Exhibit 10.1

 

EXECUTION COPY

 

MASTER AMENDMENT NO. 2 TO THE U.S. RECEIVABLES LOAN AGREEMENT, U.S. SERVICING
AGREEMENT AND TRANSACTION DOCUMENTS

 

This Master Amendment No. 2 to the U.S. RECEIVABLES LOAN AGREEMENT, U.S.
SERVICING AGREEMENT AND TRANSACTION DOCUMENTS dated as of April 18, 2011 (this
“Amendment”), is made among Huntsman Receivables Finance II LLC (the “Company”),
a Delaware limited liability company, the U.S. Originators and Local Servicers a
party hereto, Huntsman International LLC, a limited liability company
established under the laws of Delaware (the “Servicer Guarantor”), Vantico Group
S.à.r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand Duchy of Luxembourg (Luxembourg) with
its registered office at 68-70, Boulevard de la Pétrusse, L-2320 Luxembourg,
registered with the Luxembourg trade and companies’ register under number B72959
(the “Master Servicer”), Wells Fargo Bank, N.A. (“Wells”) in its capacities as
Administrative Agent (the “Administrative Agent”) and as Collateral Agent (the
“Collateral Agent”), as a Funding Agent (the “Wells Fargo Funding Agent”) and as
a Committed Lender (the “Wells Fargo Committed Lender”), HSBC Bank plc, as a
Funding Agent (the “HSBC Funding Agent”) and as a Committed Lender (the “HSBC
Committed Lender”), and Regency Assets Limited, as a Conduit Lender (the “HSBC
Conduit Lender”) and PNC Bank, National Association, as a Funding Agent (the
“PNC Funding Agent”) and as a Committed Lender (the “PNC Committed Lender”), and
Market Street Funding LLC as a Conduit Lender (the “PNC Conduit Lender”) (each
Conduit Lender and Committed Lender collectively, the “Lenders”), and
PricewaterhouseCoopers LLP, a limited liability partnership established under
the laws of England and Wales as backup servicer (the “Back-Up Servicer”).

 

WHEREAS, the Company, the Master Servicer, the Servicer Guarantor, the Local
Servicers, the Administrative Agent and the Collateral Agent are parties to the
U.S. Servicing Agreement dated as of October 16, 2009 (as amended, restated,
supplemented or modified from time to time, the “Servicing Agreement”);

 

WHEREAS, the Company, the Master Servicer, the Wells Fargo Funding Agent, the
Wells Fargo Committed Lender, the HSBC Funding Agent, the HSBC Committed Lender,
the HSBC Conduit Lender, the PNC Funding Agent, the PNC Committed Lender, the
PNC Conduit Lender, the Administrative Agent and the Collateral Agent are
parties to the U.S. Receivables Loan Agreement, dated as of October 16, 2009 (as
amended, restated, supplemented or modified from time to time, the “Receivables
Loan Agreement”);

 

WHEREAS, the parties hereto wish to amend the Transaction Documents on the terms
and conditions set forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                                       Capitalized terms used but not defined
herein shall have the meanings ascribed to them in

 

1

--------------------------------------------------------------------------------


 

Schedule 3 to the Receivables Loan Agreement (as in effect prior to this
Amendment).

 

2.                                       The parties to the Receivables Loan
Agreement hereby agree that the Receivables Loan Agreement shall be and hereby
is amended as shown on the marked copy attached hereto a Schedule 1.

 

3.                                       The parties to the Servicing Agreement
hereby agree that the Servicing Agreement shall be and hereby is amended as
follows:

 

(a)           Section 4.10(a)(i) of the Servicing Agreement is hereby deleted in
its entirety, and the following substituted therefor:

 

(a)(i)  within one hundred fifty (150) days after the end of each fiscal year,
the Servicer Guarantor’s consolidated balance sheet and related reports of
income, stockholders’ equity and cash flows showing the consolidated financial
condition of the Servicer Guarantor and its consolidated subsidiaries as of the
close of such fiscal year and the consolidated results of its operations and the
operations of such subsidiaries during such year (and showing, on a comparative
basis, the figures for the previous year), all audited by Independent Public
Accountants and accompanied by an opinion of such accountants (which shall not
be qualified in any material respect except that qualifications relating to
(i) preacquisition balance sheet accounts of Persons acquired by the Master
Servicer and (ii) reports in reliance on another accounting firm shall be
permitted) to the effect that such consolidated financial reports fairly present
in all material respects the financial condition and results of operations of
the Servicer Guarantor and its consolidated subsidiaries on a consolidated basis
in accordance with GAAP consistently applied

 

(b)           Section 4.10(a)(iii) of the Servicing Agreement is hereby deleted
in its entirety.

 

(c)           Section 6.01(a)(i) of the Servicing Agreement is hereby deleted in
its entirety, and the following substituted therefor:

 

(a)(i)  failure by the Master Servicer to deliver within one (1) Business Day
(or, if such failure is caused by a Force Majeure Event, six (6) Business Days)
of when due, any Daily Report or, within three (3) Business Days (or, if such
failure is caused by a Force Majeure Event, eight (8) Business Days) of when
due, any Monthly Settlement Report, in each case conforming in all material
respects to the requirement of Section 4.01 or 4.02;

 

(d)           Section 6.01(a)(x) of the Servicing Agreement is hereby deleted in
its entirety.

 

4.                                       The parties to the U.S. Receivables
Purchase Agreement hereby agree that the U.S. Receivables Purchase Agreement
shall be and hereby is amended as follows:

 

(a)           Section 5.01(a) of the U.S. Receivables Purchase Agreement is
hereby deleted in its entirety, and the following substituted therefor:

 

2

--------------------------------------------------------------------------------


 

(a)           Furnish to the Purchaser and the Administrative Agent, within one
hundred fifty (150) days after the end of each fiscal year, such Originator’s
unaudited consolidated balance sheet and related statement of income showing the
financial condition of such Originator and its consolidated affiliates as of the
close of such fiscal year and the results of its operations during such year;

 

(b)           Section 5.01(b) of the U.S. Receivables Purchase Agreement is
hereby deleted in its entirety, and the following substituted therefor:

 

(b)           Furnish to the Purchaser and the Administrative Agent, within
sixty (60) days after the end of each of the first three fiscal quarters of each
fiscal year, such Originator’s unaudited consolidated balance sheet and related
statements of income for the period from the beginning of such fiscal year to
the end of such quarter, all certified by a Responsible Officer of such
Originator;

 

(c)           Section 5.01(c) of the U.S. Receivables Purchase Agreement is
hereby deleted in its entirety, and the following substituted therefor:

 

(c)  Furnish to the Purchaser and the Administrative Agent, together with the
consolidated financial statements required pursuant to clauses (a) and
(b) above, a compliance certificate signed by a Responsible Officer of such
Originator stating that (x) within the actual knowledge of such Person, no
Termination Event, Originator Termination Event, or Program Termination Event
exists, or if any Termination Event, Originator Termination Event, or Program
Termination Event exists, stating the nature and status thereof, and (y) with
regard to the financial statements required pursuant to clause (b) above only,
that the consolidated financial statements have been prepared in accordance with
GAAP (except that no footnote disclosure shall be required) and accurately
reflect the financial condition of such Originator and its consolidated
affiliates;

 

(d)           Section 6.04 of the U.S. Receivables Purchase Agreement is hereby
deleted in its entirety, and the following substituted therefor:

 

6.04  Change its name, corporate structure, jurisdiction of organization, place
of business or chief executive office in any manner without thirty (30) days’
prior written notice to the Purchaser, the Collateral Agent, the Administrative
Agent (or such lesser period as such entities may consent to) and deliver to the
Purchaser, the Collateral Agent and the Administrative Agent such documents,
instruments or agreements as are necessary to reflect such change and to
continue the perfection of the Purchaser’s ownership interest and the Collateral
Agent’s security interest in the Purchased Receivables.

 

(c)           Schedule 2 to the U.S. Receivables Purchase Agreement is hereby
deleted in its entirety, and the following substituted therefor:.

 

Location of Books and Records and Chief Executive Office

 

Tioxide Americas LLC

10003 Woodloch Forest Drive

The Woodlands, Texas 77380

 

3

--------------------------------------------------------------------------------


 

Huntsman Propylene Oxide LLC

10003 Woodloch Forest Drive

The Woodlands, Texas 77380

 

Huntsman International Fuels LLC

10003 Woodloch Forest Drive

The Woodlands, Texas 77380

 

Huntsman Ethyleneamines LLC

10003 Woodloch Forest Drive

The Woodlands, Texas 77380

 

Huntsman Petrochemical LLC

10003 Woodloch Forest Drive

The Woodlands, Texas 77380

 

Huntsman Advanced Materials Americas LLC

10003 Woodloch Forest Drive

The Woodlands, Texas 77380

 

5.                                       The parties to the Contribution
Agreement hereby agree that the Contribution Agreement shall be and hereby is
amended as follows:

 

(a)           Section 5.01(a) of the Contribution Agreement is hereby deleted in
its entirety, and the following substituted therefor:

 

(a)  Furnish to the Company, within 150 days after the end of each fiscal year,
the consolidated balance sheet and related statements of income, members’ equity
and cash flows showing the financial condition of the Contributor and its
consolidated affiliates as of the close of such fiscal year and the results of
its operations during such year, all audited by the Contributor’s Independent
Public Accountants and accompanied by an opinion of such accountants (which
shall not be qualified in any material respect) to the effect that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Contributor and its consolidated
affiliates in accordance with GAAP consistently applied;;

 

(b)           Section 5.01(b) of the Contribution Agreement is hereby deleted in
its entirety, and the following substituted therefor:

 

(b)  Furnish to the Company, within 60 days after the end of each of the first
three fiscal quarters of each fiscal year, the Contributor’s unaudited
consolidated balance sheet and related statements of income, members’ equity and
cash flows for the period from the beginning of such fiscal year to the end of
such quarter, all certified by a Responsible Officer of the Contributor;

 

(c)           Section 5.01(c) of the Contribution Agreement is hereby deleted in
its entirety, and the following substituted therefor:

 

(c)  Furnish to the Company and the Administrative Agent, together with the
consolidated financial statements required pursuant to clauses (a) and
(b) above, a

 

4

--------------------------------------------------------------------------------


 

compliance certificate signed by a Responsible Officer of the Contributor
stating that (x) within the actual knowledge of such Person, no Termination
Event, Originator Termination Event or Program Termination Event exists, or if
any Termination Event, Originator Termination Event or Program Termination Event
exists and is continuing, stating the nature and status thereof and (y) with
regard to the consolidated financial statements required pursuant to clause
(b) above only, that the attached financial statements have been prepared in
accordance with GAAP and accurately reflect the financial condition of the
Contributor and its consolidated affiliates;

 

(d)           Section 6.04 of the Contribution Agreement is hereby deleted in
its entirety, and the following substituted therefor:

 

6.04  Change its name, corporate structure, jurisdiction of organization, place
of business or chief executive office in any manner without thirty (30) days’
prior written notice to the Company, the Collateral Agent, the Administrative
Agent (or such lesser period as such entities may consent to) and deliver to the
Purchaser, the Collateral Agent and the Administrative Agent such documents,
instruments or agreements as are necessary to reflect such change and to
continue the perfection of the Company’s ownership interest and the Collateral
Agent’s security interest in the Contributed Receivables.

 

6.         Each of the parties hereto hereby consents, acknowledges and agrees
to the amendments set forth in Sections 2 through 5 of this Amendment.  The
Servicer Guarantor hereby expressly affirms its obligations under the
Transaction Documents.

 

7.         The amendments under Sections 2 through 5 of this Amendment shall
become effective upon the later of (a) April 18, 2011 and (b) when the
Administrative Agent or its counsel is in receipt of this Agreement duly
executed by each of the parties thereto (the “Effective Date”).  The
Administrative Agent or its counsel will provide an e-mail notice to the parties
to this Agreement when it has received the documents required to be delivered to
it pursuant to this Section 7.

 

8.         Except as expressly amended by this Amendment, each of the
Receivables Loan Agreement, the Servicing Agreement and each of the Receivables
Purchase Agreements and the other Transaction Documents is ratified and
confirmed in all respects and the terms, provisions and conditions thereof are
and shall remain in full force and effect.  The parties hereto agree that this
Amendment shall constitute a Transaction Document.

 

9.         THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ANY CONFLICT OF LAW
PRINCIPLES (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

10.       This Amendment may be executed in counterparts by the parties hereto,
and each such counterpart shall be considered an original and all such
counterparts shall constitute one and the same instrument.  Delivery (by fax or
email) of a facsimile signature on the signature page of this Agreement shall be
effective as delivery of an original signature thereof.

 

5

--------------------------------------------------------------------------------


 

11.       The provisions of Sections 37.1, 37.2, 37.21 and 37.22 of the
Receivables Loan Agreement and Section 8.11 of the Servicing Agreement shall
apply hereto, mutatis mutandis, as if set forth in full herein.

 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this amendment to be
duly executed by their respective officers as of the day and year first above
written.

 

 

HUNTSMAN RECEIVABLES FINANCE II LLC

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name:

John R. Heskett

 

Title:

Vice President, Planning and Treasurer

 

 

 

 

 

 

VANTICO GROUP S.À R.L.,

as Master Servicer

 

 

 

By:

/s/ John R. Heskett

 

 

Name:

John R. Heskett

 

Title:

Manager

 

 

 

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name:

John R. Heskett

 

Title:

Vice President, Planning and Treasurer

 

 

 

 

 

 

TIOXIDE AMERICAS LLC

 

 

 

By:

/s/ John R. Heskett

 

 

Name:

John R. Heskett

 

Title:

Vice President, Planning and Treasurer

 

 

 

 

 

 

HUNTSMAN PROPYLENE OXIDE LLC

 

 

 

By:

/s/ John R. Heskett

 

 

Name:

John R. Heskett

 

Title:

Vice President, Planning and Treasurer

 

7

--------------------------------------------------------------------------------


 

HUNTSMAN INTERNATIONAL FUELS LLC

 

 

 

By:

/s/ John R. Heskett

 

 

Name:

John R. Heskett

 

Title:

Vice President, Planning and Treasurer

 

 

 

 

 

 

HUNTSMAN ETHYLENEAMINES LLC

 

 

 

By:

/s/ John R. Heskett

 

 

Name:

John R. Heskett

 

Title:

Vice President, Planning and Treasurer

 

 

 

 

 

 

HUNTSMAN PETROCHEMICAL LLC

 

 

 

By:

/s/ John R. Heskett

 

 

Name:

John R. Heskett

 

Title:

Vice President, Planning and Treasurer

 

 

 

 

 

 

HUNTSMAN ADVANCED MATERIALS AMERICAS LLC

 

 

 

By:

/s/ John R. Heskett

 

 

Name:

John R. Heskett

 

Title:

Vice President, Planning and Treasurer

 

8

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

not in its individual capacity but solely as Collateral Agent

 

 

By:

/s/ William P. Rutkowski

 

 

Name:

William P. Rutkowski

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK NATIONAL, ASSOCIATION,

as the Administrative Agent

 

 

By:

/s/ William P. Rutkowski

 

 

Name:

William P. Rutkowski

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Funding Agent and Committed Lender

 

 

By:

/s/ William P. Rutkowski

 

 

Name:

William P. Rutkowski

 

Title:

Vice President

 

9

--------------------------------------------------------------------------------


 

HSBC BANK PLC,

as a Funding Agent and Committed Lender

 

 

By:

/s/ Nigel Batley

 

 

Name:

Nigel Batley

 

Title:

Managing Director

 

 

 

 

 

REGENCY ASSETS LIMITED,

as a Conduit Lender

 

 

By:

/s/ Eimir McGrath

 

 

Name:

Eimir McGrath

 

Title:

Alternative Director

 

10

--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION,

as a Funding Agent and Committed Lender

 

 

By:

/s/ William P. Falcon

 

 

Name:

William P. Falcon

 

Title:

Vice President

 

 

 

 

 

MARKET STREET FUNDING LLC,

as a Conduit Lender

 

 

By:

/s/ Doris J. Hearn

 

 

Name:

Doris J. Hearn

 

Title:

Vice Presdident

 

11

--------------------------------------------------------------------------------


 

Duly authorized to sign for and on behalf of,

PRICEWATERHOUSECOOPERS LLP,

as Back-Up Servicer

 

 

By:

/s/ Julian Roberts

 

 

Name:

Julian Roberts

 

Title:

Director

 

12

--------------------------------------------------------------------------------


 

Schedule 1

 

MARKED COPY OF U.S. RECEIVABLES LOAN AGREEMENT

 

DATED AS OF OCTOBER 16, 2009

 

 

HUNTSMAN RECEIVABLES FINANCE II LLC,
as the Company

 

 

HUNTSMAN (EUROPE) BVBAVANTICO GROUP S.Á.R.L,
as Master Servicer

 

 

THE SEVERAL ENTITIES PARTY HERETO AS LENDERS,

 

 

THE SEVERAL FINANCIAL INSTITUTIONS PARTY HERETO AS FUNDING AGENTS,

 

 

THE SEVERAL COMMERCIAL PAPER CONDUITS PARTY HERETO AS
CONDUIT LENDERS,

 

 

THE SEVERAL FINANCIAL INSTITUTIONS PARTY HERETO AS
COMMITTED LENDERS,

 

 

WACHOVIAWELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent

 

 

AND

 

 

WACHOVIAWELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent

 

 

U.S. RECEIVABLES LOAN AGREEMENT

 

[g105591ka03i001.jpg]

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Section

 

Page

 

 

 

1.

DEFINITIONS AND INTERPRETATION

2

 

 

 

2.

THE FACILITY

5

 

 

 

3.

BORROWING PROCEDURES

10

 

 

 

4.

REPAYMENT; CHANGES TO COMMITMENTS; PREPAYMENT

13

 

 

 

5.

USE OF PROCEEDS

16

 

 

 

6.

CONDITIONS OF BORROWINGS

17

 

 

 

7.

INTEREST

23

 

 

 

8.

CHANGES TO THE CALCULATION OF INTEREST

25

 

 

 

9.

ILLEGALITY

26

 

 

 

10.

BREAKAGE COSTS

26

 

 

 

11.

TAXES

27

 

 

 

12.

CHANGE IN CIRCUMSTANCES

31

 

 

 

13.

FEES

33

 

 

 

14.

INDEMNIFICATION BY HUNTSMAN INTERNATIONAL AND THE COMPANY

33

 

 

 

15.

SECURITY INTEREST

36

 

 

 

16.

SERVICES OF MASTER SERVICER

37

 

 

 

17.

APPLICATION OF FUNDS PRIOR TO FACILITY TERMINATION DATE

38

 

 

 

18.

APPLICATION OF FUNDS AFTER FACILITY TERMINATION DATE

41

 

 

 

19.

MASTER SERVICING FEES

42

 

 

 

20.

REPORTS AND NOTICES

42

 

 

 

21.

TERMINATION EVENTS

44

 

 

 

22.

COLLATERAL AGENT’S RIGHTS AFTER THE FACILITY TERMINATION DATE

48

 

 

 

23.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

4550

 

i

--------------------------------------------------------------------------------


 

24.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY RELATING TO THE RECEIVABLES

55

 

 

 

25.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY, THE MASTER SERVICER AND THE
CONTRIBUTOR

56

 

 

 

26.

COVENANTS

57

 

 

 

27.

ADDITION OF APPROVED ORIGINATOR; APPROVED ACQUIRED LINE OF BUSINESS RECEIVABLES

69

 

 

 

28.

REMOVAL AND WITHDRAWAL OF ORIGINATORS AND APPROVED ORIGINATORS

73

 

 

 

29.

ADJUSTMENT PAYMENT FOR INELIGIBLE RECEIVABLES

75

 

 

 

30.

[RESERVED]

76

 

 

 

31.

OBLIGATIONS UNAFFECTED

76

 

 

 

32.

[RESERVED]

7176

 

 

 

33.

ROLE OF THE COLLATERAL AGENT

7176

 

 

 

34.

ROLE OF EACH FUNDING AGENT

82

 

 

 

35.

ROLE OF THE ADMINISTRATIVE AGENT

86

 

 

 

36.

PAYMENTS AND COMPUTATIONS, ETC.

8591

 

 

 

37.

MISCELLANEOUS

8691

 

 

 

SCHEDULE 1 COMMITMENTS

104

 

 

SCHEDULE 2 FORM OF BORROWING REQUEST

105

 

 

SCHEDULE 3 DEFINITIONS

107

 

 

SCHEDULE 4 FORM OF ADMINISTRATIVE QUESTIONNAIRE

144143

 

 

SCHEDULE 5 FORM OF TRANSFER SUPPLEMENT

147146

 

 

SCHEDULE 6 COLLECTION ACCOUNTS

152151

 

 

SCHEDULE 7 LOCATION OF RECORDS OF THE COMPANY

153152

 

 

SCHEDULE 8 RECEIVABLES SPECIFICATION AND EXCEPTION SCHEDULE

153

 

 

SCHEDULE 9 [RESERVED]

154

 

 

SCHEDULE 9 DESIGNATED LINES OF BUSINESS

155

 

 

SCHEDULE 10 FORM OF ANNUAL OPINION OF COUNSEL

156155

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE 11 FORM OF DAILY REPORT

157156

 

 

SCHEDULE 12 FORM OF MONTHLY SETTLEMENT REPORT 157

 

 

 

SCHEDULE 12 FORM OF LETTER OF CREDIT REQUEST AGREEMENT

158

 

iii

--------------------------------------------------------------------------------


 

THIS U.S. RECEIVABLES LOAN AGREEMENT (this “Agreement”), is entered into as of 
October 16, 2009

 

BETWEEN:

 

(1)                                  HUNTSMAN RECEIVABLES FINANCE II LLC, a
Delaware limited liability company, as the Company;

 

(2)                                  HUNTSMAN (EUROPE) BVBAVANTICO GROUP S.Á.R.L
as the Master Servicer;

 

(3)                                  THE SEVERAL ENTITIES PARTY HERETO as
Lenders;

 

(4)                                  THE SEVERAL FINANCIAL INSTITUTIONS PARTY
HERETO as Funding Agents;

 

(5)                                  THE SEVERAL COMMERCIAL PAPER CONDUITS PARTY
HERETO as Conduit Lenders

 

(6)                                  THE SEVERAL FINANCIAL INSTITUTIONS PARTY
HERETO as Committed Lenders;

 

(7)                                  WACHOVIAWELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent; and

 

(8)                                  WACHOVIAWELLS FARGO BANK, NATIONAL
ASSOCIATION, as the Collateral Agent.

 

WHEREAS:

 

A.                                   Huntsman International LLC, as buyer,
Tioxide Americas IncLLC., Huntsman Propylene Oxide LLC, Huntsman Ethyleneamines
LLC, Huntsman Advanced Materials Americas LLC, Huntsman Petrochemical LLC and
Huntsman International Fuels LLC, (each a “U.S. Originator” and together the
“U.S. Originators”) entered into the U.S. Receivables Purchase Agreement dated
as of the Closing Date (as amended, restated, supplemented or otherwise modified
from time to time, the “U.S. Receivables Purchase Agreement”) relating to the
sale of certain Receivables originated by the U.S. Originators.

 

B.                                     The Company and Huntsman International
LLC, as contributor, entered into the Contribution Agreement dated the Closing
Date (as amended, restated, supplemented or otherwise modified from time to
time, the “Contribution Agreement” and together with the U.S. Receivables
Purchase Agreement, the “Origination Agreements”) pursuant to which Huntsman
International LLC (the “Contributor”) agreed to contribute, from time to time
certain Receivables it has purchased or may purchase from the U.S. Originators
as well as the Receivables originated by it.

 

C.                                    The Company, the Master Servicer, the
Local Servicers party thereto, the Administrative Agent and the Collateral Agent
entered into the Servicing Agreement dated as of the Closing Date (as amended,
restated, supplemented or otherwise modified from time to time, the “Servicing
Agreement”) pursuant to which, among other things, the Master Servicer appointed
each of the U.S. Originators as a local

 

1

--------------------------------------------------------------------------------


 

servicer (in such capacity, a “Local Servicer”) for certain Receivables
contributed to the Company.

 

D.                                    To fund its acquisitions of Receivables,
the Company may from time to time request Loans from the Lenders on the terms
and conditions of this Agreement.

 

IT IS AGREED:

 

PART 1 INTERPRETATION

 

1.                                      DEFINITIONS AND INTERPRETATION

 

1.1                               Definitions

 

(a)                                  Capitalized terms used herein shall unless
otherwise defined or referenced herein, have the meanings assigned to such terms
in Schedule 3.

 

(b)                                 All terms defined or incorporated by
reference in this Agreement shall have such defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein.

 

1.2                               Interpretation

 

(a)                                  The definitions contained herein or
incorporated by reference herein are applicable to the singular as well as the
plural forms of such terms and to the masculine as well as to the feminine and
neuter genders of such terms.

 

(b)                                 In this Agreement, unless indicated
otherwise, references (in any manner, including generally, specifically, by
name, by capacity, by role or otherwise) to a Person include any individual,
firm, partnership, body corporate, unincorporated association, government, state
or agency of a state, local or municipal authority or government body, trust,
foundation, joint venture or association (in each case whether or not having
separate legal personality).

 

1.3                               Components of documents

 

(a)                                  Any reference herein to a Schedule,
Exhibit or Appendix to this Agreement shall be deemed to be a reference to such
Schedule, Exhibit or Appendix as it may be amended, modified or from time to
time to the extent that such Schedule, Exhibit or Appendix may be amended,
modified or supplemented (or any term or provision of any Transaction Document
may be amended that would have the effect of amending, modifying or
supplementing information contained in such Schedule, Exhibit or Appendix) in
compliance with the terms of the Transaction Documents.

 

(b)                                 Section, Part, Schedule, Exhibit and
Appendix references contained in this Agreement are references to Sections,
Parts, Schedules, Exhibits and Appendices in or to this Agreement unless
otherwise specified.

 

2

--------------------------------------------------------------------------------


 

1.4                               Document References Provision

 

References to this Agreement or to any other Transaction Document or any other
document or agreement in this Agreement shall be deemed to be references to any
such document or agreement as amended, restated, supplemented or otherwise
modified from time to time.

 

1.5                               Statutory References Provision

 

In this Agreement, unless indicated otherwise a reference to provision of the
Bankruptcy Code, Code, ERISA, 1940 Act or the UCC or any other statutory
provision or legislative enactment is to that provision or enactment as amended
or re-enacted and includes any amendments made to that provision that are in
force at that date, any statutory provision of which it is a re-enactment or
consolidation and any order, instrument or regulation made or issued under it.

 

1.6                               GAAP References Provision

 

As used herein and in any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms not defined herein or incorporated
by reference herein, and accounting terms partly defined herein or incorporated
by reference herein to the extent not defined, shall have the respective
meanings given to them under GAAP. To the extent that the definitions of
accounting terms herein or incorporated by reference herein are inconsistent
with the meanings of such terms under GAAP, the definitions contained herein or
incorporated by reference herein shall control.

 

1.7                               Inclusion of specific examples does not limit
generality; meaning of certain words

 

In this Agreement, unless indicated otherwise:

 

(a)                                  the words “include”, “includes” or
“including” shall be interpreted as followed, in each case, by the phrase
“without limitation”;

 

(b)                                 general words introduced by the word “other”
are not to be given a restrictive meaning by reason of the fact that they are
preceded by words indicating a particular class of acts, matters or things;

 

(c)                                  general words are not to be given a
restrictive meaning by reason of the fact that they are followed by particular
examples intended to be embraced by the general words;

 

(d)                                 the words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and

 

(e)                                  any reference in this Agreement to any
representation, warranty or covenant “deemed” to have been made is intended to
encompass only representations, warranties or covenants that are expressly
stated to be repeated on or as of dates following the execution and delivery of
this Agreement, and no such reference shall be interpreted as a reference to any
implicit, inferred, tacit or otherwise unexpressed representation, warranty or
covenant.

 

3

--------------------------------------------------------------------------------


 

1.8                               References to a day and time; computation of
time period

 

(a)                                  In this Agreement, unless indicated
otherwise, a reference to a “day” means a period of 24 hours running from
midnight to midnight and a reference to a time of day is to New York time.

 

(b)                                 In this Agreement, unless otherwise stated,
in the computation of a period of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.

 

1.9                               Headings do not affect interpretation

 

In this Agreement headings are for convenience only and shall not affect the
interpretation of this Agreement.

 

1.10                        Successors etc. of Persons

 

In this Agreement, unless indicated otherwise, a reference (in any manner,
including generally, specifically, by name, by capacity, by role or otherwise)
to a Person shall include references to:

 

(a)                                  such Person’s permitted successors,
transferees and assigns and any Person deriving title under or through such
Person, whether in security or otherwise; and

 

(b)                                 any Person into which such Person may be
merged or consolidated, or any company resulting from any merger, conversion or
consolidation or any other Person succeeding to substantially all of the
business of that Person.

 

1.11                        Continuing

 

In this Agreement, unless indicated otherwise, references to the term
“continuing”, in respect of any Facility Event shall be construed as a reference
to the relevant event which has not been remedied or waived.

 

1.12                        Other provisions

 

In this Agreement, notwithstanding any of the other provisions of this Agreement
or any of the Transaction Documents:

 

(a)                                  all references to the Company having an
interest in Receivables or Collections shall be construed as references to the
Company being the sole beneficial owner of such Receivables and Collections,
subject only to the security interest granted by the Company under the terms of
this Agreement and any other Security Document;

 

(b)                                 all references to the Collateral Agent or
the Secured Parties having any entitlement to or interest in any Receivables or
Collections shall be construed as references to their having a security interest
as provided for in this Agreement and any other Security Document and all
references to their having

 

4

--------------------------------------------------------------------------------


 

a right to receive Collections or to Collections being received or held for
their benefit shall be construed as references to their having a right to
receive amounts calculated by reference to Collections pursuant to this
Agreement and the other Transaction Documents and to such amounts being received
or held for their benefit;

 

(c)                                  all references to the Company purchasing
any interest in Receivables or Collections from the Collateral Agent including
any such references contained in Section 29 shall be construed as references to
the Company discharging all or part (as appropriate) of its obligations in
respect of the security granted by it in respect of such Receivables and
Collections and thereby procuring a corresponding release, to the same extent,
of any related security interest granted by it in respect of such Receivables
and Collections;

 

(d)                                 any (i) requirement of the Company to deal
or not to deal with Receivables or Collections in any particular way and any
restrictions on the exercise by the Company of any of its continuing rights of
beneficial ownership in respect of the Receivables and Collections and
(ii) authority given by the Company to the Collateral Agent in relation to any
Collection Account and any Company Concentration Account shall be taken as
forming part of the security interest granted to the Collateral Agent hereunder
for the benefit of the Secured Parties and shall subsist only for so long as the
Secured Obligations remain outstanding and until the same is fully discharged;
and

 

(e)                                  all references to Receivables “acquired by
the Company” or “contributed to the Company” shall be deemed to include
Receivables contributed, sold or otherwise transferred by Huntsman International
to the Company and Receivables subrogated, sold or otherwise transferred
directly from an Originator or other entity to the Company

 

1.13                        Calculations

 

Calculations relating to the Loss Reserve Ratio, the Dilution Reserve Ratio, the
Carrying CostServicing Reserve Ratio, the Yield Reserve Ratio, Delinquency Ratio
or Required Reserves Ratio (or any calculation derived from such ratios or from
which such ratios are derived) shall be determined on the basis of Historical
Receivables Information in relation to an Additional Originator or Acquired Line
of Business for any periods prior to the date on which the relevant Originator
became an Additional Originator or the date on which the relevant Acquired Line
of Business became an Approved Acquired Line of Business (as applicable).

 

PART 2 THE FACILITY

 

2.                                      THE FACILITY

 

2.1                               Facility

 

Subject to the terms of this Agreement, each Committed Lender agrees to make
available to the Company a committed revolving loan facility, in an amount not
exceeding its Commitment, less its Pro Rata Share of the sum of (i) any
Swingline Loans outstanding and (ii) any LC Exposure outstanding.  The Swingline
Lender

 

5

--------------------------------------------------------------------------------


 

agrees to make available to the Company a committed swingline facility, in an
amount not to exceed the Maximum Swingline Loan Amount.  On the Closing Date the
Aggregate Commitment equals $250,000,000 and the Maximum Swingline Loan Amount
equals $5,000,000.The Issuing Bank agrees, subject to the terms and conditions
herein, to issue Letters of Credit in an amount not to exceed the LC Sub-Limit.

 

2.2                               The Loans

 

(a)                                  On the terms and subject to the conditions
hereof, on the Closing Date and thereafter from time to time prior to the
Facility Termination Date each Lender Group shall make Loans to the Company in
an amount equal to such Lender Group’s Pro Rata Share of each Loan requested,
and the Swingline Lender shall make Swingline Loans to the Company in the amount
requested.

 

(b)                                 Subject to the foregoing and to the
limitations set forth herein, the Company may borrow, repay and reborrow the
Loans, including the Swingline Loans, hereunder.

 

(c)                                  There shall be a maximum of five (5) Loans
outstanding at any time, unless otherwise consented to by the Administrative
Agent and each Funding Agent.

 

2.3                               Amount and currency of Loans

 

(a)                                  Each borrowing of Loans hereunder (each a
“Borrowing”) shall comprise of a maximum of three (3) Loans, and one request for
a Swingline Loan, if applicable.

 

(b)                                 Each Borrowing shall be in a minimum
principal amount equal to such amount as will ensure that:

 

(i)                                     the aggregate amount advanced by the
Lenders in respect of such Borrowing would not be less than (in the case of the
initial Borrowing) $10,000,000 and (thereafter) $1,000,000 (provided that such
subsequent minimum amount will not apply to the extent that at the time of any
Borrowing hereunder the aggregate amount available to be drawn from the Lenders
as provided in this Agreement is less than such minimum amount at such time);
and

 

(ii)                                  in respect of each Loan, the amount
advanced by the Lenders would be an integral multiple of $1,000.

 

(c)                                  The amount of a Borrowing made on any
Borrowing Date shall be less than or equal to the then-applicable Maximum
Available Borrowing.

 

(d)                                 Each Loan made by the Lenders hereunder
shall be denominated in U.S. Dollars.

 

2.4                               Letters of Credit

 

(a)                                  General.  Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit for its account, in a form

 

6

--------------------------------------------------------------------------------


 

reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Revolving Period other than the last
thirty (30) days prior to the earliest Scheduled Commitment Termination Date. 
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Company, shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with clause (c) of
this Section 2.4), the amount of such Letter of Credit, the name and address of
the beneficiary thereof, such information as is required under Section 3.1 in
connection with a Loan, and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  Together with each such
request, the Company shall deliver to the Administrative Agent (i) an original
or a copy of a written report (which may be a Daily Report) setting forth a
calculation of the Percentage Factor as of the date of the requested issuance,
amendment, renewal or extension, as applicable and (ii) an executed copy of a
Letter of Credit Request Agreement substantially in the form of Schedule 13 to
this Agreement.  If requested by the Issuing Bank, the Company also shall submit
a letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed the LC Sub-Limit on such date and
(ii) the total Percentage Factor shall not exceed 100%.  Each Letter of Credit
shall be denominated in U.S. dollars and have an initial stated amount of at
least $50,000.  The Issuing Bank shall give the Company a copy of, and give the
Administrative Agent reasonably prompt notice of the issuance of, each Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), and the Administrative Agent, in turn, shall give reasonably prompt
notice thereof to the Funding Agents.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the earliest Scheduled Commitment Termination Date.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank, the Funding
Agents or the Committed Lenders, the Issuing Bank hereby grants to each
Committed Lender, and each Committed Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Committed Lender’s
ratable share of the related Lender Group’s Pro Rata Share of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Committed Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Committed Lender’s ratable share of the related Lender
Group’s Pro Rata Share of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Company on the date due as provided in clause (e) of this
Section, or of any reimbursement payment required to be refunded to the Company
for any reason.  Each Committed Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Termination Event or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  The Company agrees that if
the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Company shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on the date that such LC Disbursement is made,
if the Company shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Company prior to such time on such date, then not later than
12:00 noon, New York City time, on the Business Day immediately following the
day that the Company receives such notice; provided that the Company shall
conclusively be deemed, subject to the conditions to borrowing set forth herein,
to have requested that such payment be financed with a Loan in an equivalent
amount and, to the extent so financed, the Company’s obligation to make such
payment shall be discharged and replaced by the resulting Loan.  If the Company
fails to make such payment when due, the Administrative Agent shall notify each
Funding Agent of the applicable LC Disbursement, the payment then due from the
Company in respect thereof and the Funding Agents’ related Committed Lenders’
applicable ratable share of the related Lender Group’s Pro Rata Share thereof. 
The Funding Agents shall provide a copy of such notice to each related Committed
Lender promptly upon receipt thereof.  Promptly following receipt of such
notice, each Committed Lender shall pay to the Administrative Agent its ratable
share of the related Lender Group’s Pro Rata Share of the payment then due from
the Company, in the same manner as provided in Section 3 with respect to Loans
made by such Lender (and Section 3 shall apply, mutatis mutandis, to the payment
obligations of the Committed Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the

 

8

--------------------------------------------------------------------------------


 

Committed Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Company pursuant to this clause (e), the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
each related Committed Lender has made payments pursuant to this clause (e) to
reimburse the Issuing Bank, then to the applicable Funding Agents for the
benefit of such Committed Lenders and the Issuing Bank as their interests may
appear.  Any payment made by a Committed Lender pursuant to this clause (e) to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Company of its obligations to reimburse such LC Disbursement.

 

(f)                                    Obligations Absolute.  The Company’s
obligations to reimburse LC Disbursements as provided in this clause (e) shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.4, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Company’s obligations hereunder. 
None of the Secured Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Company to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Company to the fullest extent permitted by
applicable law) suffered by the Company that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information

 

9

--------------------------------------------------------------------------------


 

to the contrary, or refuse to accept and make payment upon such documents if
such documents are not in strict compliance with the terms of such Letter of
Credit.

 

(g)                                 Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent, each Funding Agent and the
Company by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
affect any rights or obligations or create any liabilities.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Company shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Company reimburses such
LC Disbursement, at the applicable Interest Rate otherwise applicable to Loans,
payable when the reimbursement of such LC Disbursement is payable; provided
that, if the Company fails to reimburse such LC Disbursement when due pursuant
to clause (e) of this Section 2.4 (whether because of the failure to satisfy any
condition set forth herein or otherwise), then the Default Rate of interest
shall apply.  Interest accrued pursuant to this clause (h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Committed Lender pursuant to clause (e) of this Section 2.4 to
reimburse the Issuing Bank shall be for the account of such Committed Lender to
the extent of such payment.

 

(i)                                     Cash Collateralization.  The Company
agrees that as and to the extent the Letters of Credit are required or permitted
to be cash collateralized under this Agreement, the Company shall deposit in an
account with the bank serving as the Administrative Agent, in the name of the
Administrative Agent and with the Administrative Agent being such bank’s
customer for the benefit of the Secured Parties, an amount in cash equal to 100%
of the portion of outstanding LC Exposure relating to such Letters of Credit as
collateral security for the payment of all the obligations relating to the
Letters of Credit.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. 
Promptly following the termination of any Letter of Credit, the Administrative
Agent shall cause the funds constituting cash collateral in respect of such
Letter of Credit to be released to the Company.

 

3.                                      BORROWING PROCEDURES

 

3.1                               Borrowing Request

 

(a)                                  The Company shall request a Borrowing
hereunder by submitting to the Administrative Agent and each Funding Agent (on
behalf of the Lenders) a written notice, substantially in the form of Schedule 2
(each, a “Borrowing Request”) no later than 8:00 a.m. (New York time) (or, if
such Borrowing

 

10

--------------------------------------------------------------------------------


 

Request relates solely to a Swingline Loan, 12:00 noon New York time) (x) if the
amount of the proposed Borrowing is $40,000,000 or less (exclusive of the
Swingline Loan requested on such day, if any), on the Business Day of the
proposed Borrowing, and (y) if the amount of the proposed Borrowing exceeds
$40,000,000 (exclusive of the Swingline Loan requested on such day, if any), one
(1) Business Day prior to the date of the proposed Borrowing (each such date, a
“Borrowing Date”).  Promptly after its receipt thereof, each Funding Agent shall
submit a copy of each Borrowing Request to the Lenders in its Lender Group.

 

(b)                                 Each Borrowing Request shall:

 

(i)                                     specify the desired amounts for the
requested Loans, and specify whether a Swingline Loan is requested and the
desired amount of such requested Swingline Loan;

 

(ii)                                  specify the desired Borrowing Date (which
shall be a Business Day);

 

(iii)                               specify the Interest Period which shall be
the same for each Loan making up such Borrowing and shall end on a Business Day
occurring not later than sixty-two (62) days after such Borrowing Date; and

 

(iv)                              certify that, after giving effect to the
proposed Borrowing, the Maximum Available Borrowing will not be exceeded on such
Borrowing Date.

 

(c)                                  Only one Borrowing may be requested in each
Borrowing Request.

 

(d)                                 Only one Borrowing Request shall be
delivered in respect of each Borrowing Date.

 

(e)                                  Each Borrowing Request shall be irrevocable
and binding on the Company.

 

(f)                                    Borrowings shall be made subject to the
satisfaction of the requirements of Section 6.2.

 

3.2                               Lenders’ Commitment

 

(a)                                  Each Loan (other than a Swingline Loan)
requested by, or on behalf of, the Company in a Borrowing Request shall be made
by the Lender Groups in accordance with their Pro Rata Share of such Loan.  The
Conduit Lender, if any, in each such Lender Group may fund, and if not, the
Committed Lenders members of such Lender Group shall fund, such Lender Group’s
Pro Rata Share of such Loan.

 

(b)                                 The obligations of any Committed Lender to
make Loans hereunder are several from the obligations of any other Committed
Lenders. The failure of any Committed Lender to make Loans hereunder shall not
release the obligations of any other Committed Lender to make Loans hereunder,
but no Committed Lender shall be responsible for the failure of any other
Committed Lender to make any Loan hereunder.

 

11

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything herein to the
contrary, (i) a Conduit Lender shall not be obligated to fund any Loan under any
circumstances and (ii) a Committed Lender shall not be obligated to fund any
Loan:

 

(i)                                     at any time on or after the Facility
Termination Date;

 

(ii)                                  at any time a Facility Event has occurred
and is continuing or would arise as a consequence of making such Loan; or

 

(iii)                               if such Committed Lender’s Lender Group’s
Pro Rata Share of such Loan would exceed such Committed Lender’s Available
Commitment.

 

3.3                               Disbursement of Funds

 

On each Borrowing Date, (i) each Lender Group shall remit an amount equal to its
Pro Rata Share of the Loans (other than the Swingline Loans, if any) to be made
on such Borrowing Date, as determined above, to the Company Receipts Account (or
as otherwise agreed by the Administrative Agent and each Funding Agent in
writing) in immediately available funds and (ii) the Swingline Lender  shall
remit an amount equal to the Swingline Loans to be made on such Borrowing Date,
as determined herein, to the Company Receipts Account (or as otherwise agreed by
the Administrative Agent and the Swingline Lender in writing) in immediately
available funds.

 

3.4                               Swingline Loans

 

(a)                                  Upon notice from the Company to the
Swingline Lender in a Borrowing Request as described in Section 3.1 above, and
subject to the satisfaction of the condition to all Borrowings set forth in
Section 6 hereof, the Swingline Lender hereby agrees to make loans (such Loans,
the “Swingline Loans”) in an aggregate amount not to exceed at any time
outstanding the Maximum Swingline Loan Amount.

 

(b)                                 The Committed Lenders hereby unconditionally
and irrevocably agree to fund to the Administrative Agent for the benefit of
Swingline Lender, in lawful money of the United States and in same day funds,
not later than 1:00 p.m. New York time on the Business Day immediately following
the Business Day of such Committed Lender’s related Funding Agent’s receipt of
such notice from the Administrative Agent (provided that if any Funding Agent
will receive such notice at or prior to 9:00 a.m. New York time on a Business
Day, such funding will be made by such Committed Lender on such Business Day),
such Committed Lender’s Pro Rata Share of a Loan (which Loan will be deemed to
be requested by the Company) in the principal amount of such portion of the
Swingline Loan which is required to be paid to the Swingline Lender under this
Section 3.4(b) (regardless of whether the conditions precedent thereto set forth
in Section 6 are then satisfied and whether or not any Termination Event or
Potential Termination Event exists or all or any of the Loans have been
accelerated, but subject to the other provisions of this Section 3.4).  The
proceeds of any such Loan will be immediately paid over to the Administrative
Agent for the benefit of the Swingline Lender for application to the Swingline
Loan.  Notwithstanding anything else herein to

 

12

--------------------------------------------------------------------------------


 

the contrary, the Conduit Lender member of a Lender Group may, but shall not be
obligated to, fund the Loan described in this Section 3.4(b) in lieu of a Loan
made by the related Committed Lender.  The Administrative Agent shall provide
the Company of a copy of any notice delivered to the Committed Lenders pursuant
to this Section 3.4(b), provided, that any failure to deliver such notice shall
not affect the obligations of the Committed Lenders to comply with the
provisions of this Section 3.4(b).

 

(c)                                  In the event that a Termination Event
occurs and either (1) such Termination Event is of the type described in
Section 21.1(a) hereof or (2) no further Loans are being made under this
Agreement, so long as any such Termination Event is continuing, then, each of
the Committed Lenders (other than the Swingline Lender) will be deemed to have
irrevocably, unconditionally and immediately purchased a participation in the
Swingline Loan from the Swingline Lender in an amount equal to such Lender’s Pro
Rata Share multiplied by the total amount of the Swingline Loan outstanding. 
Each Committed Lender will effect such purchase by making available the amount
of such Committed Lender’s participation in the Swingline Loan in U.S. Dollars
in immediately available funds to such account as the Administrative Agent shall
direct for the benefit of the Swingline Lender, and the amount funded in respect
of such purchase shall be deemed to be a Loan requested by the Company.  In the
event any Committed Lender fails to make available to the Swingline Lender when
due the amount of such Committed Lender’s participation in the Swingline Loan,
the Swingline Lender will be entitled to recover such amount on demand from such
Committed Lender together with interest at the Federal Funds Effective Rate. 
Each such purchase by a Committed Lender will be made without recourse to the
Swingline Lender, without representation or warranty of any kind, and will be
effected and evidenced pursuant to documents reasonably acceptable to the
Swingline Lender.  The obligations of the Committed Lenders under this
Section 3.4(c) will be absolute, irrevocable and unconditional, will be made
under all circumstances and will not be affected, reduced or impaired for any
reason whatsoever.  Notwithstanding anything else herein to the contrary, the
Conduit Lender member of a Lender Group may, but shall not be obligated to, fund
the participation described in this Section 3.4(c) in lieu of such participation
being funded by the related Committed Lender.

 

(d)                                 The Swingline Loans may be repaid by the
Company on a same-day basis as set forth in Section 4.2 below.

 

4.                                      REPAYMENT; CHANGES TO COMMITMENTS;
PREPAYMENT

 

4.1                               Repayment of Loans

 

(a)                                  The Company shall repay the outstanding
principal amount of each Loan and shall terminate or cash collateralize, in
accordance with Section 2.4(i), each outstanding Letter of Credit on the
Maturity Date.

 

(b)                                 If all or part of an existing Loan made to
the Company is to be repaid from the proceeds of all or part of a new Loan
(other than a Swingline Loan) to be made to the Company, the amount to be repaid
by the Company shall be set

 

13

--------------------------------------------------------------------------------


 

off against the amount to be advanced by the Lenders in relation to the new Loan
(other than a Swingline Loan) and the party or parties to whom the smaller
amount is to be paid shall pay to the other party or parties a sum equal to the
difference between the two amounts.

 

4.2                               Payment and Prepayment of Loans; Cash
Collateral in Respect of the Letters of Credit

 

Prior to the repayment of the outstanding principal amount of the Loans pursuant
to Section 4.1 above, the Company:

 

(a)                                  shall, immediately upon any acceleration of
the Loans pursuant to Section 21.4, repay the amount of the Loans to the extent
so accelerated;

 

(b)                                 shall, if on any date the Percentage Factor
exceeds 100%, as determined by reference to the most recent Daily Report
delivered under the Servicing Agreement, make a prepayment of the Loans or cash
collateralize outstanding Letters of Credit pursuant to Section 2.4(i) on such
date in an amount sufficient to cause the Percentage Factor to be less than or
equal to 100%, as determined by reference to such Daily Report;

 

(c)                                  shall, if on any date the Aggregate
Principal Balance of the Loans exceeds the  Aggregate Commitment, make a
prepayment of the Loans or cash collateralize outstanding Letters of Credit
pursuant to Section 2.4(i) on such date in an amount sufficient to cause the
Aggregate Principal Balance to be less than or equal to the Aggregate
Commitment, such prepayment or cash collateralization to be made solely out of
Collections available for such purpose pursuant to Section 17 or 18, as
applicable; and

 

(d)                                 from and after the Facility Termination
Date, shall repay the Loans out of Collections available for such purpose
pursuant to Section 18.

 

The Company may, at its option, prepay on any Business Day all or any portion of
the Loans upon prior written notice delivered to the Administrative Agent and
each Funding Agent not later than 10:00 a.m. (New York time) one (1) Business
Day prior to the date of such payment; provided, however, that any portion of
the Swingline Loan may be prepaid to the Swingline Lender on any Business Day
upon written notice delivered not later than 10:00 a.m. (New York time) on such
Business Day.  Each such notice shall be described in the Daily Report, in the
form attached as Schedule 11 and shall (i) specify the aggregate amount of
the(x) the cash collateral to be provided in respect of the Letters of Credit or
(y) prepayment to be made on the Loans or Swingline Loans and the Loans,
Swingline Loans or Letters of Credit to which such prepayment or cash collateral
is to be applied and (ii) specify the Business Day on which the Company will
make such prepayment.  TheIf a prepayment is made, the amount available in
respect of each such prepayment (other than a prepayment in respect of a
Swingline Loan) shall be allocated in the following order of priority:

 

(i)                                     first, if the Percentage Factor exceeds
100%, to the Lenders in each Lender Group, pro rata in accordance with the
aggregate Principal

 

14

--------------------------------------------------------------------------------


 

Balance of the outstanding Loans made by each Lender Group, in the amount needed
to reduce the Percentage Factor to 100%;

 

(ii)                                  second, if a Nonrenewing Lender Group has
outstanding Loans, such prepayment shall be made to the Lenders in each
Nonrenewing Lender Group until the aggregate Principal Balance of the Loans of
such Nonrenewing Lender Group are reduced to zero; and

 

(iii)                               third, to the Lenders in each Lender Group,
pro rata in accordance with the aggregate Principal Balance of the outstanding
Loans made by each Lender Group.

 

Each prepayment of the Loans (whether optional or mandatory) must be accompanied
by a payment of all accrued and unpaid Interest on the amount prepaid and any
other amounts (including amounts payable under Section 10) due hereunder in
respect of such prepayment.  In the event that derecognition under U.S. GAAP is
sought, no optional prepayment shall be made by the Company hereunder except out
of Collections.

 

4.3                               Reductions of the Commitments

 

(a)                                  With effect on any Settlement DateBusiness
Day, the Company (or the Master Servicer on behalf of the Company) may, from
time to time upon at least three (3) Business Days prior written notice via
electronic mail followed by telephonic confirmation to the Administrative Agent
and each Funding Agent, elect to reduce any unfunded amount of the Aggregate
Commitment (in whole or in part) in an amount equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof,  provided that the Commitment of any
Lender may not be reduced below $50,000,00025,000,000 unless the Aggregate
Commitment is reduced to $0; provided, further that after giving effect to any
such reduction and any principal payments on the Settlement Date on which such
reduction is to take effect, the Aggregate Principal Balance (measured, if such
reduction is to occur on a Settlement Date, after giving effect to any principal
payments to be made on such Settlement Date) shall not exceed the Aggregate
Commitment.

 

(b)                                 Any reduction of the Aggregate Commitment
pursuant to Section 4.3(a) shall be applied to the reduction of each Lender’s
Commitment in accordance with each Lender’s Pro Rata Share.

 

(c)                                  If a Lender Group becomes a Nonrenewing
Lender Group pursuant to Section 4.4 below, the Commitment of each Committed
Lender member of such Lender Group shall be zero and the Aggregate Commitment
shall be reduced accordingly.

 

(d)                                 Once the Aggregate Commitment is reduced
pursuant to this Section 4.3 it may not subsequently be reinstated without the
prior written consent of each Lender.

 

15

--------------------------------------------------------------------------------


 

4.4                               Extension of Scheduled Commitment Termination
Date.

 

The Company may deliver an Extension Request in writing to the Administrative
Agent not later than sixty (60) days and not sooner than ninety (90) days prior
to a Scheduled Commitment Termination Date with respect to the Lenders in any
Lender Group, which Extension Request shall be promptly forwarded by the
Administrative Agent to each Funding Agent, and by each Funding Agent to the
related Lenders.  Each Extension Request shall be subject to the following
conditions: (i) no Lender shall have an obligation to extend the Scheduled
Commitment Termination Date at any time, and (ii) any such extension with
respect to any Lender shall be effective only upon the written agreement of the
applicable Funding Agent, such Lender and the Company and an executed copy of
such agreement shall be provided to the Administrative Agent at least one
(1) Business Day prior to the effectiveness thereof.  If a Lender Group shall
not consent to an Extension Request, such Lender Group shall become a
Nonrenewing Lender Group hereunder.

 

5.                                      USE OF PROCEEDS

 

5.1                               Purpose of Loans

 

The Company shall use the proceeds of the Loans only in or towards:

 

(a)                                  paying distributions in respect of capital
or dividends, as applicable to Huntsman International LLC, in each case,
pursuant to and in accordance with Section 2.01 of the Contribution Agreement
and Section 26.3(m), in an amount up to the outstanding Contribution Value of
the Contributed Receivables and other Receivables Assets related thereto, as
identified under the distributable assets ledger maintained by the Master
Servicer under the terms of the Contribution Agreement; provided, that,
notwithstanding anything herein or in any other Transaction Document to the
contrary, the Company shall not use all or any portion of the proceeds of any
Loan to pay a distribution in respect of capital or dividend, as applicable with
respect to outstanding Contribution Value for any Receivable that was originated
by any Originator with respect to which an Originator Termination Event has
occurred and is continuing; and

 

(b)                                 refinancing maturing Loans;

 

provided, that, this Section 5.1 shall not restrict the Company from making,
other than from proceeds of the Loans, Restricted Payments which are otherwise
permitted hereunder under Section 26.3(m).

 

5.2                               Monitoring

 

No Lender nor the Administrative Agent nor any Funding Agent is bound to monitor
or verify the application of any amount borrowed under this Agreement.

 

16

--------------------------------------------------------------------------------


 

6.                                      CONDITIONS OF BORROWINGS

 

6.1                               Conditions Precedent to Initial Borrowing

 

The effectiveness of the Commitments and the initial Borrowing under this
Agreement is subject to the conditions precedent that:

 

(a)                                  Transaction Documents. The Administrative
Agent, the Collateral Agent and each Funding Agent shall have received:

 

(i)                                     an original copy for itself and for each
Lender, each executed and delivered in form and substance satisfactory to the
Administrative Agent and each Funding Agent, of:

 

(A)                              this Agreement executed by a duly authorized
officer or authorized representative of each of the Company, the Master
Servicer, the Collateral Agent, the Administrative Agent, each Funding Agent and
the Lenders; and

 

(B)                                the other Transaction Documents to be
executed and delivered in connection with the execution and delivery of this
Agreement, including all documents and conditions precedent to the Origination
Agreements;

 

(ii)                                  copies (which may be provided in CD-ROM or
other electronic image media or format) for itself and for each Lender of all
other Transaction Documents, in each case duly executed by the parties thereto
and certified by a Responsible Officer of Huntsman International as true,
correct and complete copies of each such document as amended through the date
hereof.

 

(b)                                 Corporate Documents; Corporate Proceedings
of the Company, each Originator and the Master Servicer. The Administrative
Agent, the Collateral Agent and each Funding Agent shall have received, with a
copy for each Lender, from the Company, the Master Servicer, Huntsman
International and each Originator, complete copies of:

 

(i)                                     a copy of the Certificate of Formation
or incorporation, or its equivalent, including all amendments thereto, of such
Person, certified as of a recent date by the Secretary of State, if applicable,
or other appropriate authority of the jurisdiction of incorporation, as the case
may be, and a certificate of compliance, of status or of good standing (or other
similar certificate, if any), as and to the extent applicable, of each such
Person as of a recent date, (and in no event more than thirty (30) days prior to
the Closing Date) from the Secretary of State or other appropriate authority of
such jurisdiction;

 

(ii)                                  a certificate of a Responsible Officer of
such Person dated the Initial Borrowing Date and certifying (A) that attached
thereto is a true and complete copy of the constituent documents of such Person
in effect as of the Initial Borrowing Date, (B) that attached thereto is a true
and

 

17

--------------------------------------------------------------------------------


 

complete copy of duly adopted resolutions (or, if applicable unanimous
consents), of the Board of Directors or managing members or general partners of
such Person or committees thereof authorizing the execution, delivery and
performance of the transactions contemplated by the Transaction Documents, and
that such resolutions have not been amended, modified, revoked or rescinded and
are in full force and effect on the Initial Borrowing Date, (C) that the
certificate of incorporation or formation of such Person has not been amended
since the last amendment thereto shown on the certificate of the Secretary of
State or other appropriate authority of the jurisdiction of incorporation or
formation of such Person furnished pursuant to clause (i) above and (D) as to
the incumbency and specimen signature of each director, officer or manager
executing any Transaction Document to which such Person is a party or any other
document delivered in connection herewith or therewith on behalf of such Person;
and

 

(iii)                               a certificate of another Responsible Officer
as to the incumbency and specimen signature of the Responsible Officer executing
the certificate pursuant to clause (ii) above.

 

(c)                                  Good Standing Certificates. The
Administrative Agent, the Collateral Agent and each Funding Agent shall have
received copies of certificates of compliance, of status or of good standing (or
similar certificate, if any), dated as of a recent date from the Secretary of
State or other appropriate authority of such jurisdiction (and in no event more
than thirty (30) days prior to the Closing Date), with respect to the Company,
Huntsman International, the Master Servicer and each Originator in each
jurisdiction where the ownership, lease or operation of property or the conduct
of business requires it to qualify as a foreign corporation, except where the
failure to so qualify would not reasonably be expected to have a material
adverse effect on the business, operations, properties or condition (financial
or otherwise) of such Person.

 

(d)                                 Consents, Licenses, Approvals, Etc. The
Administrative Agent, the Collateral Agent, and each Funding Agent shall have
received, with a photocopy (which may be provided in CD-ROM or other electronic
image media or format) for each Lender, certificates dated the Initial Borrowing
Date of a Responsible Officer of the Company, the Master Servicer, Huntsman
International and each Originator either:

 

(i)                                     attaching copies of all material
consents, licenses, approvals, registrations or filings required in connection
with the execution, delivery and performance by such Person of this Agreement,
the Origination Agreements and/or the Servicing Agreement, as the case may be,
and the validity and enforceability of this Agreement, the Origination
Agreements, and/or the Servicing Agreement against such Person and such
consents, licenses and approvals shall be in full force and effect; or

 

(ii)                                  stating that no such consents, licenses,
approvals registrations or filings are so required, except for those that may be
required under state or federal securities or “blue sky” laws.

 

18

--------------------------------------------------------------------------------


 

(e)           Lien Searches. The Administrative Agent, the Collateral Agent, and
each Funding Agent shall have received the results of a recent search
satisfactory to the Administrative Agent and each Funding Agent of any UCC
filings (or equivalent filings) made with respect to the Company and the
Originators (and with respect to such other Persons as either the Administrative
Agent or any Funding Agent deems necessary) in the jurisdictions in which the
Originators and the Company are required to file financing statements (or
similar filings) pursuant to Section 6.1(t), together with copies of the
financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to the Administrative Agent and each
Funding Agent that any Liens disclosed by such search would be Permitted Liens
or have been released.

 

(f)            Legal Opinions. The Administrative Agent, the Collateral Agent,
and each Funding Agent shall have received, with a copy for each Lender, legal
opinions from counsel to Huntsman International, the Company and/or the
applicable Originators, as the case may be, in each case in form and substance
satisfactory to the Administrative Agent, each Funding Agent and the Collateral
Agent.

 

(g)           Fees. The Administrative Agent, each Funding Agent, the Lenders
and the Collateral Agent shall have received payment of all fees and other
amounts due and payable to any of them on or before the Initial Borrowing Date.

 

(h)           Conditions Under the Origination Agreements. A Responsible Officer
of each Originator and the Contributor shall have certified, in writing, that
(i) all conditions to the obligations of the Contributor and the Company (as
applicable) and the relevant Originator on the Initial Borrowing Date under each
applicable Origination Agreement shall have been satisfied in all material
respects; (ii) such Originator will be solvent after giving effect to the
transactions occurring on the Initial Borrowing Date; and (iii) such Originator
reaffirms its obligations under each Origination Agreement to which it is a
party and such Origination Agreement remains in full force and effect.

 

(i)            Copies of Written Policies. The Administrative Agent, each
Funding Agent and the Collateral Agent shall have received from the Master
Servicer a copy of the Policies in form and substance acceptable to the
Administrative Agent and each Funding Agent, certified by a Responsible Officer
of the Master Servicer as true, correct and complete copy of such Policies.

 

(j)            The Company’s Members. The composition of the Company’s members
(including at least one independent director or member) shall be reasonably
acceptable to the Administrative Agent and each Funding Agent.

 

(k)           Financial Statements. The Administrative Agent and each Funding
Agent shall have received audited consolidated financial statements of income,
stockholder’s equity and cash flows of Huntsman International and its
consolidated Subsidiaries for the calendar year ended 2008 and other financial
information with respect to such entities in form and substance satisfactory to
the Administrative Agent and each Funding Agent and accompanied by a copy of the
opinion of Deloitte & Touche, Independent Public Accountants.

 

19

--------------------------------------------------------------------------------


 

(l)            Solvency Certificate. The Administrative Agent, each Funding
Agent and the Collateral Agent shall have received a certificate from the
Company dated the Initial Borrowing Date and signed by a Responsible Officer of
the Company in form satisfactory to the Administrative Agent and each Funding
Agent, to the effect that the Company will be solvent after giving effect to the
transactions occurring on the Initial Borrowing Date.

 

(m)          Representations and Warranties. On the Initial Borrowing Date, the
representations and warranties of each of the Company, the Master Servicer,
Huntsman International and the Originators in each Transaction Document shall be
true and correct in all material respects.

 

(n)           Establishment of Bank Accounts. The Administrative Agent, each
Funding Agent and the Collateral Agent shall be satisfied with the cash
collections arrangements for the safe and timely collection of payments in
respect of the Receivables.

 

(o)           Daily Report. The Administrative Agent, each Funding Agent and the
Collateral Agent shall have received a Daily Report on the Initial Borrowing
Date.

 

(p)           Monthly Settlement Report. The Administrative Agent, each Funding
Agent and the Collateral Agent shall have received a Monthly Settlement Report
with respect to September, 2009.

 

(q)           No Litigation. The Administrative Agent, the Collateral Agent and
each Funding Agent shall have received confirmation from the Master Servicer,
Huntsman International, the Company and each Originator that there is no pending
action or proceeding or, to the knowledge of the Master Servicer, Huntsman
International, the Company or any Originator after due inquiry, no action or
proceeding threatened in writing affecting the Master Servicer, any Originator,
Huntsman International or the Company or any of their respective Subsidiaries
before any Governmental Authority that could reasonably be expected to have a
Material Adverse Effect other than disclosed in public filings.

 

(r)            Back up Servicing Arrangements. The Administrative Agent and each
Funding Agent shall have received evidence that each Originator and the Master
Servicer maintains disaster recovery systems and back up computer and other
information management systems that, in the Administrative Agent, and each
Funding Agent’s reasonable judgment, are sufficient to protect such Originator’s
business against material interruption or loss or destruction of its primary
computer and information management systems.

 

(s)           Systems. The Administrative Agent and each Funding Agent shall
have received evidence that the Master Servicer shall have established
operational systems satisfactory to the Administrative Agent and each Funding
Agent that are capable of aggregating information regarding the Receivables and
related Obligors from all Originators.

 

20

--------------------------------------------------------------------------------


 

(t)            Filings, Registrations and Recordings

 

(i)            Each U.S. Originator and the Contributor shall have filed and
recorded (in a form acceptable to the Collateral Agent, the Administrative Agent
and each Funding Agent) on or prior to the Initial Borrowing Date, at its own
expense, UCC financing statements (or other similar filings) with respect to the
Receivables and the other Receivable Assets related thereto conveyed by it
pursuant to the Origination Agreement in such manner and in such jurisdictions
as are necessary to perfect the Company’s ownership interest therein under the
relevant UCC (or similar laws) and delivered evidence of such filings to the
Collateral Agent, the Administrative Agent and each Funding Agent on or prior to
the Initial Borrowing Date, and all other action (including but not limited to
notifying related Obligors of the assignment of a Receivable, except to the
extent that the relevant UCC and other similar laws (to the extent applicable)
permit such Originator to provide such notification after the Initial Borrowing
Date without materially impairing the Company’s ownership of the Receivables and
without incurring material expenses in connection with such notification)
necessary to perfect under the relevant UCC and other similar laws (to the
extent applicable) in jurisdictions outside the United States (to the extent
applicable) the Company’s ownership of the Receivables originated by such
Originator and the other Receivable Assets related thereto shall have been duly
taken; and

 

(ii)           the Company (or the Master Servicer on its behalf) shall have
filed and recorded (in a form acceptable to the Collateral Agent, the
Administrative Agent and each Funding Agent) on or prior to the Initial
Borrowing Date, at its own expense, with respect to the Receivables and
Receivable Assets and other Collateral in such manner and in such jurisdictions
as are necessary to perfect and maintain perfection of the security interest of
the Collateral Agent, on behalf of the Secured Parties, in the Receivables and
Receivable Assets and other Collateral and delivered evidence of such filings to
the Collateral Agent, the Administrative Agent and each Funding Agent on or
prior to the Initial Borrowing Date, and all other action (including but not
limited to notifying related Obligors of the assignment of a Receivable, except
to the extent that the relevant UCC and other similar laws (to the extent
applicable) permit the Company (or its assignees) to provide such notification
after the Initial Borrowing Date without materially impairing the Collateral
Agent’s security interest in the Receivables and Receivable Assets and without
incurring material expenses in connection with such notification) necessary to
perfect under the relevant UCC and other similar laws (to the extent applicable)
in jurisdictions outside the United States (to the extent applicable) the
Collateral Agent’s security interest in the Receivables and Receivable Assets
shall have been duly taken by the Company (or by the Master Servicer on its
behalf).

 

(u)           [Reserved].

 

21

--------------------------------------------------------------------------------


 

(v)           Intercreditor Agreement. The Administrative Agent and each Funding
Agent shall have received a copy of the duly executed Intercreditor Agreement
with the secured creditors of the Contributor and the other Originators, in form
and substance satisfactory to the Administrative Agent and each Funding Agent.

 

(w)          Commercial Paper Ratings. To the extent required by the program
documents governing each Conduit Lender’s Commercial Paper program, each Rating
Agency shall have confirmed that the execution and delivery of this Agreement by
such Conduit Lender will not result in the reduction or withdrawal of the
then-current ratings of the Commercial Paper issued by or on behalf of such
Conduit Lender pursuant to such program.

 

(x)            Other Requests. The Administrative Agent and each Funding Agent
shall have received such other approvals, opinions or documents as it may
reasonably request.

 

PART 3 UTILIZATION AND REPAYMENT

 

6.2           Conditions Precedent to all Borrowings

 

Each Borrowing (including the initial Borrowing) hereunder shall be subject to
the further conditions precedent that:

 

(a)           the Administrative Agent and each Funding Agent shall have
received such approvals, documents, instruments, certificates and opinions as it
may reasonablythey may reasonably request and as are reasonably necessary to
(i) establish the then-applicable Maximum Available Borrowing hereunder or
(ii) to establish or confirm the legality of the Borrowing hereunder after
giving effect to any material change in law, regulation or the interpretation
thereof; provided that the company shall have received not less than ten
(10) Business Days’ notice of such request; and

 

(b)           on the date of such Borrowing the following statements shall be
true (and acceptance of the proceeds of any such Borrowing shall be deemed a
representation and warranty by the Company that such statements are then true by
reference to the facts and circumstances existing on the date of such
Borrowing):

 

(i)            the Company (or the Master Servicer on behalf of the Company) has
delivered a Borrowing Request complying with the requirements of Section 3.1;

 

(ii)           the Facility Termination Date has not occurred and no event
exists, or would result from such Borrowing, that constitutes a Termination
Event or Potential Termination Event;

 

(iii)          after giving effect to such Borrowing, the Maximum Available
Borrowing is not exceeded; and

 

22

--------------------------------------------------------------------------------


 

(iv)          all of the representations and warranties made by each of the
Company, the Master Servicer and each Originator in each Transaction Document to
which it is a party are true and correct in all material respects on and as of
the date of such Borrowing as if made on and as of such date (except to the
extent such representations and warranties are expressly made as of another
date).

 

PART 5 COSTS OF UTILIZATION

 

(c)           the Administrative Agent and each Funding Agent shall have
received a copy of the duly executed Reaffirmation of Intercreditor Agreement
with the secured creditors of the Contributor and the other Originators, in form
and substance reasonably satisfactory to the Administrative Agent and each
Funding Agent within 90 days following April 18, 2011, provided that any failure
to provide such Reaffirmation of Intercreditor Agreement shall not be a
condition precedent to Borrowing if such failure was caused by circumstances
which, with the exercise of reasonable diligence on the Company’s part, were
outside the Company’s control.

 

7.             INTEREST

 

7.1           Calculation of Interest

 

(a)           On or before the date that is three (3) Business Days immediately
before each Interest Payment Date (or such lesser number of days as may be
indicated in a circumstance where the Interest Payment Date falls less than
three (3) Business Days from a funding date for a Loan), each Funding Agent
shall furnish the Administrative Agent and the Master Servicer with an invoice
(addressed to the Company) setting forth the amount of the accrued and unpaid
Interest on each Loan funded by the Lender in such Funding Agent’s Lender Group
for the relevant Interest Period together with the aggregate amount due to it
for each such Interest Period.

 

(b)           The amount of Interest payable by the Company to each Lender for
each Interest Period in respect of each Loan and the LC Exposure shall be the
sum of

 

(i)            the aggregate of the amounts due to such Lender in respect of the
Loans and unreimbursed LC Disbursements calculated as follows:

 

IR x PB x DCC

 

Where:

 

“IR” =                    the applicable Interest Rate for each day in the
Interest Period;

 

“PB” =                   is the partsum of (A) the Aggregateaggregate Principal
Balance of such Loans advanced by that Lender and (B) the aggregate unreimbursed
LC Disbursements maintained by that Lender; and

 

“DCC” =                1/360

 

23

--------------------------------------------------------------------------------


 

plus

 

(ii)           the aggregate of the amounts due to such Lender in respect of the
relevant Loan; andLC Exposure calculated as follows:

 

AM x LC x DCC

 

Where:

 

“AM” =                  the applicable Applicable Margin for each day in the
Interest Period;

 

“LC” =                   is the difference of (A) the aggregate LC Exposure
maintained by that Lender minus (B) the aggregate LC Disbursements maintained by
that Lender; and

 

“DCC” =                1/360.

 

7.2           Payment of Interest

 

The Company shall pay each Lender (or the Administrative Agent for the account
of the Lenders) accrued (but unpaid) Interest on each Loan on the next Interest
Payment Date that occurs after the Borrowing Date relating to such Loan.

 

7.3           Default interest

 

(a)           If the Company fails to pay any amount payable by it under this
Agreement on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at
the relevant Default Interest Rate payable on demand by the Administrative Agent
or the applicable Funding Agent.

 

(b)           Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period but will
remain immediately due and payable.

 

(c)           From and after the occurrence of ana Termination Event, all Loans
shall accrue Interest at the Default Interest Rate for so long as such
Termination Event shall be continuing.

 

7.4           Interest Periods

 

(a)           An Interest Period for a Loan shall not extend beyond the Facility
Termination Date.

 

(b)           Each Interest Period for a Loan shall start on the Borrowing Date
applicable to such Loan.

 

(c)           Each Loan shall have one Interest Period only.

 

24

--------------------------------------------------------------------------------


 

7.5           Mandatory Costs

 

Each Funding Agent shall provide an initial notice of the inclusion of Mandatory
Costs in the determination of the Interest Rate promptly after such Funding
Agent becomes aware of the condition giving rise to such Mandatory Costs;
provided that the failure to provide such notice shall not affect or limit the
right to include Mandatory Costs in the determination of the Interest Rate;
provided further , further, that the Company will not be required to compensate
a Lender for any Mandatory Costs incurred more than twoone hundred seventyeighty
(270180) days prior to the date that such Funding Agent notifies the Company of
the change giving rise to such Mandatory Costs and of such Funding Agent’s
intention to include such Mandatory Costs in the determination of the Interest
Rate; provided, further, further, that, if the relevant change giving rise to
such Mandatory Costs is retroactive, then the twoone hundred seventyeighty
(270180) day period referred to above shall be extended to include the period of
retroactive effect thereof.  In determining such Mandatory Costs, such Funding
Agent shall act reasonably and in good faith and shall have made a determination
to claim such costs under such other similarly affected facilities for which
such claim is permitted under the applicable documentation.  Each determination
of Interest Rate including (if applicable) any Mandatory Costs by each Funding
Agent shall be prima facie evidence that such calculation is correct.

 

8.             CHANGES TO THE CALCULATION OF INTEREST

 

Subject to Section 8.1, if USD LIBOR is to be determined by reference to the
Reference Banks but a Reference Bank does not supply a quotation by the
specified time on the Quotation Day, the applicable USD LIBOR shall be
determined on the basis of the quotations of the remaining Reference Banks.

 

8.1           Market disruption

 

If the Administrative Agent determines, or, if any Committed Purchaser notifies
its Funding Agent that it has determined, that funding its Loans at, in the case
of the HSBC Lender Group Committed Lender or the PNC Lender Group Committed
Lender, USD LIBOR or, in the case of the WachoviaWells Fargo Lender Group, LMIR
would violate any applicable law, rule, regulation, or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its Loans at
USD LIBOR or LMIR are not available or (ii) USD LIBOR or LMIR does not
accurately reflect the cost of funding or maintaining a Loan at USD LIBOR or
LMIR, then, the applicable Funding Agent shall suspend the availability of USD
LIBOR or LMIR, as the case may be, and the lower of (x) the actual cost of funds
applicable to such Lender or (y) the Alternate Base Rate, shall apply to any of
the HSBC Lender Group Committed Lender’s or WachoviaLoans, the PNC Lender
Group’s Loans or the Wells Fargo Lender Group’s Loans accruing Interest at USD
LIBOR or LMIR, as applicable.

 

8.2           Alternative basis of interest or funding

 

(a)           If a market disruption as described in Section 8.1 occurs, the
applicable Funding Agent and the Company (or the Master Servicer on its behalf)
shall

 

25

--------------------------------------------------------------------------------


 

enter into negotiations (for a period of not more than thirty (30) days) with a
view to agreeing to a substitute basis for determining the rate of interest.

 

(b)           Any alternative basis agreed to pursuant to clause (a) above
shall, with the prior consent of the applicable Funding Agent, the Master
Servicer and the Company, be binding on all Lenders members of the related
Lender Group.

 

9.             ILLEGALITY

 

Notwithstanding any other provision of this Agreement, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by any relevant Governmental Authority shall make it unlawful for any Lender to
perform any of its obligations as contemplated by this Agreement or to fund its
Pro Rata Share of any Loan:

 

(a)           the applicable Funding Agent shall promptly notify the
Administrative Agent, the Company and the Master Servicer thereof;

 

(b)           the Commitment of that Lender will be immediately cancelled; and

 

(c)           the Company shall repay that Lender’s Pro Rata Share of the Loans
made to the Company on the last day of the Interest Period for each Loan
occurring after the applicable Funding Agent has delivered the notice under
clause (a) above.

 

PART 6
ADDITIONAL PAYMENT OBLIGATIONS

 

10.           BREAKAGE COSTS

 

10.1         The Company shall concurrently with any prepayment of a Loan (other
than a Swingline Loan) to be made pursuant to Section 4.2 and otherwise within
three (3) Business Days after demand therefor, indemnify the Lenders, the
Funding Agents and the Administrative Agent against any Broken Funding Costs or
other costs and expenses incurred by the Lenders, the Funding Agents or the
Administrative Agent directly as a result of (i) the prepayment of such Loan or
(ii) the failure of any Borrowing or repayment to be made for any reason on the
date specified by the Company pursuant to, and in accordance with, Section 3 or
Section 4, as applicable, including any cost or expense incurred by any Funding
Agent, any Lender or the Administrative Agent by reason of the liquidation or
reemployment of funds acquired by the Lenders (including funds obtained by
issuing Commercial Paper, obtaining deposits as loans from third parties and
reemployment of funds) in relation thereto.

 

10.2         A certificate as to any Broken Funding Costs, or other cost or
expense payable pursuant to this Section 10 submitted by any Lender, through the
Administrative Agent, to the Company and the Master Servicer shall set forth
(x) any amount that such Lender is entitled to receive pursuant to this
Section 10 and (y) a reasonably detailed explanation of the calculation of such
amount by the affected Lender, and shall be prima facie evidence that such
calculation is correct.

 

26

--------------------------------------------------------------------------------


 

11.           TAXES

 

11.1         Definitions

 

(a)           In this Agreement:

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under this Agreement or any other Transaction Document; and

 

“Tax Payment” means either the increase in a payment made by the Company to a
Facility Indemnified Party under Section 11.2 or a payment under Section 11.3.

 

(b)           Unless a contrary intention appears, in this Section 11 a
reference to “determines” or “determined” means a determination made in the
absolute discretion of the Person making the determination.

 

11.2         Tax gross-up

 

(a)           The Company shall make all payments to be made by it without any
Tax Deduction, unless a Tax Deduction is required by law.

 

(b)           The Company shall promptly upon becoming aware that it must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly. Similarly, a Lender (or
its Funding Agent) shall notify the Company, the Master Servicer and
Administrative Agent on becoming so aware in respect of a payment payable to
that Lender.

 

(c)           If a Tax Deduction is required by law to be made by the Company,
the amount of the payment due from the Company shall be increased to an amount
which (after making any Tax Deduction) leaves the recipient of such payment with
an amount equal to the payment which would have been received by it if no Tax
Deduction had been required.

 

(d)           Each Lender that is not incorporated under the laws of the United
States or a State thereof or the District of Columbia shall:

 

(i)            deliver to the Master Servicer, the Company, the Administrative
Agent, the Collateral Agent and the related Funding Agent two (2) duly completed
copies of United States Internal Revenue Service Form W-8ECI, W-8BEN or W-8IMY,
or successor applicable form and such other forms, certificates and
documentation as may be necessary or appropriate to establish, in each case,
that it is entitled to receive payments from the Company without a deduction for
U.S. federal withholding tax or with a deduction at a reduced rate.  In the case
of a Lender that provides an Internal Revenue Service Form W-8BEN, such Lender
shall either (i) claim the benefit of a treaty that provides for a complete
exemption from United States withholding tax for payments of interest or
(ii) claim the benefit of the U.S. “portfolio interest exemption” by also
providing a certification that is not a “bank”

 

27

--------------------------------------------------------------------------------


 

making a loan under this Agreement in the ordinary course of its business within
the meaning of Section 881(c)(3)(A) of the Code or a Person related to the
Company in a manner described in Sections 871(h)(3)(B), 881(c)(3)(B) or
881(c)(3)(C) of the Code;

 

(ii)           deliver to the Master Servicer, the Company, the Collateral
Agent, the Administrative Agent and the related Funding Agent two further copies
of any such form or certification (A) on or before the date that any such form
or certification expires or becomes obsolete, (B) after the occurrence of any
event requiring a change in the most recent form previously delivered by it to
the Company, the Collateral Agent, the Administrative Agent or the related
Funding Agent and (C) at the reasonable request of the Master Servicer, the
Company, the Collateral Agent or the related Funding Agent; and

 

(iii)          obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by the Company, the Collateral
Agent, the Administrative Agent or the related Funding Agent;

 

unless any change in treaty, law or regulation has occurred prior to, and is in
effect on, the date on which any such delivery would otherwise be required which
would prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender (or its Funding Agent) so advises the Company and
the related Funding Agent.  Each Lender shall certify to the Company, the
Collateral Agent, the Administrative Agent and the related Funding Agent at the
time it first becomes a Lender, and thereafter to the extent provided by law,
(i) all such forms are true and complete, (ii) that it is entitled to receive
payments under this Agreement and the other Transaction Documents without, or at
a reduced rate of, withholding of any United States federal income taxes and
(iii) that it is entitled to an exemption from United States backup withholding
tax.  Each Person that shall become a Lender or a Participant pursuant to
Section 37.17 shall, upon the effectiveness of the related transfer, be required
to provide to the Company, the Collateral Agent, the Administrative Agent, the
Master Servicer and the related Funding Agent all of the forms and statements
required pursuant to this Section; provided that in the case of a Participant
such Participant shall furnish all such required forms and statements to the
Lender from which the related participation shall have been purchased and such
Lender shall provide such forms to the Company with a duly executed Form W-8IMY
and withholding statement.  If the Company, the Administrative Agent or the
Collateral Agent has not received the forms set forth in Section 11.2(d), the
Company shall withhold taxes from such payment at the applicable statutory rate
and shall not be obliged to make increased payments under Section 11.2 until
such forms or other documents are delivered.

 

(e)           Each Lender that is a United States Person within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Master Servicer, the
Company, the Collateral Agent and the related Funding Agent two (2) duly
completed copies of the United States Internal Revenue Service Form W-9 or any
successor applicable form.

 

28

--------------------------------------------------------------------------------


 

(f)            The Company is not required to make any payment under
Section 11.2(c) to the extent such payment would be due as the result of the
relevant Funding Agent, Lender or Participant not providing the forms required
by Section 11.2(d)(i), or 11.2(d)(ii) unless the failure to provide such forms
is a result of a change after the date it became a Lender or a Participant under
this Agreement in (or in the interpretation, administration or application of)
any Requirement of Law or any published practice or concession of any relevant
Taxation Authority.

 

(g)           If the Company is required to make a Tax Deduction, the Company
shall make that Tax Deduction and any payment required in connection with that
Tax Deduction within the time allowed and in the minimum amount required by law.

 

(h)           Within thirty (30) days after making either a Tax Deduction or any
payment required in connection with that Tax Deduction, the Company shall
deliver to each Funding Agent evidence reasonably satisfactory to the Lender
entitled to that payment that the Tax Deduction has been made or (as applicable)
any appropriate payment paid to the relevant Taxation Authority.

 

11.3         Tax indemnity

 

(a)           The Company shall (within three (3) Business Days after demand by
each Funding Agent) pay to a Facility Indemnified Party an amount equal to the
loss, liability or cost which that Facility Indemnified Party determines will be
or has been (directly or indirectly) suffered for or on account of Tax by that
Facility Indemnified Party in respect of this Agreement or any other Transaction
Document.

 

(b)           Clause (a) shall not apply:

 

(i)            with respect to any Tax assessed on a Facility Indemnified Party:

 

(A)          under the law of the jurisdiction in which that Facility
Indemnified Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Facility Indemnified Party is treated as resident
for tax purposes; or

 

(B)           under the law of the jurisdiction in which that Facility
Indemnified Party’s Lending Office is located in respect of amounts received or
receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Facility Indemnified Party; or

 

(ii)           to the extent a loss, liability or cost:

 

(A)          is compensated for by an increased payment under Section 11.2; or

 

29

--------------------------------------------------------------------------------


 

(B)           would have been compensated for by an increased payment under
Section 11.2 but was not so compensated solely because the exclusion in
Section 11.2(f) applied.

 

(c)           A Facility Indemnified Party making, or intending to make a claim
under clause (a) above shall promptly notify the Company, the Master Servicer,
the Administrative Agent and the related Funding Agent of the event which will
give, or has given, rise to the claim.

 

(d)           A Facility Indemnified Party shall, on receiving a payment from
the Company under this Section 11.3, notify the Administrative Agent and the
related Funding Agent.

 

11.4         Tax Credit

 

If the Company makes a Tax Payment and the relevant Facility Indemnified Party
determines that:

 

(a)           a Tax Credit is attributable either to an increased payment of
which that Tax Payment forms part, or to that Tax Payment; and

 

(b)           that Facility Indemnified Party has obtained, utilized and
retained that Tax Credit,

 

the Facility Indemnified Party shall pay an amount to the Company which that
Facility Indemnified Party determines will leave it (after that payment) in the
same after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Company.

 

11.5         Stamp taxes

 

The Company shall pay and, within three (3) Business Days after demand,
indemnify each Facility Indemnified Party against any cost, loss or liability
that Facility Indemnified Party incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of this Agreement except
for any such Taxes payable in respect of an assignment, transfer, or novation of
any rights or liabilities under this Agreement or any other Transaction
Document.

 

11.6         Tax affairs

 

(a)           Nothing in this Section 11 shall require any Facility Indemnified
Party to disclose any information to any Person regarding its affairs (Tax or
otherwise) or Tax computations or interfere with the right of any Facility
Indemnified Party to arrange its affairs (Tax or otherwise) according to its
sole discretion.

 

(b)           Notwithstanding any other provision herein, the Company (and its
employees, representatives or other agents) may disclose to any and all Persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure of
this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such U.S. tax treatment
and U.S. tax structure, other than any information for which nondisclosure is
reasonably necessary in order to comply with applicable securities laws.

 

30

--------------------------------------------------------------------------------


 

12.           CHANGE IN CIRCUMSTANCES

 

12.1         Increased costs

 

Subject to Section 12.3, the Company shall, within three (3) Business Days after
a demand by a Funding Agent or the Administrative Agent, pay (or procure
payment) for the account of a Facility Indemnified Party any amount incurred if
after the date hereof, any Facility Indemnified Party or any of its Affiliates
shall be charged any fee, expense or increased cost on account of the adoption
of any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy), any accounting principles or any change
in any of the foregoing, or any change in the interpretation or administration
thereof by the Financial Accounting Standards Board (“FASB”), any governmental
authority, any central bank or any comparable agency charged with the
interpretation or administration thereof, or compliance with any request or
directive (whether or not having the force of law) of any such authority or
agency: (i) that subjects Facility Indemnified Party to any charge or
withholding on or with respect to this Agreement or such Facility Indemnified
Party’s obligations hereunder or any Program Support Provider to any charge or
withholding on or with respect to any Program Support Agreement or a Program
Support Provider’s obligations under a Program Support Agreement, or on or with
respect to the Receivables, or changes the basis of taxation of payments to any
Facility Indemnified Party of any amounts payable hereunder or any Program
Support Provider of any amounts payable under any Program Support Agreement
(except for changes in the rate of tax on the overall net income of an Facility
Indemnified Party or taxes excluded by Section 11) or (ii) that imposes,
modifies or deems applicable any reserve, assessment, insurance charge, special
deposit or similar requirement against assets of, deposits with or for the
account of a Facility Indemnified Party, or credit extended by a Facility
Indemnified Party pursuant to this Agreement or a Program Support Provider
pursuant to Program Support Agreement or (iii) that imposes any other condition
the result of which is to increase the cost to a Facility Indemnified Party of
performing its obligations hereunder or to a Program Support Provider of
performing its obligations under a Program Support Agreement, or to reduce the
rate of return on a Facility Indemnified Party’s capital as a consequence of its
obligations hereunder or a Program Support Provider’s capital as a consequence
of its obligations under a Program Support Agreement, or to reduce the amount of
any sum received or receivable by a Facility Indemnified Party under this
Agreement or a Program Support Provider under a Program Support Agreement or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by such Facility Indemnified
Party, as applicable, the Company shall pay to such Facility Indemnified Party,
such amounts charged to such Facility Indemnified Party or such amounts to
otherwise compensate such Facility Indemnified Party for such increased cost or
such reduction.

 

12.2         Increased cost claims

 

(a)           Each Facility Indemnified Party intending to make a claim pursuant
to Section 12.1 shall, as soon as reasonably practical after becoming aware of
it, notify the Company, the Master Servicer and the Administrative Agent of the
event giving rise to the claim.

 

31

--------------------------------------------------------------------------------


 

(b)           Each Facility Indemnified Party shall, as soon as practicable
after a demand by the Company (or the Master Servicer), provide to the Company,
the Master Service and the Administrative Agent a certificate confirming the
amount of its (or, if applicable, its Affiliates) Increased Costs and setting
out in reasonable detail those Increased Costs and an explanation of the
calculation of such Increased Costs.  Such certificate shall be conclusive
absent manifest error.

 

(c)           FailureAny failure or delay on the part of any Facility
Indemnified Party to demand compensation pursuant to this Section 12 shall not
constitute a waiver of such Facility Indemnified Party’s right to demand such
compensation; provided that the Company will not be required to compensate a
Facility Indemnified Party pursuant to this Section 12 for any Increased Costs
incurred more than twoperiods occurring prior to one hundred seventyeighty
(270180) days prior to the date that such Facility Indemnified Party notifies
the Company of the change in any Requirement of Law giving rise to such Increase
Costs and of such Facility Indemnified Party’s intention to claim compensation
therefor; provided, further, that, if the change in any Requirement of Law
giving rise to such increased costs or reductions is retroactive, then the
twoone hundred seventyeighty (270180) day period referred to above shall be
extended to include the period of retroactive effect thereof.  In determining
such Increased Costs, such Facility Indemnified Party shall act reasonably and
in good faith.  No claim shall be made by a Facility Indemnified Party unless
such Facility Indemnified Party shall have made a determination to claim
indemnification in respect of such increased costs or reduction, as applicable,
under such other similarly affected facilities for which such claim is permitted
under the applicable documentation.

 

12.3         Exceptions

 

Section 12.1 does not apply to the extent any Increased Cost is:

 

(a)           attributable to a Tax Deduction required by law to be made by the
Company;

 

(b)           compensated for by Section 11.3; or

 

(c)           compensated for by the payment of Mandatory Costs.

 

12.4         Mitigation

 

(a)           Each Facility Indemnified Party shall, in consultation with the
Master Servicer (acting on behalf of the Company), take all reasonable steps to
mitigate any circumstances which arise and which would result in any amount
becoming payable under or pursuant to, or cancelled pursuant to, any of
Section 9, Section 11.2, Section 11.3, Section 11.5, Section 12.1 including (but
not limited to) transferring its rights and obligations under the Transaction
Documents to another Affiliate or Facility Office.

 

(b)           Clause (a) above does not in any way limit the obligations of the
Company under the Transaction Documents.

 

32

--------------------------------------------------------------------------------


 

12.5         Limitation of liability

 

(a)           The Company shall indemnify each Facility Indemnified Party for
all costs and expenses reasonably incurred by that Facility Indemnified Party as
a result of steps taken by it under Section 12.4.

 

(b)           A Facility Indemnified Party is not obliged to take any steps
under Section 12.4 if, in the opinion of that Facility Indemnified Party (acting
reasonably), to do so might be prejudicial to it.

 

12.6         Survival

 

The provisions of this Section 12 shall survive the termination of this
Agreement and the payment of all Secured Obligations.

 

13.           FEES

 

13.1         Commitment fee

 

(a)           The Company shall pay to each of the Lenders a fee (the
“Commitment Fee”) in the amount set forth in the applicable Fee Letter.

 

(b)           The Commitment Fee is payable on each Settlement Date and on the
Scheduled Commitment Termination Date and, if some portion of the Commitments
are cancelled, on the cancelled amount of the relevant Lender’s Commitment at
the time such cancellation is effective.

 

(c)           The amount of Commitment Fee payable on each Settlement Date shall
be included in the invoice referred to in Section 7.1.

 

13.2         Arrangement and Agency Fees

 

The Company shall pay to each of the Collateral Agent and the Administrative
Agent the fees in the amounts and on the dates set forth in the applicable Fee
Letters.

 

14.           INDEMNIFICATION BY HUNTSMAN INTERNATIONAL AND THE COMPANY

 

(a)           Without limiting any other rights that any Facility Indemnified
Party may have under this Agreement, the other Transaction Documents or under
applicable law, each of Huntsman International and the Company hereby agrees to
indemnify each Facility Indemnified Party from and against any and all damages,
losses, claims, liabilities, costs, penalties, judgments and expenses, including
reasonable attorneys’ fees and reasonable disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them in connection with the entering into and performance of
this Agreement or any of the other Transaction Documents by any of the Facility
Indemnified Parties, excluding, however, any amounts that are finally judicially
determined to have resulted from the gross negligence or willful misconduct on
the part of any Facility Indemnified Party; provided that in no event shall
Huntsman International be required to make any indemnity

 

33

--------------------------------------------------------------------------------


 

payments resulting from the lack of performance or collectibility of the
Receivables owned by the Company unless such loss results from:

 

(i)            a breach of representation or undertaking by Huntsman
International or one of its Affiliates with respect to any such Receivable;

 

(ii)           the failure by Huntsman International or one of its Affiliates to
comply with any applicable law, rule or regulation with respect to any
Receivable or Contract related thereto, or the nonconformity of any Receivable
or Contract included therein with any such applicable law, rule or regulation or
any failure of any Originator to keep or perform any of its obligations, express
or implied, with respect to any Contract;

 

(iii)          any failure by Huntsman International or one of its Affiliates to
perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Transaction Document;

 

(iv)          any products liability, environmental liability, personal injury
or damage suit, or other similar claim arising out of or in connection with
merchandise, insurance or services that are the subject of any Contract or any
Receivable;

 

(v)           any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;

 

(vi)          the commingling of collections of Receivables at any time with
other funds;

 

(vii)         any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of a Loan, the ownership of the
Receivables, making of the Loans or any other investigation, litigation or
proceeding relating to Huntsman International or one of its Affiliates in which
any Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

 

(viii)        any inability to litigate any claim against any Obligor in respect
of any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

 

(ix)           any Termination Event described in Section 21.1(a);

 

(x)            any failure of the Contributor to acquire and maintain legal and
equitable title to, and ownership of any Receivable and other Collateral

 

34

--------------------------------------------------------------------------------


 

from any Originator, free and clear of any Adverse Claim (other than as created
hereunder); or any failure of the Contributor to give reasonably equivalent
value to the applicable Originator under the applicable U.S. Receivables
Purchase Agreement in consideration of the transfer by such Originator of any
Receivable, or any attempt by any Person to void such transfer under statutory
provisions or common law or equitable action;

 

(xi)                any failure to vest and maintain vested in the Collateral
Agent for the benefit of the Secured Parties, or to transfer to the Collateral
Agent for the benefit of the Secured Parties, legal and equitable title to, and
ownership of, a first priority perfected undivided percentage ownership interest
(to the extent contemplated hereunder) or security interest in the Receivables
and other Collateral, free and clear of any Adverse Claim (except as created by
the Transaction Documents);

 

(xii)               the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable
and other Collateral, and the proceeds of any thereof, whether at the Closing
Date or at any subsequent time;

 

(xiii)             any action or omission by Huntsman International or one of
its Affiliates which reduces or impairs the rights of the Collateral Agent or
the Lenders with respect to any Receivable or the value of any such Receivable;

 

(xiv)        any attempt by any Person to void any Borrowing hereunder under
statutory provisions or common law or equitable action;

 

(xv)         any breach of any confidentiality provision in any Contract
resulting from execution and delivery of this Agreement or any other Transaction
Document, any of the transactions consummated pursuant to this Agreement or any
other Transaction Document, delivery of any information or report pursuant
hereto or thereto, or any performance of obligations hereunder or thereunder;
and

 

(xvi)        the failure of any Receivable included in the calculation of the
Aggregate Receivables Amount as an Eligible Receivable to be an Eligible
Receivable at the time so included.

 

(b)           In case any proceeding by any Person shall be instituted involving
any Facility Indemnified Party in respect of which indemnity may be sought
pursuant to Section 14(a), such Indemnified Party shall promptly notify Huntsman
International and the Company and the Company and Huntsman International, upon
request of such Facility Indemnified Party, shall retain counsel satisfactory to
such Indemnified Party to represent such Facility Indemnified Party and shall
pay the reasonable fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any Facility Indemnified Party shall have
the right to retain its own counsel, at the expense of Huntsman International
and the Company. Except as set forth herein, it is

 

35

--------------------------------------------------------------------------------


 

understood that neither the Company nor Huntsman International shall, in respect
of the legal expenses of any Indemnified Party in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such Facility Indemnified Parties and all other parties
indemnified by the Company under this Agreement or any other Transaction
Document.

 

(c)           Any payments to be made by Huntsman International and the Company
pursuant to this Section 14 shall be, without restriction, due and payable from
Huntsman International and the Company, jointly and severally, and shall with
respect to amounts owing from the Company be payable by the Company only to the
extent that funds are available (including funds available to the Company
pursuant to the exercise of its right to indemnity and other payments pursuant
to Sections 2.06 and 8.02 (or equivalent sections) of the Origination
Agreements) to the Company to make such payments under Sections 17 and 18, as
applicable.

 

15.           SECURITY INTEREST

 

As security for the performance by the Company of all the terms, covenants and
agreements on the part of the Company  to be performed under this Agreement or
any other Transaction Document, including the punctual payment when due of all
Secured Obligations, the Company hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in, all of the Company’s
right, title and interest in and to the following (collectively, the
“Collateral”):

 

(a)           all Receivables, whether now owned and existing or hereafter
acquired or arising, together with all Receivable Assets and Collections with
respect thereto;

 

(b)           each of the Origination Agreements, the Collection Account
Agreements and the Servicing Agreement, including, in respect of each agreement,
(A) all rights of the Company to receive monies due and to become due under or
pursuant to such agreement, whether payable as fees, expenses, costs or
otherwise, (B) all rights of the Company to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect to such agreement, (C) claims of
the Company for damages arising out of or for breach of or default under such
agreement, (D) the right of the Company to amend, waive or terminate such
agreement, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder and (E) all other rights, remedies, powers,
privileges and claims of the Company under or in connection with such agreement
(whether arising pursuant to such agreement or otherwise available to the
Company at law or in equity), including the rights of the Company to enforce
such agreement and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or in connection therewith
(all of the foregoing set forth in this clause (A) through (E), inclusive, the
“Transferred Agreements”);

 

(c)           the Collection Accounts, including (A) all funds and other
evidences of payment held therein and all certificates and instruments, if any,
from time to

 

36

--------------------------------------------------------------------------------


 

time representing or evidencing the Collection Accounts or any funds and other
evidences of payment held therein, (B) all investments of such funds held in the
Collection Accounts and all certificates and instruments from time to time
representing or evidencing such investments, (C) all notes, certificates of
deposit and other instruments from time to time hereafter delivered or
transferred to, or otherwise possessed by, the Collateral Agent for and on
behalf of the Company in substitution for the then-existing Collection Accounts
and (D) all interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for the then-existing Collection Accounts; and

 

(d)           the Company Concentration Account and the Payments Reserve
Accounts, including (A) all funds and other evidences of payment held therein
and all certificates and instruments, if any, from time to time representing or
evidencing the Company Concentration Accounts or any funds and other evidences
of payment held therein, (B) all investments of such funds held in the Company
Concentration Accounts and all certificates and instruments from time to time
representing or evidencing such investments, (C) all notes, certificates of
deposit and other instruments from time to time hereafter delivered or
transferred to, or otherwise possessed by, the Collateral Agent for and on
behalf of the Company in substitution for the then existing Company
Concentration Accounts, and (D) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the then existing Company Concentration
Accounts;

 

(e)           all other assets of the Company, whether now owned and existing or
hereafter acquired or arising, including, without limitation, all accounts,
chattel paper, goods, equipment, inventory, instruments, investment property,
deposit accounts and general intangibles (as those terms are defined in the UCC
as in effect on the date hereof in the State of New York) in which the Company 
has any interest; and

 

(f)            to the extent not included in the foregoing, all proceeds of any
and all of the foregoing.

 

In addition to the rights and remedies herein set forth, the Collateral Agent
shall have all of the rights and remedies with respect to the Collateral
available to a secured party at law or in equity, including, without limitation,
the rights of a secured party under the UCC, as if such rights and remedies were
fully set forth herein.

 

This Agreement shall constitute a security agreement for purposes of the UCC and
other applicable law.

 

PART 7
APPLICATION OF FUNDS AND MASTER SERVICER

 

16.           SERVICES OF MASTER SERVICER

 

The servicing, administration and collection of the Pool Receivables shall be
conducted by the Master Servicer under the Servicing Agreement.

 

37

--------------------------------------------------------------------------------


 

Any information, notice or report to be delivered by, or any instructions,
requests, demands, elections or directions to be given by, the Master Servicer
under this Agreement are, unless otherwise indicated, being delivered or given
by the Master Servicer on behalf of the Company in accordance with the
provisions of this Agreement and the Servicing Agreement.

 

17.           APPLICATION OF FUNDS PRIOR TO FACILITY TERMINATION DATE

 

17.1         Daily Collections.

 

(a)           On each Business Day on which Collections are deposited in a
Collection Account, promptly following the receipt of Collections in the form of
available funds in such Collection Account, the Company shall transfer all
Collections on deposit in any Collection Account directly to the Company
Concentration Account, such transfer to be completed by 9:45 a.m. New York time
on the next succeeding Business Day following the day on which such Collections
are received in the Collection Account, with each such individual transfer
amount to be reported by the Master Servicer to the Administrative Agent by
10:00 a.m. New York time on the date of such transfer.  The Administrative Agent
will endeavour to process funds received after 9:45 a.m. (New York time) on a
same day basis, but shall not be required to do so.

 

(b)           Promptly following the transfer of Collections to the applicable
Company Concentration Account, but in no event later than the Business Day the
Collections are received in such Company Concentration Account, the Master
Servicer shall calculate (such calculations to be contained in the Daily Report
delivered to the Company and the Administrative Agent), and direct the
Administrative Agent to initiate and the Administrative Agent shall initiate the
following transfers, allocations and distributions by no later than 2:00 p.m.
(New York time) based on the Aggregate Daily Collections as set forth in such
Daily Report:

 

(i)            first, on each Business Day, an amount equal to the lesser of
(i) the aggregate Collections on such day and (ii) the Accrued Expense Amount
for such day (or in the reasonable discretion of the Master Servicer, the
Accrued Expense Amount plus such additional amount as may be required in
connection with a payment required or permitted to be made hereunder on a
subsequent Business Day) shall be transferred from the relevant Company
Concentration Account to the Interest Payments Reserve Account; provided that:

 

(A)          on the tenth (10th) Business Day of each Settlement Period (and
each Business Day thereafter, if necessary, until the full amount of any
positive Accrued Expense Adjustment is transferred),

 

(B)           on any Borrowing Date (and each Business Day thereafter, if
necessary, until the full amount of any positive Accrued Expense Adjustment is
transferred),

 

(C)           on the day of any prepayment pursuant to Section 4.2, and

 

38

--------------------------------------------------------------------------------


 

(D)          on the last Business Day of each Settlement Period,

 

an amount equal to the Accrued Expense Adjustment shall, if such adjustment is a
positive amount, be transferred from the relevant Company Concentration Account
to the Interest Payments Reserve Account, or if such adjustment is a negative
amount, be transferred from the Interest Payments Reserve Account to the
relevant  Company Concentration Account (or deducted from the transfer in
respect of the Accrued Expense Amount for such Business Day);

 

(ii)           second, on each Business Day other than a Settlement Date, the
aggregate Collections on deposit in the Company Concentration Account shall be
transferred and applied to amounts payable with respect to prepayments of the
Loans in accordance with Section 4.2, to the extent required thereunder;

 

(iii)          third, on each Business Day other than a Settlement Date, in the
reasonable discretion of the Master Servicer in connection with a payment to be
made pursuant to Section 4.1 or Section 4.2 on a subsequent Business Day,
Collections on deposit in the Company Concentration Account shall be transferred
to the Principal Payments Reserve Account; and

 

(iv)          fourth, on each Business Day other than a Settlement Date,
following the transfers pursuant to sub-clauses (i), (ii) and (iii) above, any
remaining balances in the Company Concentration Account shall be transferred to
the Company Receipts Account for application to payments in accordance with
Section 5.1(a) payable on such date in accordance with the directions contained
in the Daily Report;

 

provided that the distributions under sub-clause (iv) above shall be made only
if (x) no Termination Event or Potential Termination Event has occurred and is
continuing or would occur as a result of such distribution and (y) no portion of
such funds is applied by the Company to make any payment which is restricted
pursuant to Section 5.1(a).

 

17.2         Priority of payments from the Company Concentration Account prior
to Facility Termination Date

 

On each Interest Payment Date and each Settlement Date prior to the Facility
Termination Date, the Master Servicer on behalf of the Company shall apply all
funds standing to the credit of the Company Concentration Account and the
Payments Reserve Accounts (including, Collections and other amounts payable in
respect of Pool Receivables and the proceeds of Loans; provided, however that
funds which constitute the proceeds of Loans shall only be applied in respect of
clauses (f) and (h) below) in the following order of priority:

 

(a)           first, on each Settlement Date, (x) to repay any outstanding
Servicer Advances and (y) to pay the Master Servicer the Master Servicer Fee
then due and payable;

 

39

--------------------------------------------------------------------------------


 

(b)           second, on each Settlement Date, to pay to the Collateral Agent
the aggregate amount of (i) the fees then due and payable to the Collateral
Agent in accordance with the relevant Fee Letter, (ii) the amount equal to any
unreimbursed Secured Obligations due and payable and owing to the Collateral
Agent as a consequence of the exercise of any of the Collateral Agent’s rights
under, or the enforcement of, any of the Transaction Documents or the collection
of any amounts due thereunder, and (iii) any amount equal to all amounts due and
payable to the Collateral Agent pursuant to Sections 33 or 37.12 of this
Agreement;

 

(c)           third, on each Settlement Date, pro rata and pari passu to pay
amounts then due and payable to (i) the Administrative Agent in respect of
accrued and unpaid fees payable to it in accordance with the relevant Fee Letter
and (ii) the Company Account Bank to the extent applicable;

 

(d)           fourth, on each Interest Payment Date, pro rata and pari passu, to
pay to the Lenders an amount equal to the aggregate accrued and unpaid Interest
(including Additional Interest) owed to such Lenders on such Interest Payment
Date;

 

(e)           fifth, on each Settlement Date, pro rata and pari passu, to pay to
the Lenders any accrued but unpaid Commitment Fee;

 

(f)            sixth, on each Settlement Date, subject to the provisions of
Section 4.1(b), to pay to the Lenders an amount equal to the Aggregate Principal
Balance (such amount to be allocated among the Lenders in the following order of
priority:

 

(i)            first, if the Percentage Factor exceeds 100%, to the Lenders in
each Lender Group, pro rata in accordance with the aggregate Principal Balance
of the outstanding Loans made by each Lender Group, in the amount needed to
reduce the Percentage Factor to 100%;

 

(ii)           second, if a Nonrenewing Lender Group has outstanding Loans, such
prepayment shall be made to the Lenders in each Nonrenewing Lender Group until
the aggregate Principal Balance of the Loans of such Nonrenewing Lender Group
are reduced to zero; and

 

(iii)          third, to the Lenders in each Lender Group, pro rata in
accordance with the aggregate Principal Balance of the outstanding Loans made by
each Lender Group;

 

(g)           seventh, on each Settlement Date, pro rata and pari passu, to pay
to any Secured Party any Secured Obligations (other than any amount described in
clauses (a) through (f) above) then due and payable;

 

(h)           eighth, on each Settlement Date, remaining balances in the Company
Concentration Account (excluding the Payments Reserve Accounts) shall be
transferred to the Company Receipts Account for application to payments in
accordance with Section 5.1(a) payable on such date in accordance with the
directions contained in the Daily Report for such Settlement Date, provided,
that, payment under this clause (h) may be made only if (x) no Termination

 

40

--------------------------------------------------------------------------------


 

Event or Potential Termination Event has occurred and is continuing or would
occur as a result of such payment and (y) no portion of such funds is to be
applied by the Company to make any payment which is restricted pursuant to
Section 5.1(a);

 

(i)            ninth, to the payment of costs and expenses incurred in respect
of a Service Transfer pursuant to Section 6.01(b) of the Servicing Agreement;
and

 

(j)            tenth, any remaining amounts not distributed pursuant to clause
(i) above, shall be retained in the Company Concentration Account for
application on the following Business Day in accordance with Section 17 or
Section 18, as applicable.

 

18.           APPLICATION OF FUNDS AFTER FACILITY TERMINATION DATE

 

18.1         Application of Collections

 

On the Facility Termination Date and on each Business Day thereafter until the
Final Payout Date, the Company (or the Collateral Agent on behalf of the
Company) shall cause all Collections and other amounts in respect of Receivables
deposited into any Collection Account to be promptly deposited to the applicable
Company Concentration Account, in each case, no later than the Business Day
immediately following the day on which such amounts were deposited into such
Collection Accounts.

 

18.2         Priority of payments after Facility Termination Date

 

On each Interest Payment Date and each Settlement Date occurring on or after the
Facility Termination Date, the Collateral Agent (acting on the instructions of
the Administrative Agent) shall on behalf of the Company apply all funds
standing to the credit of each Company Concentration Account in the following
order of priority:

 

(a)           first, on each Settlement Date, (x) to repay any outstanding
Servicer Advances and (y) to pay the Master Servicer the Master Servicer Fee
then due and payable;

 

(b)           second, on each Settlement Date, in or towards satisfaction of the
remuneration then payable to any receiver or liquidation agent appointed by the
Collateral Agent and any costs, charges, liabilities and expenses then incurred
by such receiver or liquidation agent;

 

(c)           third, on each Settlement Date, in and towards payment to the
Collateral Agent of an aggregate amount equal to (i) unpaid fees due and payable
to the Collateral Agent in accordance with the relevant Fee Letter; (ii) any
unreimbursed Secured Obligations owing to the Collateral Agent in respect of
costs and expenses incurred in connection with the enforcement of any of the
Transaction Documents or the collection of any amounts due thereunder and
(iii) any amount equal to all amounts payable to it pursuant to Sections 33 or
37.12 of this Agreement;

 

(d)           fourth¸ on each Settlement Date, pro rata and pari passu in and
towards payment of amounts due (i) to the Administrative Agent in respect of
accrued

 

41

--------------------------------------------------------------------------------


 

but unpaid fees payable to it  and (ii) to the Company Account Bank to the
extent applicable;

 

(e)           fifth, on each Interest Payment Date, pro rata and pari passu, in
and towards payment to the Lenders of (i) the aggregate of accrued and unpaid
Interest (including Additional Interest); and (ii) any accrued but unpaid
Commitment Fee;

 

(f)            sixth, on each Settlement Date, in and towards payment to the
Lenders of an amount equal to the Aggregate Principal Balance (such amount to be
allocated among the Lenders in the following order of priority: (i) first, if
Swingline Loans are outstanding, to the Swingline Lender until the outstanding
principal balance of Swingline Loans is reduced to zero; and (ii) second, if any
unreimbursed LC Disbursements are outstanding, to the Issuing Bank or Lenders,
as applicable, until such unreimbursed LC Disbursements are reduced to zero and
(iii) third, pro rata to each Lender, in accordance with the aggregate
outstanding Principal Balance of the Loans held by each such Lender);

 

(g)           seventh, on each Settlement Date, pro rata and pari passu, in and
towards payment to any Secured Party of any Secured Obligations (other than any
amount described in clauses (a) through (f) above) then due and payable;

 

(h)           eighth, to the payment of costs and expenses incurred in respect
of a Service Transfer pursuant to Section 6.01(b) of the Servicing Agreement;
and

 

(i)            ninth, the remaining balance, if any, to the Company.

 

19.           MASTER SERVICING FEES

 

A monthly servicing fee (the “Monthly Servicing Fee”) shall be payable to the
Master Servicer on each Settlement Date for the preceding Settlement Period, in
an amount equal to the lesser of (a) the product of (i) the Servicing Fee
Percentage andmultiplied by (ii) the Aggregateaverage aggregate Principal Amount
of all Pool Receivables Balance of the Loans as of the end ofowned by the
Company during the preceding Settlement Period and (b) 108% of the actual cost
of servicing the Receivables.multiplied by (iii) the number of days in the
Settlement Period divided by 360.  Notwithstanding any other provision of this
Agreement or any other Transaction Document, from and after the appointment of a
Back-Up Servicer, the Monthly Servicing Fee shall be adjusted to effect the fees
payable to the Back-Up Servicer pursuant to the Back-Up Servicing Agreement.

 

20.           REPORTS AND NOTICES

 

20.1         Daily Reports

 

On each Business Day, the Company shall cause the Master Servicer to provide,
and the Master Servicer shall provide the Administrative Agent, each Funding
Agent, the Collateral Agent and, from and after the appointment of a Back-Up
Servicer, the Back-Up Servicer, with a Daily Report in accordance with
Section 4.01 of the Servicing Agreement and substantially in the form of
Schedule 11 to this Agreement,

 

42

--------------------------------------------------------------------------------


 

together with a copy of the Purchase Documents relating to each transfer
occurring pursuant to the Origination Agreements on such Business Day. Each
Funding Agent shall make copies of the Daily Report available to its related
Lenders, upon reasonable request, at such Funding Agent’s office at its address
as specified from time to time in accordance with Section 37.16.

 

20.2         Monthly Settlement Reports. On each Settlement Report Date, the
Company shall cause the Master Servicer to cause the Master Servicer to deliver
to the Collateral Agent, the Administrative Agent, each Funding Agent and, from
and after the appointment of a Back-Up Servicer, the Back-Up Servicer, a Monthly
Settlement Report in the Form of Schedule 12 to this Agreement setting forth,
among other things, the Loss Reserve Ratio, the Dilution Reserve Ratio, the
Required Reserve Ratio, the Periodic Interest, the Additional Interest, the
Carrying CostYield Reserve Ratio, the Servicing Reserve Ratio, the Monthly
Servicing Fee, the Servicer Advances made by the Master Servicer during the
related Settlement Period, and the Aggregate Principal Balance of Loans as of
the end of the related Settlement Period, each as recalculated taking into
account the immediately preceding Settlement Period and to be applied for the
period commencing on (and including) such Settlement Report Date and ending on
(and not including) the next succeeding Settlement Report Date.  Each Funding
Agent shall forward a copy of each Monthly Settlement Report to any of its
related Lenders upon request by any such Lender.

 

20.3         Annual Tax Statement. On or before January 31 of each calendar year
(or such earlier date as required by applicable law), the Master Servicer on
behalf of the Company shall furnish, or cause to be furnished, to each Person
who at any time during the preceding calendar year was a Lender, a statement
prepared by the Master Servicer containing the aggregate amount distributed to
such Person for such preceding calendar year or the applicable portion thereof
during which such Person was a Lender, together with such other information as
is required to be provided by an issuer of indebtedness under the Code and such
other customary information as the Master Servicer deems necessary to enable the
Lenders to prepare their tax returns. Such obligation of the Master Servicer
shall be deemed to have been satisfied to the extent that substantially
comparable information shall have been provided by the Administrative Agent, the
related Funding Agent or the Master Servicer pursuant to any requirements of the
Code as from time to time in effect.

 

20.4         Facility Event/Distribution of Principal Notices. Upon the Company
or the Master Servicer obtaining actual knowledge of the occurrence of a
Facility Event, the Master Servicer shall give prompt written notice thereof to
the Collateral Agent, the Administrative Agent, each Funding Agent and, from and
after the appointment of a Back-Up Servicer, the Back-Up Servicer. As promptly
as reasonably practicable after its receipt of notice of the occurrence of a
Facility Event, each Funding Agent shall give notice to each related Lender. In
addition, on the Business Day preceding each day on which a distribution of
principal is to be made during the Amortization Period, the Master Servicer
shall provide written notice to each Funding Agent (with a copy to the
Administrative Agent) setting forth the amount of principal to be distributed on
the related date to each Lender with respect to the outstanding Loans.  As
promptly as reasonably practicable after its receipt of such notice, each
Funding Agent shall forward such notice to each related Lender.

 

43

--------------------------------------------------------------------------------


 

21.           TERMINATION EVENTS

 

21.1         Termination Events

 

If any one of the following events (each, a “Termination Event”), shall occur,
in each case after giving effect to the lapse of any grace period, the giving of
any notice or making of any determination applicable thereto:

 

(a)           an Insolvency Event shall have occurred with respect to the
Company, any U.S. Originator or Huntsman International;

 

(b)           the Company shall become an “investment company” or “controlled”
by an “investment company” within the meaning of the 1940 Act;

 

(c)           no Successor Master Servicer shall have been appointed and
accepted such appointment pursuant to and within the grace period set forth in
the Servicing Agreement following a Master Servicer Default; or

 

(d)           a Program Termination Event shall have occurred and be continuing
under any Origination Agreement; or

 

(e)           (i)            failure on the part of the Master Servicer to
direct any payment or deposit to be made, or failure of any payment or deposit
to be made, in respect of amounts owing on (A) in respect of any Interest (or
amounts derived from it including Accrued Expense Adjustment or Accrued Expense
Amount), (B) in respect of any Daily Interest Expense (or amounts derived from
it including Accrued Expense Adjustment or Accrued Expense Amount), or (C) the
Commitment Fee, in each case within one (1) Business Day (or, if such failure is
caused by a Force Majeure Event, six (6) Business Days) after the date such
Interest or Commitment Fee is due;

 

(ii)           failure on the part of the Master Servicer to direct any payment
or deposit to be made in respect of any other amount owing on the Loans or LC
Disbursements within one (1) Business Day (or, if such failure is caused by a
Force Majeure Event, six (6) Business Days) after the date such amount is due or
such deposit is required to be made; or

 

(iii)          other than as covered by items (i) or (ii) above, failure on the
part of the Master Servicer to direct any payment or deposit to be made, or of
the Company to make any payment or deposit in respect of any other amounts owing
by the Company, under any Transaction Document to or for the benefit of any of
the Secured Parties within two (2) Business Days (or, if such failure is caused
by a Force Majeure Event, seven (7) Business Days) after the date such amount is
due or such deposit is required to be made;

 

(f)            failure on the part of the Company duly to observe or perform in
any material respect any covenant or agreement of the Company set forth in any
Transaction Document that continues unremedied fifteen (15) Business Daysthirty
(30) calendar days after the earlier of (i) the date on which a

 

44

--------------------------------------------------------------------------------


 

Responsible Officer of the Company or a Responsible Officer of the Master
Servicer has knowledge of such failure and (ii) the date on which written notice
of such failure, requiring the same to be remedied, shall have been given to the
Company by the Administrative Agent at the direction of the Majority Lenders;

 

(g)           any representation or warranty made or deemed made by the Company
in any Transaction Document shall prove to have been incorrect in any material
respect when made or when deemed made that continues to be incorrect fifteen
(15) Business Daysthirty (30) calendar days after the earlier of (i) the date on
which a Responsible Officer of the Company or a Responsible Officer of the
Master Servicer has knowledge of such failure and (ii) the date on which notice
of such failure, requiring the same to be remedied, shall have been given to the
Company by the Administrative Agent at the direction of the Majority Lenders and
as a result of such incorrectness, the interests, rights or remedies of the
Collateral Agent or the Lenders have been materially and adversely affected;

 

(h)           a Master Servicer Default shall have occurred and be continuing;

 

(i)            a Program Termination Event shall have occurred and be continuing
with respect to any Originator; provided, however, that the Administrative Agent
acting at the direction of all Lenders may waive any such event, as determined
in the sole discretion of the Lenders;

 

(j)            any of the Servicing Agreement, this Agreement or the Origination
Agreements shall cease, for any reason, to be in full force and effect, or the
Company, the Master Servicer, an Originator or any Affiliate of any of the
foregoing, shall so assert in writing;

 

(k)           the Collateral Agent shall for any reason cease to have a
continuing first priority perfected security interest in any or all of the
Collateral (subject to no other Liens other than any Permitted Liens) or any of
the Master Servicer, the Company, an Originator or any Affiliate of any of the
foregoing, shall so assert;

 

(l)            a Federal tax notice of a Lien shall have been filed against the
Company unless there shall have been delivered to the Administrative Agent proof
of release of such Lien;

 

(m)          a notice of a Lien shall have been filed by the PBGC against the
Company under Section 412(n) of the Code or Section 302(f) of ERISA for a
failure to make a required installment or other payment to a plan to which
Section 412(n) of the Code or Section 302(f) of ERISA applies unless there shall
have been delivered to the Administrative Agent proof of the release of such
Lien;

 

(n)           the Percentage Factor exceeds 100% unless the Company reduces the
Aggregate Principal Balance of the Loans or increases the balance of the
Eligible Receivables within five (5) Business Days after the date upon which the
Percentage Factor exceedexceeds 100% so as to reduce the Percentage Factor to
less than or equal to 100%;

 

45

--------------------------------------------------------------------------------


 

(o)           the average Dilution Ratio for the three (3) preceding Settlement
Periods exceeds 4.00%;

 

(p)           the average Defaulted Receivables Ratio for the three
(3) preceding Settlement Periods exceeds 2.0%;

 

(q)           the average Delinquency Ratio for the three (3) preceding
Settlement Periods exceeds 4.0%;

 

(r)            Huntsman International or any of its Subsidiaries shall default
in the observance or performance of any agreement or condition relating to any
of its outstanding Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause such Indebtedness to become due prior to its stated maturity; provided,
however, that no Termination Event shall be deemed to occur under this paragraph
unless the aggregate amount of Indebtedness in respect of which any default or
other event or condition referred to in this paragraph shall have occurred shall
be equal to at least $50,000,000;

 

(s)           any action, suit, investigation or proceeding at law or in equity
(including injunctions, writs or restraining orders) shall be brought or
commenced or filed by or before any arbitrator, court or Governmental Authority
against the Company or the Master Servicer or any properties, revenues or rights
of any thereof which could reasonably be expected to have a Material Adverse
Effect;

 

(t)            one or more judgments or decrees shall be entered against
Huntsman International or the Company involving in the aggregate a liability
(not paid or fully covered by insurance) of (i) with respect to Huntsman
International, $50,000,000 or (ii) with respect to the Company, $25,000 or more
and such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days after the entry thereof;

 

(u)           a Change of Control shall occur; or

 

(v)           notwithstanding Sections 26.3(s) and 37.3 of this Agreement, a
merger or transaction involving Huntsman International, the Company or an
Originator (the “relevant entity”), whereby it is not the surviving entity;
provided, however, that no Termination Event shall be deemed to occur under this
paragraph if (A) such merger or transaction does not, in the reasonable opinion
of the Administrative Agent and the Funding Agents, have a Material Adverse
Effect with respect to the relevant entity and (B) legal opinions in form and
substance satisfactory to the Administrative Agent and each Funding Agent are
delivered to the Collateral Agent, the Administrative Agent and each Funding
Agent;

 

(w)          a “Guarantor Default” shall have occurred and be continuing under
the Guaranty;

 

46

--------------------------------------------------------------------------------


 

(x)            Failure to enter into Back-Up Servicing Agreement within 60 days,
provided that such failure shall not be a Termination Event if such failure was
caused by circumstances which, with the exercise of reasonable diligence on the
Company’s part, were outside the Company’s control;

 

(y)           The Liquidity Test shall fail to be satisfied as of the last day
of any Settlement Period;

 

then, in the case of (x) any event described in Section 21.1(a) through (d),
automatically without any notice or action on the part of the Administrative
Agent or the Lenders, an Early Amortization Period shall immediately commence or
(y) any other event described above, after the applicable grace period (if any)
set forth in the applicable Section, the Administrative Agent may, and at the
written direction of any Funding Agent, shall, by written notice then given to
the Company and the Master Servicer, declare that an Early Amortization Period
has commenced as of the date of such notice (any such period under
Section (x) or (y) above, an “Early Amortization Period”).

 

The Master Servicer shall notify the Administrative Agent, each Funding Agent
and the Collateral Agent in writing of the occurrence of such Early Amortization
Period, specifying the date of the occurrence of such event.

 

Upon the commencement against the Company, any Originator or Huntsman
International of a case, proceeding or other action described in Section (ii) of
the definition of “Insolvency Event”, the Company shall cease to accept
contributions of Receivables from Huntsman International until such time, if
any, as such case, proceeding or other action is vacated, discharged, or stayed
or bonded pending appeal. If an Insolvency Event with respect to the Company
occurs, the Company shall immediately cease to accept contributions of
Receivables from Huntsman International. The entity with respect to which such
Insolvency Event has occurred, shall promptly give written notice to the
Administrative Agent, each Funding Agent and the Collateral Agent of such
occurrence. Notwithstanding the foregoing, Receivables and other Collateral in
which a security interest was granted in favor of the Collateral Agent prior to
the occurrence of such Insolvency Event and Collections in respect of such
Receivables and interest, whenever created, accrued in respect of such
Receivables, shall continue to be a part of the Collateral.

 

21.2         Rights upon the Occurrence of Certain Events

 

(a)           If after the occurrence of an Insolvency Event with respect to the
Company, or any Originator, any Secured Obligations have not been paid to the
Secured Parties, the Company as beneficial owner of the Receivables acknowledges
that the Collateral Agent may, at the direction of the Majority Lenders, sell,
dispose of, or otherwise liquidate the Receivables in a commercially reasonable
manner and on commercially reasonable terms, which shall include the
solicitation of competitive bids and the Collateral Agent shall consummate the
sale, liquidation or disposition of the Receivables as provided above with the
highest bidder for the Receivables; provided, however that, in the event that
derecognition under U.S. GAAP is sought, neither Huntsman International nor any
of its Affiliates shall participate in any bidding for the Receivables. The
Company hereby expressly waives any rights of redemption or rights to

 

47

--------------------------------------------------------------------------------


 

receive notice of any such sale except as may be required by law (including
without limitation, under the UCC of each applicable jurisdiction).

 

(b)           The proceeds from the sale, disposition or liquidation of the
Receivables pursuant to clause (a) above shall be treated as Collections on the
Receivables and such proceeds shall be released to the Collateral Agent in an
amount equal to the amount of any expenses incurred by the Collateral Agent
acting in such under this Section 21.2 that have not otherwise been reimbursed
and the remainder, if any, will be distributed to the Secured Parties after
immediately being deposited in the Company Concentration Account.

 

(c)           Upon the occurrence of a Termination Event or a Potential
Termination Event, the Administrative Agent may, or shall at the written
direction of any Funding Agent, direct each Obligor to make all payments with
respect to Receivables directly to the Company Concentration Account.

 

21.3         Effect of the Facility Termination Date

 

If the Facility Termination Date shall have occurred pursuant to Section 21.1,
the Lenders, the Administrative Agent and the Collateral Agent shall have, in
addition to the rights and remedies which they may have under this Agreement and
the other Transaction Documents, all other rights and remedies provided at law
or equity, all of which rights and remedies shall be cumulative.

 

21.4         Acceleration of Maturity

 

(a)           If the Facility Termination Date pursuant to Section 21.1 shall
have occurred, then and in every such case the Administrative Agent may, and if
so directed by the Majority Lenders shall, declare all of the Loans to be
immediately due and payable by a notice in writing to the Company and the Master
Servicer, and upon any such declaration the unpaid principal amount of the
Loans, together with accrued and unpaid interest thereon through the date of
acceleration, shall become immediately due and payable in accordance with
Section 18.2.

 

22.           COLLATERAL AGENT’S RIGHTS AFTER THE FACILITY TERMINATION DATE

 

(a)           The Collateral Agent may (and if so directed by the Administrative
Agent (acting on the instructions of the Majority Lenders), shall) at any time
following the occurrence of the Facility Termination Date pursuant to
Section 21.1, have the Company Concentration Account transferred into the name
of the Collateral Agent for the benefit of the Secured Parties and, in each
case, may take such actions to effect such transfer or assumption as it may
determine to be necessary or appropriate (including delivering the notices
attached to the applicable Security Documents).

 

(b)           At any time following the occurrence of the Facility Termination
Date pursuant to Section 21.1:

 

(i)            At the Collateral Agent’s request (acting either on its own
initiative or at the request of the Administrative Agent (acting on the
instructions of

 

48

--------------------------------------------------------------------------------


 

the Majority Lenders)) and at the Company’s expense, the Company shall, or shall
cause the Master Servicer to, on behalf of the Company, (and if the Master
Servicer shall fail to do so within five (5) Business Days, the Collateral Agent
may but shall not be obliged to):

 

(A)          notify each Obligor of Pool Receivables of the transfer, sale and
assignment of the Pool Receivables and the and the other Receivable Assets with
respect thereto pursuant to the Transaction Document and of the Lender’s
ownership of, and the Collateral Agent’s security interest in, the Pool
Receivables and the and the other Receivable Assets with respect thereto;

 

(B)           direct such Obligors that payments under any Pool Receivable and
the other Receivable Assets with respect thereto be made directly to the
Collateral Agent or its designee; and/or

 

(C)           execute any power of attorney or other similar instrument and/or
take any other action necessary or desirable to give effect to such notice and
directions, including any action required to be taken so that the obligations or
other indebtedness of such Obligors in respect of any Pool Receivables and any
other Receivable Assets with respect thereto may no longer be legally satisfied
by payment to the applicable Originator or any of its Affiliates.

 

(ii)           At the Collateral Agent’s request (acting either on its own
initiative or at the request of the Administrative Agent (acting on the
instructions of the Majority Lenders)) and at the Company’s expense, the Company
shall, or shall cause the Master Servicer to, on behalf of the Company:

 

(A)          assemble all of the Contracts, documents, instruments and other
records (including computer tapes and disks) that evidence or relate to the
Collateral, or that are otherwise necessary or desirable to collect the
Collateral, and shall make the same available to the Collateral Agent at a place
selected by the Collateral Agent or its designee; and

 

(B)           segregate all cash, checks and other instruments received by it
from time to time constituting Collections of Collateral in a manner acceptable
to the Collateral Agent and, promptly upon receipt, remit all such cash, checks
and instruments, duly endorsed or with duly executed instruments of transfer, to
the Collateral Agent or its designee.

 

(c)           The Company authorizes the Collateral Agent, following the
occurrence of the Facility Termination Date pursuant to Section 21.1, to take
any and all steps in the Company’s name and on behalf of the Company that are
necessary or desirable, in the determination of the Collateral Agent, to collect
amounts due under the Collateral, including:

 

49

--------------------------------------------------------------------------------


 

(i)            to the extent permitted under applicable law, endorsing the
Company’s name and the name of any other Transaction Party entitled thereto on
checks and other instruments representing Collections; and

 

(ii)           enforcing the Receivables and the other Receivable Assets and the
Security Documents and other Transaction Documents, including the appointment of
a collection agent, to ask, demand, collect, sue for, recover, compromise,
receive and give acquittance and receipts for moneys due and to become due under
or in connection therewith and to file any claims or take any action or
institute any proceedings that the Collateral Agent (or such designee) may deem
to be necessary or desirable for the collection thereof or to enforce compliance
with the terms and conditions of, or to perform any obligations or enforce any
rights of the Company or any other Transaction Party in respect of, the
Receivables and the other Receivable Assets and the other Transaction Documents.

 

PART 8
REPRESENTATIONS AND WARRANTIES AND UNDERTAKINGS

 

23.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Master Servicer, the Lenders,
each Funding Agent, the Collateral Agent and the Administrative Agent, as of the
date hereof, each Borrowing Date, each Settlement Date and each Interest Payment
Date, that:

 

(a)           Organization: Powers. It (i) is duly formed, validly existing and
in good standing under the laws of the jurisdiction of its organization,
(ii) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted and as proposed to be conducted, (iii) is
qualified to do business in, and is in good standing in, every jurisdiction
where the nature of its business so requires, except where the failure so to
qualify could not reasonably be expected to result in a Material Adverse Effect
with respect to it and (iv) has the limited liability company power and
authority to execute, deliver and perform its obligations under this Agreement,
each of the other Transaction Documents to which it is a party and each other
agreement or instrument contemplated hereby or thereby to which it is or will be
a party.

 

(b)           Authorization. The execution, delivery and performance by it of
each of the Transaction Documents to which it is a party and the performance of
the Transactions (i) have been duly authorized by all requisite company and, if
applicable and required, Shareholder action and (ii) will not (A) violate
(1) any Requirements of Law applicable to it or (2) any provision of any
Transaction Document or any other material Contractual Obligation to which it is
a party or by which it or any of its property is or may be bound, (B) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any Transaction Document or any other material Contractual Obligation to which
it is a party or by which it or any of its property is or may be bound, or (C)

 

50

--------------------------------------------------------------------------------


 

result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by it (other than Permitted
Liens).

 

(c)           Enforceability. This Agreement has been duly executed and
delivered by it and constitutes, and each other Transaction Document to which it
is a party when executed and delivered by it will constitute, a legal, valid and
binding obligation of it enforceable against it in accordance with its
respective terms, subject (a) to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors rights generally, from time to time in effect and (b) to general
principles of equity (whether enforcement is sought by a proceeding in equity or
at law).

 

(d)           Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transaction Documents, except for
(i) the filing of UCC financing statements (or similar filings) in any
applicable jurisdictions necessary to perfect the Collateral Agent’s security
interest in the Collateral and (ii) such as have been made or obtained and are
in full force and effect.

 

(e)           Litigation: Compliance with Laws

 

(i)            there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to its knowledge,
threatened against it or affecting it or any of its properties, revenues or
rights (i) in connection with the execution and delivery of the Transaction
Documents and the consummation of the Transactions contemplated thereunder,
(ii) which could reasonably be expected to materially affect adversely the
income tax or franchise tax attributes of the Company under the United States
federal or any state or franchise tax systems or (iii) for which there exists a
reasonable likelihood of an outcome that would result in a Material Adverse
Effect with respect to it;

 

(ii)           it is not in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, which would
reasonably be expected to have a Material Adverse Effect with respect to it; and

 

(iii)          it has complied with all applicable provisions of its
organizational or governing documents and any other Requirements of Law with
respect to it, its business and properties and the Collateral.

 

(f)            Agreements

 

(i)            it has no Contractual Obligations other than (A) the Transaction
Documents to which it is a party and the other contractual arrangements
permitted thereby or contemplated thereunder and (B) any other agreements or
instruments that it is not prohibited from entering into by Section 26.3(f) and
that, in the aggregate, neither

 

51

--------------------------------------------------------------------------------


 

contain payment obligations or other liabilities on the part of it in excess of
$100,000 nor would upon default result in a Material Adverse Effect. Other than
the restrictions created by the Transaction Documents, it is not subject to any
limited liability company restriction that could reasonably be expected to have
a Material Adverse Effect with respect to it; and

 

(ii)           it is not in default in any material respect under any provision
of any Transaction Document or any other material Contractual Obligation to
which it is a party or by which it or any of its properties or assets are or may
be bound.

 

(g)           Federal Reserve Regulations

 

(i)            it is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock; and

 

(ii)           no part of the proceeds from the issuance of any Loans will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T,
Regulation U or Regulation X.

 

(h)           Investment Company Act. It is not an “investment company” as
defined in, or subject to regulation under, the 1940 Act nor is it “controlled”
by a company defined as an “investment company” or subject to regulation under
the 1940 Act.

 

(i)            No Termination Event. No Termination Event or Potential
Termination Event has occurred and is continuing.

 

(j)            Tax Classification. Neither the Company nor any member of the
Company has elected or taken any action that would cause the Company to be
classified as a partnership or corporation for U.S. tax purposes.

 

(k)           Tax Returns. It has filed or caused to be filed all material tax
returns and has paid or caused to be paid or made adequate provision for all
taxes due and payable by it and all assessments received by it except to the
extent that any failure to file or nonpayment (i) is being contested in good
faith or (ii) could not reasonably be expected to result in a Material Adverse
Effect with respect to it.

 

(l)            Location of Records. The offices at which the Company keeps its
records concerning the Receivables either (x) are located at the address set
forth on Schedule 7 hereto and at the addresses set forth for the relevant
Originator on Schedule 7 of the related Origination Agreement or (y) the Company
has notified the Collateral Agent of the location thereof in accordance with the
provisions of Section 26.3(i).

 

52

--------------------------------------------------------------------------------


 

(m)          Solvency. No Insolvency Event with respect to it has occurred and
the granting of security interests in the Collateral by it to the Collateral
Agent has not been made in contemplation of the occurrence thereof. Both prior
to and after giving effect to the transactions occurring on each Initial
Borrowing Date, (i) the fair value of its assets at a fair valuation will exceed
its debts and liabilities, subordinated, contingent or otherwise; (ii) the
present fair salable value of its property will be greater than the amount that
will be required to pay its probable liability on its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; (iii) it will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) it will not have unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted. For all purposes of
clauses (i) through (iv) above, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability. It does not intend to, nor
does it believe that it will, incur debts beyond its ability to pay such debts
as they mature, taking into account the timing of and amounts of cash to be
received by it and the timing of and amounts of cash to be payable in respect of
its Indebtedness.

 

(n)           Subsidiaries. It has no Subsidiaries and all of its Shares are
owned by Huntsman International.

 

(o)           Names. Its legal name is as set forth in this Agreement. It has no
trade names, fictitious names, assumed names or “doing business as” names.

 

(p)           Liabilities. Other than (i) the liabilities, commitments or
obligations (whether absolute, accrued, contingent or otherwise) arising under
or in respect of the Transaction Documents, (ii) immaterial amounts due and
payable in the ordinary course of business of a special-purpose company, it does
not have any liabilities, commitments or obligations (whether absolute, accrued,
contingent or otherwise), whether due or to become due, and (iii) all amounts
described in clauses (i) and (ii) above shall be payable solely from funds
available to it which are not otherwise required to be applied to the payment of
any amounts owed by it pursuant to the Servicing Agreement.

 

(q)           Collection Procedures. It has not acted in contravention of any
Policies with respect to the Receivables.

 

(r)            Collection Accounts. Except to the extent otherwise permitted
under the terms of this Agreement, the Collection Accounts are free and clear of
any Lien (except for Permitted Liens).

 

(s)           No Material Adverse Effect. Since the date of its formation, no
event has occurred which has had a Material Adverse Effect with respect to it.

 

(t)            Bulk Sales. The execution, delivery and performance of this
Agreement do not require compliance with any “bulk sales” law by the Company in
the United States.

 

53

--------------------------------------------------------------------------------


 

(u)           Enforceability of Contracts. Each Contract with respect to each
Eligible Receivable is effective to create, and has created, a legal, valid and
binding obligation of the related Obligor to pay the Principal Amount of the
Eligible Receivable created thereunder and any accrued interest thereon,
enforceable against the Obligor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(v)           Accounting. The Company will not, and will not permit its
Affiliates to, account for the transactions contemplated by this Agreement and
the Origination Agreements in a manner inconsistent with the assumptions and
factual recitations set forth in the Specified Bankruptcy Opinion Provisions.

 

(w)          Financial Information. All balance sheets, all statements of income
and of cash flow and all other financial information of the Company and each of
Huntsman International and its Subsidiaries (other than projections) furnished
to the Company, the Administrative Agent, any Funding Agent or any Lender have
been and will be prepared in accordance with GAAP consistently applied, and do
or will present fairly the consolidated financial condition of the Persons
covered thereby as at the dates thereof and the results of their operations for
the periods then ended; provided that unaudited financial statements of the
Company and each of Huntsman International and its Subsidiaries have been
prepared without footnotes, without reliance on any physical inventory and are
subject to year-end adjustments. Any projections furnished by the Company or by
any Responsible Officer of Huntsman International or a U.S. Originator to the
Company, the Administrative Agent, any Funding Agent or any of the Lenders for
purposes of or in connection with this Agreement shall be, at the time so
furnished, based upon estimates and assumptions stated therein, all of which the
Company, Huntsman International and the U.S. Originators believe to be
reasonable and fair in light of conditions and facts known to such Persons at
such time and reflect the good faith, reasonable and fair estimates by such
Persons of the future performance of such Person and the other information
projected therein for the periods set forth therein.

 

(x)            Accuracy of Information.  All information (other than
projections) heretofore furnished by the Company, the Master Servicer, or by any
Originator or any Responsible Officer of any of them to the Administrative
Agent, any Funding Agent or any Lender for purposes of or in connection with
this Agreement, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by such Person or any such Responsible Officer to the Administrative Agent, any
Funding Agent or any Lender will be, true and accurate in every material respect
on the date such information is stated or certified and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.

 

54

--------------------------------------------------------------------------------


 

(y)           Separateness.  No event shall have occurred which would reasonably
be expected to have a Material Adverse Effect on the corporate separateness of
the Company from the Contributor and its Affiliates.

 

Upon discovery by a Responsible Officer of the Company or the Master Servicer of
a breach of any of the foregoing representations and warranties, the party
discovering such breach shall give prompt written notice to the other parties
and to the Administrative Agent, each Funding Agent, the Lenders and the
Collateral Agent.

 

24.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY RELATING TO THE
RECEIVABLES

 

The Company hereby represents and warrants to the Master Servicer, the Lenders,
the Funding Agents, the Administrative Agent and the Collateral Agent, with
respect to each Receivable, that:

 

(a)           Receivables Description. As of the related Receivables
Contribution Date, the Daily Report delivered or transmitted pursuant to
Section 20.1 sets forth in all material respects a complete listing of all
Receivables (and any items of Related Property), acquired by the Company on the
related Receivables Contribution Date and in which a security interest is
granted to the Collateral Agent and the information contained in the Daily
Report with respect to each such Receivable is true and correct (except for any
errors or omissions that do not result in material impairment of the interests,
rights or remedies of the Collateral Agent or the Lenders with respect to any
Receivable) as of the related Receivables Contribution Date.

 

(b)           No Liens. Each Eligible Receivable existing on the Initial
Borrowing Date or, in the case of Eligible Receivables acquired by the Company
after the Initial Borrowing Date, on the related Receivables Contribution Date
was, on such date, free and clear of any Lien, except for Permitted Liens.

 

(c)           Eligible Receivable. Each Receivable acquired by the Company that
is included in the calculation of the Aggregate Receivables Amount is an
Eligible Receivable and, in the case of Receivables acquired by the Company
after the Initial Borrowing Date, on the related Receivables Contribution Date,
each such Receivable that is included in the calculation of the Aggregate
Receivables Amount on such Receivables Contribution Date is an Eligible
Receivable.

 

(d)           Filings. All filings and other acts required to permit the Company
(or its permitted assignees or pledgees) to provide any notification subsequent
to the applicable Receivables Contribution Date (without materially impairing
the Collateral Agent’s security interest in the Collateral and without incurring
material expenses in connection with such notification) necessary under the
applicable UCC or under other applicable laws of jurisdictions outside the
United States (to the extent applicable) shall have been made or performed in
order to grant the Collateral Agent on the applicable Receivables Contribution
Date a continuing first priority perfected security interest in respect of all
Receivables and Related Property.

 

55

--------------------------------------------------------------------------------


 

(e)           Policies. Since the Initial Borrowing Date, to its knowledge,
there have been no material changes in the Policies, other than as permitted
hereunder.

 

The representations and warranties as of the date made set forth in this
Section 24 shall survive the grant of the security interest in the Collateral to
the Collateral Agent. Upon discovery by a Responsible Officer of the Company or
the Master Servicer of a breach of any of the representations and warranties (or
of any Receivable encompassed by the representation and warranty in
Section 24(c) not being an Eligible Receivable as of the relevant Receivables
Contribution Date), the party discovering such breach shall give prompt written
notice to the other parties and to the Administrative Agent, each Funding Agent,
the Lenders and the Collateral Agent.

 

25.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY, THE MASTER SERVICER
AND THE CONTRIBUTOR

 

(a)           Servicing Agreement. The Company and the Master Servicer each
hereby represents and warrants to the Collateral Agent, the Administrative
Agent, each Funding Agent and the Lenders and that each and every of their
respective representations and warranties contained in the Servicing Agreement
and each other Transaction Document to which it is a party is true and correct
as of the date hereof, each Borrowing Date, each Interest Payment Date and each
Settlement Date.

 

(b)           CollectibilityCollection Policies and Procedures. The Company
hereby represents and warrants to the Administrative Agent, each Funding Agent,
the Lenders and the Collateral Agent on each Receivables Contribution Date that
since Closing Date, nothe Closing Date,  the Company has not made or consented
to any change in collection policies or procedures that has resulted or could
reasonably be expected to result in a material adverse change has occurred in
the overall rate of collection of the Receivables.

 

(c)           Material Agreements. The Master Servicer and Contributor hereby
represent and warrant to the Collateral Agent, the Administrative Agent, each
Funding Agent and the Lenders that: (i) Schedule 2 to the legal opinions of New
York counsel to the Contributor delivered as a condition precedent to the
effectiveness of this Agreement sets forth all documents material to the
business of the Contributor and its subsidiaries on a consolidated basis and
included in the public filings of the Contributor relating to Indebtedness or
Liens of the Contributor, its subsidiaries or the Company; and (ii) with respect
to the UCC-1 Financing Statements on record with the Secretary of State of
Delaware identified on the UCC search reports naming DeutscheJPMorgan Chase Bank
AG, N.A. as a secured party, there is no secured Indebtedness of the Contributor
and its subsidiaries or the Company with DeutscheJPMorgan Chase Bank AG, N.A.
other than under the documents described on such Schedule 2.

 

(d)           Accounts. The Company, the Master Servicer and the Contributor
hereby represents and warrants to the Administrative Agent, each Funding Agent,
the Lenders and the Collateral Agent that Schedule 6 hereto identifies each
Collection Account and, Company Concentration Account, and each Payments Reserve
Account by setting forth the account number of each such account,

 

56

--------------------------------------------------------------------------------


 

the location of such account, the account designation of each such account and
the name of the institution with which each such account has been established.;
provided that (i) the Master Servicer, on behalf of the Company, at any time on
or after January 1, 2011, may remove any of the accounts set forth in Part A of
Schedule 6 by (x) providing (a) written notice to the Collateral Agent ten
(10) Business Days prior to the date on which such removal shall become
effective and (b) evidence reasonably satisfactory to the Administrative Agent
that not more than five percent (5%) of the Collections have been received in or
otherwise paid into such Collection Accounts for the three most recent
Settlement Periods prior to the relevant date of termination; or (y) obtaining
the prior consent from the Administrative Agent and (ii) upon such removal
becoming effective, all liens pursuant to this Agreement with respect to such
removed accounts shall be released.

 

26.           COVENANTS

 

26.1         Affirmative Covenants of the Company

 

The Company hereby covenants that it shall (or with respect to clauses (a),
(d)(ii), (l), (n), (p), and (q), it shall direct the Master Servicer on its
behalf to):

 

(a)           Annual Opinion. Deliver (or request the Master Servicer to
deliver) to the Collateral Agent, each Funding Agent and the Administrative
Agent an Opinion of Counsel substantially in the form of Schedule 10 (with such
modifications as are reasonably acceptable to the Collateral Agent, each Funding
Agent and the Administrative Agent), on the anniversary of the date hereof.

 

(b)           Payment of Obligations; Compliance with Obligations. Pay,
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its obligations of whatever nature
(including all taxes, assessments, levies and other governmental charges imposed
on it), except where the amount or validity thereof is currently being contested
in good faith by appropriate proceedings and reserves in conformity with GAAP
with respect thereto have been provided on the books of the Company. The Company
shall defend the security interest of the Collateral Agent in, to and under the
Receivables and the other Collateral, whether now existing or hereafter created,
against all claims of third parties. The Company will duly fulfill all
obligations on its part to be fulfilled under or in connection with the
Receivables and the Collateral and will do nothing to impair the rights of the
Collateral Agent in the Receivables and the Collateral.

 

(c)           Books and Records. Keep proper books of records and account in
which entries in conformity in all material respects with GAAP shall be made of
all dealings and transactions in relation to its business and activities.

 

(d)           Compliance with Law and Policies

 

(i)            complyComply with all Requirements of Law, the provisions of the
Transaction Documents and all other material Contractual Obligations applicable
to the Company except where the failure to so comply

 

57

--------------------------------------------------------------------------------


 

would not reasonably be expected to have a Material Adverse Effect; and

 

(ii)           performPerform its obligations in accordance with the Policies,
as amended from time to time in accordance with the Transaction Documents, in
regard to the Receivables and the Receivables Assets.

 

(e)           Purchase of Receivables. Purchase Receivables solely in accordance
with the Origination Agreements.

 

(f)            Delivery of Collections. In the event that the Company receives
Collections directly from Obligors, in accordance with the security interests
granted by the Company hereunder, the Company will (or the Master Servicer on
behalf of the Company will), deliver and deposit, endorse, if applicable, to the
Collateral Agent for deposit into the applicable Collection Account or deposit
an amount equal to such Collections directly into the applicable Company
Concentration Account within one (1) Business Day after its receipt thereof.

 

(g)           Notices. Promptly give written notice to the Collateral Agent,
each Funding Agent and the Administrative Agent of the occurrence of any Liens
on Receivables (other than Permitted Liens), any Facility Event, the statement
of a Responsible Officer of the Company setting forth the details of such
Facility Event and the action taken, or which the Company proposes to take, with
respect thereto.

 

(h)           Collection Accounts and Company Concentration Account. Take all
reasonable actions necessary to ensure that the Collection Accounts and the
Company Concentration Account shall be free and clear of, and defend the
Collection Accounts and the Company Concentration Account against, Liens (other
than Permitted Liens), any writ, order, stay, judgment, warrant of attachment or
execution or similar process.

 

(i)            Separate Company Existence

 

(i)            maintain its own deposit account or accounts, separate from those
of any Affiliate, with commercial banking institutions and ensure that the funds
of the Company will not be diverted to any other Person or for other than uses
of the Company, and will not commingle such funds with the funds of any
Originator or any Subsidiary or Affiliate of any Originator; provided, however,
that (A) the Company shall not be in breach of the foregoing restriction if, as
a result of an error and not on a regular basis, Collections are commingled with
an Originator’s funds or with an Originator’s funds in the Collection Accounts
and the Company Concentration Account for a period of time not to exceed one
(1) Local Business Day and (B) the foregoing restriction shall not preclude the
Company from making, in accordance with the Transaction Documents, a
distribution to the Contributor in respect of its membership interests in
accordance with the provisions of Section 26.3(m);

 

58

--------------------------------------------------------------------------------


 

(ii)           to the extent that it shares the same officers or other employees
as any of its Shareholders or Affiliates, the salaries of and the expenses
related to providing benefits to such officers and other employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with all such common officers
and employees;

 

(iii)          to the extent that it jointly contracts with any of its
Shareholders or Affiliates to do business with vendors or service providers or
to share overhead expenses, the costs incurred in so doing shall be allocated
fairly among such entities, and each such entity shall bear its fair share of
such costs. To the extent that the Company contracts or does business with
vendors or service providers where the goods and services provided are partially
for the benefit of any other Person, the costs incurred in so doing shall be
fairly allocated to or among such entities for whose benefit the goods or
services are provided, and each such entity shall bear its fair share of such
costs. All material transactions between the Company and any of its Affiliates,
whether currently existing or hereafter entered into, shall be only on an arm’s
length basis;

 

(iv)          maintain office space separate from the office space of any
Originator and its Affiliates (but which may be located at the same address as
any Originator or one of any Originator’s Affiliates). To the extent that the
Company and any of its Shareholders or Affiliates have offices in the same
location, there shall be a fair and appropriate allocation of overhead costs
among them, and each such entity shall bear its fair share of such expenses;

 

(v)           issue separate financial statements prepared not less frequently
than annually and prepared in accordance with GAAP;

 

(vi)          conduct its affairs strictly in accordance with its organizational
documents and observe all necessary, appropriate and customary company
formalities, including, holding regular and special Shareholders’ and directors,
meetings appropriate to authorize all company action, keeping separate minutes
of its meetings, passing all resolutions or consents necessary to authorize
actions taken or to be taken, and maintaining separate books, records and
accounts, including, but not limited to, payroll and intercompany transaction
accounts;

 

(vii)         except to the extent expressly provided for any of the Transaction
Documents, not assume or guarantee any of the liabilities of an Originator, the
Master Servicer or any Affiliate thereof;

 

(viii)        take, or refrain from taking, as the case may be, all other
actions that are necessary to be taken or not to be taken in order to (x) ensure
that the assumptions and factual recitations set forth in the Specified
Bankruptcy Opinion Provisions remain true and correct and (y) comply with those
procedures described in such provisions; and

 

59

--------------------------------------------------------------------------------


 

(ix)                                maintain its constitutive documents in
conformity with this Agreement, such that (A) it does not amend, restate,
supplement or otherwise modify its Certificate of Formation or operating
agreement in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents, including Sections
26.1(i) and 26.2(h)(vii); and (B) its operating agreement, at all times that
this Agreement is in effect, provides for (1) not less than thirty (30) days’
prior written notice to the Administrative Agent of the replacement or
appointment of any director that is to serve as an Independent Director and
(2) the condition precedent to giving effect to such replacement or appointment
that the Company certify that the designated Person satisfies the criteria set
forth in the definition of “Independent Director” and the Administrative Agent’s
written acknowledgement that in its reasonable judgment the designated Person
satisfies the criteria set forth in the definition of “Independent Director”.

 

(j)                                     Preservation of Company Existence.
(i) Preserve and maintain its company existence, rights, franchises and
privileges in the jurisdiction of its formation and (ii) qualify and remain
qualified in good standing as a foreign corporation in each jurisdiction where
such qualification is required other than any jurisdiction where the failure so
to qualify would not have a Material Adverse Effect.

 

(k)                                  Assessments. Promptly pay and discharge all
taxes, assessments, levies and other governmental charges imposed on it except
such taxes, assessments, levies and other governmental charges that (i) are
being contested in good faith by appropriate proceedings and for which the
Company shall have set aside on its books adequate reserves or (ii) the failure
to pay, satisfy or discharge would not reasonably be expected to result in a
Material Adverse Effect.

 

(l)                                     Obligations. Defend the security of the
Collateral Agent in, to and under the Receivables and the other Collateral,
whether now existing or hereafter created, against all claims of third parties
claiming through the Company. The Company will duly fulfill in accordance with
the Servicing Agreement all obligations on its part to be fulfilled under or in
connection with each Receivable and will do nothing to materially impair the
rights of the Company in such Receivable.

 

(m)                               Enforcement of Transaction Documents. The
Company shall use its best efforts to vigorously enforce all rights held by it
under each Transaction Document to which it is a party; and to cause Contributor
to use its best efforts to vigorously enforce all rights held by it under each
U.S. Receivables Purchase Agreement; provided, however, that with respect to the
enforcement of rights it holds against Persons who are not Affiliates, the
Company shall use commercially reasonable efforts to enforce all such rights,
and shall cause the Contributor to use commercially reasonable efforts to
enforce all rights held by it against Persons who are not Affiliates under each
U.S. Receivables Purchase Agreement.

 

60

--------------------------------------------------------------------------------


 

(n)                                 Maintenance of Property. Keep all property
and assets useful and necessary to permit the monitoring and collection of
Receivables.

 

(o)                                 Bankruptcy. Cooperate with the
Administrative Agent, the Funding Agents and the Collateral Agent in making any
amendments to the Transaction Documents and take, or refrain from taking, as the
case may be, all other actions deemed reasonably necessary by the Administrative
Agent, any Funding Agent and/or the Collateral Agent in order to comply with the
structured finance statutory exemption set forth in legislative amendments to
the U.S. Bankruptcy Code at or any time after such amendments are enacted into
law; provided, however, that it shall not be required to make any amendment or
to take, or omit from taking, as the case may be, any action which it reasonably
believes would have the effect of materially changing the economic substance of
the transaction contemplated by the Transaction Documents as in effect on the
Closing Date.

 

(p)                                 Compliance with Policies. Timely and fully
perform and comply in all material respects with all provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all material respects with the Policies in
regard to each Receivable and the related Contract.

 

(q)                                 Ownership.  Will (or will cause the Master
Servicer, Contributor and each Originator to) take all necessary action to
(i) vest legal and equitable title to the Receivables and the other Collateral
obtained under the U.S. Receivables Purchase Agreements on the one hand, and the
Contribution Agreement, on the other hand irrevocably in the Contributor, or the
Company, as applicable, free and clear of any Adverse Claims other than Adverse
Claims arising hereunder (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Company’s interest in such Receivables and other Collateral and such other
action to perfect, protect or more fully evidence the interest of the Company
therein as the Collateral Agent may reasonably request), and (ii) establish and
maintain, in favor of the Collateral Agent, for the benefit of the Secured
Parties, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in all
Receivables and other Collateral to the full extent contemplated herein, free
and clear of any Adverse Claims other than Adverse Claims in favor of the
Collateral Agent for the benefit of the Secured Parties (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Collateral Agent’s (for the benefit of the Secured
Parties) interest in such Receivables and other Collateral and such other action
to perfect, protect or more fully evidence the interest of the Collateral Agent
for the benefit of the Secured Parties as the Collateral Agent or any Funding
Agent may reasonably request).

 

61

--------------------------------------------------------------------------------


 

26.2                           Affirmative Covenants of the Company, the Master
Servicer and Huntsman International

 

Each of the Company (solely with respect to Sections (a), (c), (d), (e), (f),
(i), and (k) below), the Master Servicer and Huntsman International, hereby
agrees, in addition to its obligations under the Servicing Agreement, that:

 

(a)                                  it shall not terminate or amend the
Servicing Agreement unless in compliance with the terms of this Agreement;

 

(b)                                 it shall observe in all material respects
each and every of its respective covenants (both affirmative and negative)
contained in this Agreement, the Servicing Agreement and all other Transaction
Documents to which it is a party;

 

(c)                                  it shall afford the Administrative Agent,
each Funding Agent or any of their respective representatives access to all
records relating to the Receivables at any reasonable time during regular
business hours, upon reasonable prior notice (and without prior notice if a
Termination Event has occurred), for purposes of inspection and to make copies
of and abstracts from its records, books of account and documents (including
computer tapes and disks) relating to the Receivables, and shall permit the
Administrative Agent, each Funding Agent or the Collateral Agent or any of their
respective representatives to visit any of its offices or properties during
regular business hours and as often as may reasonably be requested, subject to
its normal security and confidentiality requirements and to discuss its
business, operations, properties, financial and other conditions with its
officers and employees and with its Independent Public Accountants;

 

(d)                                 neither it nor the Contributor shall waive
the provisions of Section 2.06 or Section 8.02 of any Origination Agreement or
take any action, nor shall it permit any Originator to take any action,
requiring the consent of the Funding Agents pursuant to any Transaction
Documents, without the prior written consent of the Majority Lenders;

 

(e)                                  neither it nor the Contributor shall permit
any Originator to amend or make any change or modification to its constitutive
documents if such amendment, change or modification is reasonably expected to
have a Material Adverse Effect without the consent of the Administrative Agent
and each Funding Agent; provided that such Originator may make amendments,
changes or modifications pursuant to changes in law of the jurisdiction of its
organization or amendments to such Originator’s name (subject to compliance with
Section 6.04 (or corresponding Section) of the applicable Origination
Agreement)), registered agent or address of registered office;

 

(f)                                    it shall cooperate in good faith to allow
the Collateral Agent to use its available facilities and expertise upon a Master
Servicer termination or default;

 

(g)                                 Huntsman International shall furnish to the
Collateral Agent, each Funding Agent and the Administrative Agent:

 

62

--------------------------------------------------------------------------------


 

(i)                                     within one hundred fifty (150) days
after the end of each fiscal year the balance sheet and related statements of
income, equityholders’ equity and cash flows showing the financial condition of
Huntsman International as of the close of such fiscal year and the results of
its operations during such year, all audited by Huntsman International’s
Independent Public Accountants and accompanied by an opinion of such accountants
(which shall not be qualified in any material respect) to the effect that such
financial statements fairly present in all material respects the financial
condition and results of operations of Huntsman International in accordance with
GAAP consistently applied;

 

(ii)                                  within sixty (60) days after the end of
each of the first three fiscal quarters of each fiscal year Huntsman
International’s unaudited balance sheet and related statements of income,
equityholders’ equity and cash flows for the period from the beginning of such
fiscal year to the end of such quarter, all certified by a Responsible Officer
of Huntsman International;

 

(iii)                               together with the financial statements
required pursuant to clauses (i) and (ii) above, a compliance certificate signed
by a Responsible Officer of Huntsman International stating that (x) the attached
financial statements have been prepared in accordance with GAAP and accurately
reflect the financial condition of Huntsman International and (y) to the
bestwithin the actual knowledge of such Person’s knowledge, no Termination Event
or Potential Termination Event exists, or if any Termination Event or Potential
Termination Event exists, stating the nature and status thereof, and (y)  with
regard to the financial statements required pursuant to clause (ii) above only,
that the attached financial statements have been prepared in accordance with
GAAP and accurately reflect the financial condition of Huntsman International;
and

 

(iv)                              promptly upon the furnishing thereof to the
equityholders of Huntsman International, copies of all financial statements,
financial reports and proxy statements so furnished;

 

(v)                                 promptly all information, documents,
records, reports, certificates, opinions and notices received by Huntsman
International from an Originator under any Origination Agreement, as the
Collateral Agent, any Funding Agent or the Administrative Agent may reasonably
request;

 

(vi)                              promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of Huntsman International, or compliance with the terms of any Transaction
Document, in each case as the Administrative Agent, any Funding Agent or the
Collateral Agent may reasonably request; and

 

(vii)                           a notice of the decision to appoint a new
director of the Company as an “Independent Director”, such notice to be issued
not less than thirty (30) days prior to the effective date of such appointment,
together with

 

63

--------------------------------------------------------------------------------


 

a certification by Huntsman International, or, if Huntsman International is no
longer the sole equity holder of the Company, by the Company’s equityholders,
that the designated Person satisfies the criteria set forth in the definition of
“Independent Director”;

 

(h)                                 after the date hereof, neither it nor the
Contributor shall, nor shall they permit any of the other Approved Originators
to, grant, any Lien over their assets or properties, securing, or extend the
benefit of existing security to beneficiaries of, a Threshold Amount of
Indebtedness, in each case unless the holders and beneficiaries of such security
have entered into an intercreditor agreement on terms substantially equivalent
to the Intercreditor Agreement with such appropriate modifications as are
necessary to reflect the differences between the obligations secured and the
collateral provided in relation thereto, as reasonably determined by the
Administrative Agent acting at the request of all the Funding Agents or
constitute modifications that are otherwise reasonably acceptable to the
Administrative Agent acting at the request of all the Funding Agents (where
“Threshold Amount of Indebtedness” means Indebtedness, excluding any insurance
premium financings, capital leases, Indebtedness assumed or incurred in
conjunction with any acquisition where the Liens are related to the assets
acquired, or Indebtedness relating to purchase money security interests, which
is incurred after the date hereof and which cumulatively exceeds (i) in the case
of the Contributor or the Master Servicer, $50,000,000 or the foreign currency
equivalent thereof or (ii) in the case of each other Approved Originator,
$20,000,000 or the foreign currency equivalent thereof);

 

(i)                                     none of the Company, the Master Servicer
or the Contributor will permit the sale of “Unsold Receivables” under any of the
Origination Agreements on or after any day upon which any of the “Bank and Note
Agents” has taken any action to foreclose upon or otherwise enforce against any
“Unsold Receivables” (as the terms in this Section set forth in quotation marks
are defined in the Intercreditor Agreement);

 

(j)                                     will take all actions reasonably
requested by the Collateral Agent (including but not limited to all filings and
other acts necessary or advisable under the applicable UCC or other applicable
laws or similar statute of each relevant jurisdiction) in order to continue the
Collateral Agent’s first priority perfected security interest in all Receivables
now owned or acquired by the Company;

 

(k)                                  will, at its own expense, on each
Receivables Purchase Date, (A) direct (or cause the Master Servicer to direct)
each Originator to identify on its extraction records relating to Receivables
from its master database of receivables, that the Receivables have been conveyed
to Huntsman International or the Company (as applicable) pursuant to one of the
Origination Agreements, (B) to direct the Master Servicer to maintain a
record-keeping system that will clearly and unambiguously indicate, in the
Master Servicer’s files maintained on behalf of the Company that such
Receivables have been acquired by the Company and a security interest has been
granted by the Company to the Collateral Agent for the benefit of the Secured
Parties, and (C) to deliver or transmit or cause the Master Servicer on behalf
of the Company to deliver or transmit to the Collateral Agent a Daily

 

64

--------------------------------------------------------------------------------


 

Report containing at least the information specified in Schedule 11 as to all
Receivables, as of each related Receivables Contribution Date, in each case in
accordance with the Transaction Documents; and

 

(l)                                     the Company shall furnish to the
Collateral Agent, each Funding Agent and the Administrative Agent:

 

(i)                                     within one hundred fifty (150) days
after the end of each fiscal year the unaudited balance sheet and unaudited
related statements of income, equityholders’ equity and cash flows showing the
financial condition of the Company as of the close of such fiscal year, prepared
in accordance with GAAP;

 

(ii)                                  promptly all information, documents,
records, reports, certificates, opinions and notices received by the Company
from an Originator under any Origination Agreement, as the Collateral Agent, any
Funding Agent or the Administrative Agent may reasonably request; and

 

(iii)                               promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of the Company, or compliance with the terms of any Transaction Document, in
each case as the Administrative Agent, any Funding Agent or the Collateral Agent
may reasonably request; and

 

(iv)                              a notice of the decision to appoint a new
director of the Company as an “Independent Director”, such notice to be issued
not less than thirty (30) days prior to the effective date of such appointment.

 

26.3                           Negative Covenants of the Company

 

The Company hereby covenants that, until the Facility Termination Date occurs,
it shall not directly or indirectly:

 

(a)                                  Limitation on Liabilities. Create, incur,
assume or suffer to exist any Indebtedness, except (i) liabilities (including
accrued and contingent liabilities) or obligations arising under or in respect
of the Transaction Documents, including liabilities and obligations representing
fees, expenses and indemnities payable pursuant to and in accordance with the
Transaction Documents and (ii) immaterial amounts due and payable in the
ordinary course of business of a special purpose company, provided that any
Indebtedness permitted hereunder and described in clause (i) above shall be
payable by the Company solely from funds available to the Company which are not
otherwise required to be applied to the payment of any amounts by the Company
pursuant to any Servicing Agreement.

 

(b)                                 Limitation on Transfers of Receivables, etc.
Except as otherwise permitted by the Transaction Documents, at any time sell,
transfer, grant a security interest in or otherwise dispose of any of the
Receivables, Related Property, any other Collateral or the proceeds thereof.

 

65

--------------------------------------------------------------------------------


 

(c)                                  Limitation on Guarantee Obligations. Become
or remain liable, directly or contingently, in connection with any Indebtedness
or other liability of any other Person, whether by guarantee, endorsement (other
than endorsements of negotiable instruments for deposit or collection in the
ordinary course of business), agreement to purchase or repurchase, agreement to
supply or advance funds or otherwise other than under or as contemplated by any
Transaction Documents.

 

(d)                                 Limitation on Fundamental Changes. Except to
the extent permitted under the Transaction Documents, enter into any merger,
consolidation or amalgamation, or liquidate, to the fullest extent permitted by
law, wind up or dissolve itself (or suffer any liquidation or dissolution), or
make any material change in its present method of conducting business, or
convey, sell, lease, assign, transfer, grant a security interest in or otherwise
dispose of, all or substantially all of its property, business or assets other
than the security interests contemplated hereby.

 

(e)                                  Business. Engage at any time in any
business or business activity other than the acquisition of Receivables pursuant
to any Origination Agreement to which it is a party, the security interests
hereunder, the other transactions contemplated by the Transaction Documents, and
any activity incidental to the foregoing and necessary or convenient to
accomplish the foregoing, or otherwise contemplated by any of the Transaction
Documents or enter into or be a party to any agreement or instrument other than
in connection with the foregoing.

 

(f)                                    Agreements. (i) Become a party to any
indenture, mortgage, instrument, contract, agreement, lease or other
undertaking, except the Transaction Documents, the Pledge Agreement, sub-leases
of office space, equipment or other facilities for use by the Company in its
ordinary course of business, service agreements, agreements relating to shared
employees and the other Transaction Documents and agreements necessary to
perform its obligations under the Transaction Documents, (ii) issue any power of
attorney (except to the Collateral Agent or the Master Servicer or except for
the purpose of permitting any Person to perform any ministerial functions on
behalf of the Company that are not prohibited by or inconsistent with the terms
of the Transaction Documents), or (iii) other than pursuant to the terms of any
Origination Agreement to which it is a party, amend, agree, modify or waive any
of the provisions of the Origination Agreement or request, consent or agree to
or suffer to exist or permit any such amendment, agreement, modification or
waiver or exercise any consent rights granted to it thereunder unless such
amendment, agreement, modification or waiver or such exercise of consent rights
would not have a Material Adverse Effect with respect to the Company, the
Contributor, the Master Servicer or any Originator, the Administrative Agent and
each Funding Agent shall have consented to any such amendments, agreements,
modifications or waivers.

 

(g)                                 Policies; Change in Payment Instructions.
(i) Permit any change or modification in any material respect to the Policies,
except (x) if such changes or modifications are necessary under any Requirement
of Law or (y) the Administrative Agent and the Funding Agents shall have
consented with

 

66

--------------------------------------------------------------------------------


 

respect thereto; or, (ii) except as may be required by the Administrative Agent
in accordance with this Agreement, add or terminate any bank as a Collection
Account Bank, or make any change in the instructions to Obligors regarding
payments to be made to any Collection Account, unless the Collateral Agent and
each Funding Agent shall have received, at least ten (10) days before the
proposed effective date therefor, (x) written notice of such addition,
termination or change and (y) with respect to the addition of a Collection
Account Bank or a Collection Account, an executed Collection Account Agreement
with respect to the new Collection Account; provided, however, that the Master
Servicer may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligor to make payments to another existing
Collection Account.

 

(h)                                 Instruments. Unless delivered to the
Collateral Agent, the Company shall not take any action to cause any U.S.
Receivable not evidenced by an “instrument” (as defined in the applicable UCC or
other similar applicable statute or legislation) upon origination to become
evidenced by an instrument, except in connection with its enforcement or
collection of a Defaulted Receivable.

 

(i)                                     Offices. Move the location of where the
Company keeps its records to a new location without providing thirty (30) days’
prior written notice to the Collateral Agent, the Administrative Agent and each
Funding Agent.

 

(j)                                     Change in Name. Change the Company’s
name, corporate structure, jurisdiction of organization, place of business or
chief executive office in any manner that would or is likely to (i) make any
financing statement or continuation statement (or other similar instrument)
relating to this Agreement seriously misleading within the meaning of
Section 9-506(b) of the applicable UCC (or analogous provision of any other
similar applicable statute or legislation) or (ii) impair the perfection of the
Collateral Agent’s security interest in any Receivable under any other similar
law, without thirty (30) days’ prior written notice to the Collateral Agent, the
Administrative and each Funding Agent.

 

(k)                                  Charter. Amend or make any change or
modification to its constitutive documents without obtaining the consent of the
Administrative Agent and each Funding Agent (provided that, notwithstanding
anything to the contrary in this Section 26.3(k), the Company may make
amendments, changes or modifications pursuant to changes in law of the
jurisdiction of its formation or amendments to change the Company’s name
(subject to compliance with Section 26.3(j))).

 

(l)                                     Tax Classification. Elect or take any
action that would cause it to be classified as a partnership or corporation for
U.S. tax purposes or permit any member of the Company to so elect or take any
such action.

 

(m)                               Limitation on Restricted Payments. Declare or
pay any dividend or distribution in respect of capital on, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of, any
shares of any

 

67

--------------------------------------------------------------------------------


 

class of equity interests of the Company, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of the Company (such
declarations, payments, setting apart, purchases, redemptions, defeasance,
retirements, acquisitions and distributions being herein called “Restricted
Payments”), unless: (i) at the date such Restricted Payment is made, the Company
shall have made all payments in respect of its obligations pursuant to the
Transaction Documents; (ii) the Restricted Payment Test is satisfied on such
date; (iii) at the date such Restricted Payment is made, the Company in
compliance with all terms of the Transaction Documents; (iv) such Restricted
Payment is in accordance with all corporate and legal formalities applicable to
the Company; and (v) no Termination Event or Potential Termination Event has
occurred and is continuing (or would occur as a result of making such Restricted
Payment).

 

(n)                                 Accounting for Purchases. Except in
accordance with any Requirement of Law, prepare any financial statements which
shall account for the transactions contemplated under any Origination Agreement
or the transactions contemplated hereunder in any manner other than, as a
contribution of the Receivables from the Contributor to the Company and as a
grant of a security interest in the Receivables by the Company to the Collateral
Agent, respectively, or in any other respect account for or treat the
transactions contemplated under any Origination Agreement or the transactions
contemplated hereunder (including for financial accounting purposes, except as
required by law) in any manner other than as a contribution of the Receivables
from the Contributor to the Company and as a grant of a security interest in the
Collateral from the Company to the Collateral Agent, respectively; provided,
however, that this Section 26.3(n) shall not apply for any tax or tax accounting
purposes.

 

(o)                                 Extension or Amendment of Receivables.
Extend, make any Dilution Adjustment to, rescind, cancel, amend or otherwise
modify, or attempt or purport to extend, amend or otherwise modify, the terms of
any Receivables other than as permitted under Section 4.05(a) of the Servicing
Agreement.

 

(p)                                 Amendment of Transaction Documents or Other
Material Documents. Other than as set forth in the Transaction Documents, amend
any Transaction Document or other material document related to any transactions
contemplated hereby or thereby.

 

(q)                                 Origination Agreements. Take any action
under any Origination Agreement to which it is a party that could reasonably be
expected to have a Material Adverse Effect.

 

(r)                                    Limitation on Investments and Loans. Make
any advance, loan, extension of credit or capital contribution to, or purchase
any stock, bonds, notes, debentures or other securities of or any assets
constituting a business unit of, or make any other investment in, any Person,
except for the Receivables or as otherwise contemplated under the Transaction
Documents.

 

68

--------------------------------------------------------------------------------


 

(s)                                  Limitation on Mergers, Acquisitions and
Asset Sales. Enter into any agreement to merge with or acquire another company
or sell all or substantially all of the Company’s assets.

 

26.4                           Additional Covenants of the Company and the
Master Servicer

 

(a)                                  The Master Servicer hereby agrees that it
shall observe each and all of its covenants (both affirmative and negative)
contained in each Servicing Agreement in all material respects and that it
shall:

 

(i)                                     provide to the Administrative Agent and
each Funding Agent (A) no later than the Initial Borrowing Date (as provided by
Section 6.1(s)) and (B) in the case of an addition of an Originator, prior to
the date such Originator is added, evidence that each such Originator maintains
disaster recovery systems and back up computer and other information management
systems which shall be reasonably satisfactory to the Administrative Agent and
each Funding Agent;

 

(ii)                                  provide to the Administrative Agent and
each Funding Agent, simultaneously with delivery to the Collateral Agent, all
reports, notices, certificates, statements and other documents required to be
delivered to the Collateral Agent pursuant to the Servicing Agreement and the
other Transaction Documents and furnish to the Administrative Agent and each
Funding Agent promptly after receipt thereof a copy of each material notice,
material demand or other material communication (excluding routine
communications) received by or on behalf of the Company or the Master Servicer
with respect to the Transaction Documents; and

 

(iii)                               provide notice to the Administrative Agent
and each Funding Agent of the appointment of a Successor Master Servicer
pursuant to Section 6.02 of the Servicing Agreement.

 

(b)                                 The Company shall not pledge, grant a
security interest in, assign or otherwise encumber the Collateral; nor permit a
Change of Control to occur; provided, that the Contributor may at any time
pledge the membership interest in the Company and the rights attendant thereto.

 

27.                                 ADDITION OF APPROVED ORIGINATOR; APPROVED
ACQUIRED LINE OF BUSINESS RECEIVABLES

 

At the written request of the Master Servicer delivered to the Collateral Agent,
each Funding Agent and the Administrative Agent, (1) the addition of an
originator as an Approved Originator or (2) the inclusion of Acquired Line of
Business Receivables as Eligible Receivables, in each case after the Initial
Borrowing Date, shall be permitted upon satisfaction of the relevant conditions
set forth in this Section 27 and the relevant Origination Agreement.

 

69

--------------------------------------------------------------------------------


 

(a)                                  Approved Originator.

 

(i)                                     such proposed Approved Originator is an
Affiliate of Huntsman International;

 

(ii)                                  the Master Servicer, the Company, the
Administrative Agent and each Funding Agent shall have received a copy of the
Policies of such Originator, which Policies shall be in form and substance
satisfactory to the Master Servicer, the Servicer Guarantor, the Company, each
Funding Agent and the Administrative Agent;

 

(iii)                               the governing law of the Contracts relating
to the Receivables originated by such proposed Approved Originator is the law of
the United States or any one of the States thereof or the District of Columbia;

 

(iv)                              the Company, the Collateral Agent, each
Funding Agent and the Administrative Agent shall have received written
confirmation that there is no pending or threatened action or proceeding
affecting such proposed Approved Originator before any Governmental Authority
that could reasonably be expected to have a Material Adverse Effect with respect
to it (other than such action or proceeding as disclosed in public filings);

 

(v)                                 the Collateral Agent, each Funding Agent and
the Administrative Agent shall have received an Opinion of Counsel in form and
substance satisfactory to each of them from a nationally recognized law firm
qualified to practice in the jurisdiction in which such Originator is located to
the effect that the sale of Receivables by such Originator to the Contributor or
the Company (or such other entity as shall have been agreed) constitute true
sales of such Receivables to the Contributor or the Company or such entity;

 

(vi)                              the Collateral Agent, each Funding Agent and
the Administrative Agent shall have received an Opinion of Counsel from a
nationally recognized law firm in form and substance satisfactory to each of
them with respect to the Originators from one or more nationally recognized law
firms authorized to practice law in the jurisdiction in which such proposed
Approved Originator is located, the jurisdictions governing the contracts
originated by such Originator and in New York;

 

(vii)                           the Master Servicer and the Servicer Guarantor
shall have agreed in writing to service the Receivables originated and proposed
to be sold by such Originator in accordance with the terms and conditions of the
Servicing Agreement and the PerformanceServicer Guarantor shall have agreed to
guarantee the Master Servicer’s obligations in connection therewith;

 

(viii)                        the Company, the Collateral Agent, each Funding
Agent and the Administrative Agent shall have received a certificate prepared by
a Responsible Officer of the Master Servicer certifying that after giving effect
to the addition of such proposed Approved Originator, the Target Receivables
Amount shall be equal to or less than the

 

70

--------------------------------------------------------------------------------


 

Aggregate Receivables Amount on the date such proposed Approved Originator is
added pursuant to the applicable Receivables Purchase Agreement;

 

(ix)                                such Originator shall have executed an
Additional Originator Joinder Agreement in the form of the applicable schedule
attached to the applicable Receivables Purchase Agreement, shall have otherwise
acceded to an existing Receivables Purchase Agreement or shall have entered into
a Receivables Purchase Agreement substantially similar to the existing
Receivables Purchase Agreement with such modifications as necessary or
appropriate to address jurisdiction-specific issues;

 

(x)                                   if applicable, such Originator shall have
executed, filed and recorded, at its own expense, appropriate UCC financing
statements with respect to the Receivables (and Related Property) originated and
proposed to be sold by it in such manner and such jurisdictions as are necessary
to perfect the Company’s ownership interest in such Receivables;

 

(xi)                                the Company, each Funding Agent and the
Administrative Agent shall be satisfied that there are no Liens on the
Receivables to be sold by such Originator, except Permitted Liens;

 

(xii)                             the Collection Accounts with respect to the
Receivables to be sold or contributed by such proposed Approved Originator shall
have been established in the name of the Company and the Company shall have
caused the Collateral Agent to have a first priority perfected security interest
in such accounts or shall have been established in the name of the Collateral
Agent (whereby the Collateral Agent may grant to the Company a revocable
authorization to operate such accounts), or, if the Collateral Agent shall not
have such first priority perfected security interest or ownership interest in
such accounts, the Company shall have established, or shall have caused Huntsman
International to establish, appropriate reserves, as determined by the Funding
Agents and the Administrative Agent, to cover any failure of timely remittance
in full of Collections from such accounts, or shall have made such other
arrangements as appropriate or necessary, as determined by the Funding Agents
and the Administrative Agent, to address jurisdiction-specific issues; and

 

(xiii)                          if the aggregate Principal Amount of Receivables
to be added to the pool of Receivables by Additional Originators added as
Approved Originators and with respect to Acquired Lines of Business pursuant to
the provisions of this Section 27 in the immediately preceding twelve (12)
calendar months (including the aggregate Principal Amount of all Receivables of
such proposed Originator proposed to be sold by such proposed Originator) is
greater than ten percent (10%) of the Aggregate Receivables Amount on such date
before giving effect to the addition of such proposed Approved Originator, such
calculation to be made immediately prior to the proposed addition of such
Approved Originator, then (i) each Funding Agent and the Administrative Agent
shall have consented to the addition of such Originator and (ii) the

 

71

--------------------------------------------------------------------------------


 

historical aging and liquidation schedule information of the Receivables
originated by such proposed Approved Originator and other data relating to the
Receivables is satisfactory to each Funding Agent and the Administrative Agent.

 

(b)                                 Approved Acquired Line of Business
Receivables

 

(i)                                     the Master Servicer, the Company, the
Collateral Agent, each Funding Agent and the Administrative Agent shall have
received a copy of the Policies with respect to the relevant Acquired Line of
Business, which Policies shall be in form and substance satisfactory to the
Master Servicer, the Servicer Guarantor, the Company, the Administrative Agent
and each Funding Agent;

 

(ii)                                  the Company, the Collateral Agent, each
Funding Agent and the Administrative Agent shall have received written
confirmation that there is no pending or threatened action or proceeding
affecting the Originator or Originators with respect to such Acquired Line of
Business before any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect with respect to it (other than such action or
proceeding as disclosed in public filings);

 

(iii)                               the Company, the Collateral Agent, each
Funding Agent and the Administrative Agent shall have received a certificate
prepared by a Responsible Officer of the Master Servicer certifying that after
giving effect to the addition of such Acquired Line of Business Receivables, the
Target Receivables Amount shall be equal to or less than the Aggregate
Receivables Amount on the date designated by the relevant Originator or
Originators pursuant to clause (iv) below;

 

(iv)                              the relevant Originator or Originators with
respect to such Acquired Line of Business shall have delivered a notice to the
Master Servicer, the Company, the Collateral Agent, each Funding Agent and the
Administrative Agent, designating the date upon which the Acquired Line of
Business Receivables would commence being considered as possible Eligible
Receivables;

 

(v)                                 if applicable, the relevant Originator or
Originators with respect to such Acquired Line of Business shall have executed,
filed and recorded, at its own expense, appropriate UCC financing statements
with respect to the Receivables (and Related Property) originated and proposed
to be sold by it in such manner and such jurisdictions as are necessary to
perfect the Company’s ownership interest in such Receivables;

 

(vi)                              the Company, each Funding Agent and the
Administrative Agent shall be satisfied that there are no Liens on the Acquired
Line of Business Receivables to be sold by such Originator, except as Permitted
Liens;

 

(vii)                           the Collection Accounts with respect to the
Acquired Line of Business Receivables to be sold or contributed by such
Originator shall have

 

72

--------------------------------------------------------------------------------


 

been established in the name of the Company (or existing Collection Accounts
will be used with respect to such Receivables) and the Company shall have caused
the Collateral Agent to have a first priority perfected security interest in
such accounts or shall have been established in the name of the Collateral Agent
(whereby the Collateral Agent may grant to the Company a revocable authorization
to operate such accounts), or, if the Collateral Agent shall not have such first
priority perfected security interest or ownership interest in such accounts, the
Company shall have established, or shall have caused Huntsman International to
establish, appropriate reserves, as determined by the Funding Agents and the
Administrative Agent, to cover any failure of timely remittance in full of
Collections from such accounts, or shall have made such other arrangements as
appropriate or necessary, as determined by the Funding Agents and the
Administrative Agent, to address jurisdiction-specific issues; and

 

(viii)                        if the aggregate Principal Amount of Receivables
added to the pool of Receivables by Additional Originators added as Approved
Originators and with respect to Acquired Lines of Business pursuant to the
provisions of this Section 27 in the immediately preceding twelve (12) calendar
months (including the aggregate Principal Amount of all Receivables of such
proposed Acquired Line of Business) is greater than ten percent (10%) of the
Aggregate Receivables Amount on such date before giving effect to the addition
of such proposed Acquired Lines of Business Receivables, such calculation to be
made immediately prior to the proposed addition of such Acquired Lines of
Business Receivables, then (i) each Funding Agent and the Administrative Agent
shall have consented to the addition of such Acquired Lines of Business
Receivables and (ii) the historical aging and liquidation schedule information
of the Receivables originated with respect to such Acquired Lines of Business
Receivables and other data relating to the Receivables is satisfactory to each
Funding Agent and the Administrative Agent.

 

28.                                 REMOVAL AND WITHDRAWAL OF ORIGINATORS AND
APPROVED ORIGINATORS

 

(a)                                  Subject to Sections 28(c) and 28(d), at the
written request of the Company or the Master Servicer, an Approved Originator
may be removed or terminated as an Originator and an Approved Originator may
withdraw as an Originator; provided that, in each case,

 

(i)                                     such removal or withdrawal is in
accordance with the applicable Origination Agreement,

 

(ii)                                  the Administrative Agent and each Funding
Agent shall have given its prior written consent to such removal, termination or
withdrawal, such consent not to be unreasonably withheld,

 

(iii)                               no Program Termination Event or Potential
Termination Event has occurred and is continuing or would occur as a result
thereof, and

 

73

--------------------------------------------------------------------------------


 

(iv)                              the Company, the Collateral Agent, the
Administrative Agent and each Funding Agent shall have received prior written
notice from the Master Servicer of such removal, termination or withdrawal of
the Originator (accompanied by a certificate of a Responsible Officer of the
Master Servicer attaching a pro forma Daily Report and certifying that the
Target Receivables Amount will be equal to or less than the Aggregate 
Receivables Amount after giving effect to such removal, termination or
withdrawal);

 

provided that, clause (ii) above shall not apply if the aggregate Principal
Amount of Receivables of an Originator that is removed, withdrawn or terminated
pursuant to the provisions of this Section 28 in the immediately preceding
twelve (12) calendar months is less than ten per cent (10%) of the Aggregate
Receivables Amount as of the date immediately prior to the proposed removal,
withdrawal or termination of the relevant Approved Originator; provided,
further, that clause (ii) shall not apply to an Originator with respect to which
an Originator Termination Event has occurred under the applicable Origination
Agreement.

 

(b)                                 At the written request of the Master
Servicer, an Approved Originator may cease selling Receivables originated with
respect to a Designated Line of Business by designating such Designated Line of
Business as an Excluded Designated Line of Business; provided that, in each
case,

 

(i)                                     such cessation is in accordance with the
applicable Origination Agreement,

 

(ii)                                  the Administrative Agent and each Funding
Agent shall have given its prior written consent to such cessation, such consent
not to be unreasonably withheld,

 

(iii)                               no Program Termination Event or Potential
Termination Event has occurred and is continuing or would occur as a result
thereof,

 

(iv)                              the Collateral Agent, each Funding Agent and
the Administrative Agent shall have received prior written notice from the
Master Servicer of such cessation (accompanied by a certificate of a Responsible
Officer of the Master Servicer attaching a pro forma Daily Report and certifying
that the Target Receivables Amount will be equal to or less than the Aggregate
Receivables Amount after giving effect to such disposition and/or cessation);
and

 

(v)                                 all Obligors with respect to Receivables
originated with respect to the Excluded Designated Line of Business shall be
instructed to make all payments with respect to receivables which are not
Receivables owned by the Company to accounts other than the Collection Accounts
and the Master Servicer shall take all steps reasonably intended to cause such
Obligors comply with such instructions;

 

provided that, clause (a)(ii) above shall not apply if the aggregate Principal
Amount of Receivables removed from the pool of Receivables pursuant to the

 

74

--------------------------------------------------------------------------------


 

provisions of this Section 28 in the immediately preceding twelve (12) calendar
months (including the aggregate Principal Amount of Receivables related to such
proposed Excluded Designated Line of Business) is less than ten per cent (10%)
of the Aggregate Receivables Amount as of the date immediately prior to the
proposed removal, withdrawal or termination of the relevant Approved Originator
or proposed cessation of the Excluded Designated Line of Business.

 

(c)                                  Upon and after notice being given pursuant
to Section 28(a)(iv) or Section 28(b)(iv) (as applicable), any Receivables with
respect to an Originator removed, withdrawn or terminated or an Excluded
Designated Line of Business (as applicable) shall: (i) cease to be sold,
transferred or contributed to the Contributor and/or the Company; and
(ii) assuming satisfaction of all other applicable requirements with respect to
an Eligible Receivable, continue to be an Eligible Receivable only if (A) such
Receivables were sold, transferred or contributed to the Company prior to the
date such notice was given and (B) (if applicable) the Excluded Designated Line
of Business has not yet been sold or otherwise disposed.

 

(d)                                 An Originator that is removed, terminated or
withdrawn, or that is the Originator with respect to an Excluded Designated Line
of Business, shall have a continuing obligation with respect to Receivables
previously sold or contributed by it pursuant to the relevant Origination
Agreement (including making Originator/Contributor Dilution Adjustment Payments,
Originator/Contributor Adjustment Payments and payments in respect of
indemnification) unless Huntsman International or an Affiliate of such
Originator has assumed all such obligations and the Performance Guarantor shall
have agreed to guarantee Huntsman International or such Affiliate’s obligations
in connection therewith; provided, however, that an Affiliate of such Originator
(other than Huntsman International) may assume such Originator’s obligations
only with the prior written consent of the Administrative Agent and each Funding
Agent.

 

29.                                 ADJUSTMENT PAYMENT FOR INELIGIBLE
RECEIVABLES

 

(a)                                  Adjustment Payments. If (i) any
representation or warranty under Sections 24(a), 24(b) or 24(e) is not true and
correct as of the date specified therein with respect to any Receivable, or any
Receivable encompassed by the representation and warranty in Sections 24(c) or
24(d) is determined not to have been an Eligible Receivable as of the relevant
Receivables Contribution Date, (ii) there is a breach of any covenant under
Section 26.3(b) with respect to any Receivable or (iii) the Collateral Agent’s
security interest in any Receivable is not a continuing first priority perfected
security interest at any time as a result of any action taken by, or the failure
to take action by, the Company (any Receivable as to which the conditions
specified in any of clauses (i), (ii) or (iii) of this Section 29(a) exists is
referred to herein as an “Ineligible Receivable”) then, after the earlier (the
date on which such earlier event occurs, the “Ineligibility Determination Date”)
to occur of the discovery by the Master Servicer of any such event that
continues unremedied or receipt by the Company of written notice (which may be
in the Daily Report) given by the Master Servicer of any such event that
continues

 

75

--------------------------------------------------------------------------------


 

unremedied, the Company shall pay to the relevant Company Concentration Account
the Adjustment Payment in the amount and manner set forth in Section 29(b).

 

(b)                                 Adjustment Payment Amount. Subject to the
last sentence of this Section 29(b), the Company shall make an Adjustment
Payment with respect to each Ineligible Receivable as required pursuant to
Section 29(a) by depositing in the relevant Company Concentration Account on the
Business Day following the related Ineligibility Determination Date an amount
equal to the lesser of (x) the amount by which the Target Receivables Amount
exceeds the Aggregate Receivables Amount (after giving effect to the reduction
thereof by the Principal Amount of such Ineligible Receivable) and (y) the
aggregate outstanding Principal Amount of all such Ineligible Receivables less
the Collections (if any) in respect of such Ineligible Receivable previously
applied by or on behalf of the Master Servicer.

 

Upon transfer or deposit of the Adjustment Payment amount specified in this
Section 29(b), the Company shall be entitled to retain without recourse,
representation or warranty, all subsequent Collections (or amounts in respect
thereof) received by it in respect of each such Ineligible Receivable and such
Collections shall not form part of the Collateral. The obligation of the Company
to pay such Adjustment Payment amount specified in this Section 29(b), as the
case may be, with respect to any Ineligible Receivables shall constitute the
sole remedy respecting the event giving rise to such obligation available to the
Secured Parties unless such obligation is not satisfied in full in accordance
with the terms of this Agreement.  For the avoidance of doubt, upon such
satisfaction of such obligation in full in accordance with the terms of this
Agreement, no Termination Event arising under Section 21 as a sole result of
such obligation shall be treated as having occurred and as being continuing.

 

30.                                 [RESERVED]

 

31.                                 OBLIGATIONS UNAFFECTED

 

The obligations of the Company and the Master Servicer to the Collateral Agent,
the Administrative Agent, the Funding Agents and the Lenders under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any of the Receivables or any sale of any of the Receivables.

 

32.                                 [RESERVED]

 

PART 10
THE PARTIES

 

33.                                 ROLE OF THE COLLATERAL AGENT

 

33.1                           Authorization and Action

 

(a)                                  Each Secured Party hereby irrevocably
appoints and authorizes the Collateral Agent to take such action as agent on its
behalf and to exercise such powers

 

76

--------------------------------------------------------------------------------


 

under this Agreement and the other Transaction Documents as are delegated to the
Collateral Agent by the terms hereof and the other Transaction Documents,
together with such powers as are reasonably incidental thereto.

 

(b)                                 Without limiting the foregoing, the
Collateral Agent is empowered and authorized, on behalf of the Secured Parties,
to create, hold and administer the Collateral for the benefit of the Secured
Parties under the Security Agreements. For avoidance of doubt, each of the
Secured Parties hereby authorizes the Collateral Agent to execute and deliver
the Security Documents and any other agreements or documents which are required
to create Collateral or other security for and on behalf of the Secured Parties.

 

(c)                                  The Collateral Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Collateral Agent.

 

(d)                                 The Collateral Agent does not assume, nor
shall it be deemed to have assumed, any obligation to, or relationship of trust
(save as provided in the Transaction Documents) or agency with, any Transaction
Party, the Lenders, the Funding Agents, the Administrative Agent or any other
Secured Party.

 

(e)                                  Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall the Collateral
Agent ever be required to take any action which exposes the Collateral Agent to
personal liability or which is contrary to any provision of any Transaction
Document or applicable Requirements of Law. Without limiting the generality of
the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Requirements of Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

33.2                           Performance of Obligations

 

(a)                                  If the Master Servicer or the Company fails
to perform any of its obligations under this Agreement or any other Transaction
Document, the Collateral Agent may (but shall not be required to) itself
perform, or cause performance of, such obligation; and the Collateral Agent’s
costs and expenses reasonably incurred in connection therewith shall be payable
by the Company.

 

(b)                                 The exercise by the Collateral Agent on
behalf of the Secured Parties of their rights under this Agreement shall not
release the Master Servicer or the Company from any of their duties or
obligations with respect to any Contracts or Transaction Documents.  None of the
Collateral Agent, the Funding Agents, the Lenders or the Administrative Agent
shall have any obligation or liability with respect to any Transaction Documents
or Contracts, nor shall any of them be obligated to perform the obligations of
any Transaction Party thereunder.

 

77

--------------------------------------------------------------------------------


 

33.3                           Liability of Collateral Agent

 

Neither the Collateral Agent nor any of its directors, officers, agents or
employees:

 

(a)                                  shall be liable for any action taken or
omitted to be taken by it or them as Collateral Agent under or in connection
with this Agreement (including the Collateral Agent’s servicing, administering
or collecting Receivables as Master Servicer) in the absence of its or their own
gross negligence, fraud or willful misconduct. Without limiting the generality
of the foregoing, the Collateral Agent may consult with legal counsel (including
counsel for the Company, the Contributor or the Master Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts;

 

(b)                                 makes any warranty or representation to the
Administrative Agent, the Funding Agents, the Lenders or other Secured Party
(whether written or oral) and shall not be responsible to the Administrative
Agent, the Funding Agents, the Lenders or other Secured Party for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or any other Transaction Document;

 

(c)                                  shall have any duty to ascertain or to
inquire as to whether or not a Termination Event has occurred and is continuing
nor to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions of this Agreement (including in particular
whether any instructions of the Administrative Agent have been authorized by the
Majority Lenders) or any other Transaction Document on the part of any
Transaction Party or to inspect the property (including the books and records)
of any Transaction Party;

 

(d)                                 shall be responsible to the Administrative
Agent, the Funding Agents, the Lenders or other Secured Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Transaction Document; and

 

(e)                                  shall incur any liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile) believed by it in good faith to be
genuine and signed or sent by the proper party or parties.

 

33.4                           Indemnification of Collateral Agent

 

(a)                                  Whether or not the transactions
contemplated hereby are consummated, each Committed Lender severally agrees to
indemnify the Collateral Agent (to the extent not reimbursed by the Transaction
Parties), ratably based on the Commitment of such Committed Lender (or, if the
Commitments have terminated, ratably according to the respective Commitment of
such Committed Lender immediately prior to such termination), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,

 

78

--------------------------------------------------------------------------------


 

judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Collateral Agent, as the case may be, in any way relating to or arising out of
this Agreement or any other Transaction Document or any action reasonably taken
or omitted by the Collateral Agent under this Agreement or any other Transaction
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Collateral Agent’s gross
negligence, fraud or willful misconduct; provided, however, that no action taken
in accordance with the express direction of the Administrative Agent (acting on
the instructions of the Majority Lenders) shall be deemed to constitute
negligence, fraud or willful misconduct for purposes of this Section.

 

(b)                                 Without limiting the foregoing, each Lender
shall reimburse the Collateral Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including attorney’s fees) incurred by the
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Transaction
Document, or any document contemplated by or referred to herein, to the extent
that the Collateral Agent is not promptly reimbursed for such expenses by or on
behalf of the Company.

 

(c)                                  The undertaking in this Section 33.4 shall
survive payment on the Final Payout Date and the resignation or replacement of
the Collateral Agent.

 

33.5                           Delegation of Duties

 

The Collateral Agent may execute any of its duties through agents (including
collection agents), employees or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Collateral Agent shall not be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

 

33.6                           Action or Inaction by Collateral Agent

 

The Collateral Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive explicit instructions of the Administrative Agent and assurance of its
indemnification by the Lenders, as it deems appropriate. The Collateral Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Transaction Document in accordance with a
request or at the direction of the Administrative Agent (acting on the
instructions of the Majority Lenders or all the Funding Agents), and such
request or direction and any action taken or failure to act pursuant thereto
shall be binding upon the Funding Agents, all Lenders, the Administrative Agent
and all other Secured Parties. The Lenders, the Funding Agents, the
Administrative Agent, and the Collateral Agent agree that unless any action to
be taken by the Collateral Agent under a Transaction Document:

 

79

--------------------------------------------------------------------------------


 

(a)                                  specifically requires the explicit
instructions of the Administrative Agent; or

 

(b)                                 specifically provides that it be taken by
the Collateral Agent alone or without any explicit instructions of the
Administrative Agent,

 

then the Collateral Agent may (and shall, to the extent required hereunder) take
action based upon the advice or concurrence of the Majority Lenders or all the
Funding Agents.

 

33.7                           Notice of Facility Events; Action by Collateral
Agent

 

(a)                                  The Collateral Agent shall not be deemed to
have knowledge or notice of the occurrence of any Facility Event or any other
default or termination event under the Transaction Documents, as the case may
be, unless the Collateral Agent has received written notice from the
Administrative Agent, a Funding Agent, a Lender, the Master Servicer or the
Company stating that such event has occurred and describing such termination
event or default. If the Collateral Agent receives such a notice, it shall
promptly give notice thereof to the Administrative Agent.

 

(b)                                 The Collateral Agent shall take such action
concerning a Facility Event or any other matter hereunder as may be directed by
the Administrative Agent (acting on the instructions of the Majority Lenders or
all the Funding Agents), (subject to the other provisions of this Section 33,
but until the Collateral Agent receives such directions, the Collateral Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, as the Collateral Agent deems advisable and in the best interests
of the Lenders.

 

33.8                           Non-Reliance on Collateral Agent and Other
Parties

 

(a)                                  The Administrative Agent, the Funding
Agents and Lenders expressly acknowledge that neither the Collateral Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Collateral Agent hereafter taken,
including any review of the affairs of the Transaction Parties, shall be deemed
to constitute any representation or warranty by the Collateral Agent.

 

(b)                                 Each Lender and Funding Agent represents and
warrants to the Collateral Agent that, independently and without reliance upon
the Collateral Agent, the Administrative Agent, any other Funding Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of each Transaction Party and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by the Collateral Agent to a
Funding Agent, the Administrative Agent or Lender, the Collateral Agent shall
not have any duty or responsibility to provide any Funding Agent, the
Administrative Agent or any Lender with any information concerning the
Transaction Parties or any

 

80

--------------------------------------------------------------------------------


 

of their Affiliates that comes into the possession of the Collateral Agent or
any of its directors, officers, agents, employees, attorneys-in-fact or
Affiliates.

 

33.9                           Successor Collateral Agent

 

(a)                                  The Collateral Agent may, upon at least
thirty (30) days’ notice to the Company, the Master Servicer and the
Administrative Agent, resign as Collateral Agent.

 

(b)                                 Except as provided below, such resignation
shall not become effective until a successor Collateral Agent is appointed by
the Administrative Agent (acting on the instructions of the Majority Lenders)
and has accepted such appointment.

 

(c)                                  If no successor Collateral Agent shall have
been so appointed by the Administrative Agent (acting on the instructions of the
Majority Lenders), within thirty (30) days after the departing Collateral
Agent’s giving of notice of resignation, the departing Collateral Agent may, on
behalf of the Majority Lenders, appoint a successor Collateral Agent, which
successor Collateral Agent shall be either a commercial bank having short-term
debt ratings of at least A-1 from S&P and P-1 from Moody’s or a Subsidiary of
such an institution and (so long as no Facility Event has occurred and is
continuing hereunder) shall be acceptable to the Company.

 

(d)                                 If no successor Collateral Agent shall have
been so appointed by the Administrative Agent (acting on the instructions of the
Majority Lenders) within sixty (60) days after the departing Collateral Agent’s
giving of notice of resignation, the departing Collateral Agent may, on behalf
of the Majority Lenders, appoint a successor Collateral Agent, which successor
Collateral Agent shall be either a commercial bank having short-term debt
ratings of at least A-1 from S&P and P-1 from Moody’s or a Subsidiary of such an
institution or be a Trust Corporation within the meaning of the Collateral Agent
Act 1925..

 

(e)                                  Upon such acceptance of its appointment as
Collateral Agent hereunder by a successor Collateral Agent, such successor
Collateral Agent shall succeed to and become vested with all the rights and
duties of the retiring Collateral Agent, and the retiring Collateral Agent shall
be discharged from any further duties and obligations under the Transaction
Documents.

 

(f)                                    After any retiring Collateral Agent’s
resignation hereunder, the provisions of Section 2.02 of the Servicing Agreement
and Section 12, Section 37.12 and this Section 33 of this Agreement shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Collateral Agent.

 

33.10                     Collateral Agent as joint and several creditor

 

(a)                                  Each party agrees that the Collateral
Agent:

 

81

--------------------------------------------------------------------------------


 

(i)                                     will be the joint and several creditor
(together with the Lenders) of each and every obligation of the Company towards
the Lenders under this Agreement; and

 

(ii)                                  will have its own independent right to
demand performance by the Company of those obligations.

 

(b)                                 Discharge by the Company of any obligation
owed by it to the Collateral Agent or to the Lenders shall, to the same extent,
discharge the corresponding obligation owing to the Lenders or to the Collateral
Agent, as applicable.

 

(c)                                  Without limiting or affecting the
Collateral Agent’s rights against the Company (whether under this paragraph or
under any other provision of the Transaction Documents), the Collateral Agent
agrees with the Lenders (on a several and divided basis) that, subject to
Section 33.10(d), it will not exercise its rights as a joint and several
creditor except with the consent of the Administrative Agent (acting on the
instructions of the Majority Lenders).

 

(d)                                 Nothing in Section 33.10(c) shall in any way
limit the Collateral Agent’s right to act in the protection and preservation of
rights under or to enforce any Security Document as contemplated by this
Agreement and/or the relevant Security Document (or to do any act reasonably
incidental to any of the above).

 

34.                                 ROLE OF EACH FUNDING AGENT

 

34.1                           Authorization and Action

 

(a)                                  Each of the Lenders hereby appoints and
authorizes its Funding Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Transaction Documents as
are delegated to each Funding Agent by the terms hereof and the other
Transaction Documents, together with such powers as are reasonably incidental
thereto.

 

(b)                                 No Funding Agent shall have any duties other
than those expressly set forth in the Transaction Documents, and no implied
obligations or liabilities shall be read into any Transaction Document, or
otherwise exist, against any Funding Agent.

 

(c)                                  No Funding Agent shall assume, nor shall it
be deemed to have assumed, any obligation to, or relationship of trust or agency
with any Transaction Party or Lender except as otherwise expressly agreed by
such Funding Agent.

 

(d)                                 Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall any Funding Agent
ever be required to take any action which exposes such Funding Agent to personal
liability or which is contrary to any provision of any Transaction Document or
applicable Requirements of Law.

 

82

--------------------------------------------------------------------------------


 

34.2                           Funding Agent’s Reliance, etc.

 

Neither a Funding Agent nor its directors, officers, agents or employees shall
be liable for any action taken or omitted to be taken by it or them as Funding
Agent under or in connection with this Agreement or the other Transaction
Documents in the absence of its or their own gross negligence, fraud or willful
misconduct. Without limiting the generality of the foregoing, each Funding
Agent:

 

(a)                                  may consult with legal counsel (including
counsel for the Collateral Agent, the Company, the Master Servicer or the
Contributor), independent certified public accountants and other experts
selected by them and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts;

 

(b)                                 makes no warranty or representation to any
Lender (whether written or oral) and shall not be responsible to any Lender for
any statements, warranties or representations (whether written or oral) made in
or in connection with this Agreement or any other Transaction Document;

 

(c)                                  shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Transaction Document on the part of
any Transaction Party or any other Person, or to inspect the property (including
the books and records) of any Transaction Party;

 

(d)                                 shall not be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement, any other Transaction Documents or any other
instrument or document furnished pursuant hereto; and

 

(e)                                  shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile) believed by them to be genuine and signed
or sent by the proper party or parties.

 

34.3                           Funding Agent and Affiliates

 

(a)                                  In the event that a Funding Agent is a
Lender, with respect to any Loan or interests therein owned by it, such Funding
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it was not eacha Funding Agent.

 

(b)                                 Each Funding Agent and any of its Affiliates
may generally engage in any kind of business with any Transaction Party or the
Company, any of their respective Affiliates and any Person who may do business
with or own securities of any Transaction Party or the Company or any of their
respective Affiliates, all as if such Funding Agent were not a Funding Agent and
without any duty to account therefor to any Lenders.

 

83

--------------------------------------------------------------------------------


 

34.4                           Indemnification of Funding Agent

 

Each related Committed Lender agrees to indemnify its Funding Agent (to the
extent not reimbursed by the Transaction Parties), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Funding Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by each Funding Agent under this Agreement or any
other Transaction Document; provided that no related Committed Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from its Funding Agent’s gross negligence, fraud or willful misconduct.

 

34.5                           Delegation of Duties

 

Each Funding Agent may execute any of its duties through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Funding Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

34.6                           Action or Inaction by Funding Agent

 

(a)                                  Each Funding Agent shall in all cases be
fully justified in failing or refusing to take action under any Transaction
Document unless it shall first receive such advice or concurrence of the Lender
in its lender Group and assurance of its indemnification by the Lender in its
Lender Group, as it deems appropriate.

 

(b)                                 Each Funding Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Transaction Document in accordance with a request or at the direction
of the Lender in its Lender Group and such request or direction and any action
taken or failure to act pursuant thereto shall be binding upon such Lender.

 

34.7                           Notice of Facility Events

 

(a)                                  No Funding Agent shall be deemed to have
knowledge or notice of the occurrence of any Facility Event or any other default
or termination event under the Transaction Documents unless such Funding Agent
has received notice from the Collateral Agent, any other Funding Agent, the
Administrative Agent, any Lender, the Master Servicer or the Company stating
that such event has occurred hereunder or thereunder and describing such
termination event or default.

 

(b)                                 If a Funding Agent receives such a notice,
it shall promptly give notice thereof to the Lender in its Lender Group and to
the Administrative Agent and the Collateral Agent (but only if such notice
received by such Funding Agent was not sent to Administrative Agent and the 
Collateral Agent).

 

(c)                                  Each Funding Agent may take such action
concerning a Facility Event as may be directed by the Lender in its Lender Group
(subject to the other provisions

 

84

--------------------------------------------------------------------------------


 

of this Section 34, but until such Funding Agent receives such directions, such
Funding Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, such Funding Agent deem advisable.

 

34.8                           Non-Reliance on Funding Agent by Other Parties

 

(a)                                  Except to the extent otherwise agreed to in
writing between a Lender and its Funding Agent, each Lender expressly
acknowledges that neither a Funding Agent nor any of such Funding Agent’s
directors, officers, agents or employees has made any representations or
warranties to it and that no act by such Funding Agent hereafter taken,
including any review of the affairs of the Transaction Parties, shall be deemed
to constitute any representation or warranty by such Funding Agent.

 

(b)                                 Each Lender represents and warrants to its
Funding Agent that, independently and without reliance upon such Funding Agent,
the Collateral Agent or any other Lender and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the
Transaction Parties and the Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document.  Except
for items expressly required to be delivered under any Transaction Document by a
Funding Agent to the Lender in its Lender Group, the Collateral Agent, the
Administrative Agent, any other Lender or any other Funding Agent, no Funding
Agent shall have any duty or responsibility to provide its Lender, the
Collateral Agent, the Administrative Agent, any other Lender or any other
Funding Agent, with any information concerning the Transaction Parties or any of
their Affiliates that comes into the possession of such Funding Agent or any of
its directors, officers, agents, employees, attorneys in- fact or Affiliates.

 

34.9                           Successor Funding Agent

 

(a)                                  Each Funding Agent may, upon at least
thirty (30) days notice to the Collateral Agent, the Company, the Master
Servicer, the Administrative Agent and its Lender resign as a Funding Agent.

 

(b)                                 Such resignation shall not become effective
until a successor Funding Agent is appointed in the manner prescribed by the
relevant Program Support Agreements or, in the absence of any provisions in such
Program Support Agreements providing for the appointment of a successor Funding
Agent, until a successor Funding Agent is appointed by the Lender in its Lender
Group and such successor Funding Agent has accepted such appointment.

 

(c)                                  If no successor Funding Agent shall have
been so appointed within thirty (30) days after the departing Funding Agent’s
giving of notice of resignation, then the departing Funding Agent may, on behalf
of its Lender, appoint a successor Funding Agent, which successor Funding Agent
shall be either a commercial bank having short-term debt ratings of at least A-1
from S&P and P-1 from Moody’s or an Affiliate of such an institution.

 

85

--------------------------------------------------------------------------------


 

(d)                                 Upon such acceptance of its appointment as
Funding Agent hereunder by a successor Funding Agent, such successor Funding
Agent shall succeed to and become vested with all the rights and duties of the
retiring Funding Agent (including the provisions of Section 34.9(b)), and the
retiring Funding Agent shall be discharged from any further duties and
obligations under the Transaction Documents.

 

(e)                                  After each Funding Agent’s resignation
hereunder, the provisions of Section 12, Section 37.12 and this Section 34.9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was a Funding Agent.

 

34.10                     Reliance on Funding Agent

 

Unless otherwise advised in writing by each Funding Agent or by any Lender, each
party to this Agreement may assume that:

 

(a)                                  each Funding Agent is acting for the
benefit and on behalf of the Lender in its Lender Group as well as for the
benefit of each assignee or other transferee from any such Person; and

 

(b)                                 each action taken by each Funding Agent has
been duly authorized and approved by all necessary action on the part of the
Lender in its Lender Group.

 

35.                                 ROLE OF THE ADMINISTRATIVE AGENT

 

35.1                           Authorization and Action

 

(a)                                  Each of the Lenders and the Funding Agents
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Transaction Documents as are delegated to the Administrative Agent by the
terms hereof and the other Transaction Documents, together with such powers as
are reasonably incidental thereto.

 

(b)                                 The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent.

 

(c)                                  The Administrative Agent does not assume,
nor shall it be deemed to have assumed, any obligation to, or relationship of
trust or agency with any Transaction Party, Funding Agent or Lender except as
otherwise expressly agreed by the Administrative Agent.

 

(d)                                 Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall the
Administrative Agent ever be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to any provision
of any Transaction Document or applicable Requirements of Law.

 

86

--------------------------------------------------------------------------------


 

35.2                           Administrative Agent’s Reliance, Etc.

 

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as the Administrative Agent under or in connection with this Agreement or
the other Transaction Documents in the absence of its or their own negligence or
willful misconduct. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                  may consult with legal counsel (including
counsel for the Collateral Agent, the Company, the Master Servicer or the
Contributor), independent certified public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts;

 

(b)                                 makes no warranty or representation to any
Lender, the Collateral Agent or any Funding Agent (whether written or oral) and
shall not be responsible to any Lender, the Collateral Agent or any Funding
Agent for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement or any other Transaction
Document;

 

(c)                                  shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Transaction Document on the part of
any Transaction Party or any other Person, or to inspect the property (including
the books and records) of any Transaction Party;

 

(d)                                 shall not be responsible to any Lender, the
Collateral Agent or any Funding Agent for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Transaction Documents or any other instrument or document furnished pursuant
hereto; and

 

(e)                                  shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by facsimile) believed by it to be genuine and signed
or sent by the proper party or parties.

 

35.3                           Administrative Agent and Affiliates

 

With respect to any Loan or interests therein owned by it, the Administrative
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not the Administrative Agent. The
Administrative Agent and any of its Affiliates may generally engage in any kind
of business with any Transaction Party or the Company, any of their respective
Affiliates and any Person who may do business with or own securities of any
Transaction Party or the Company or any of their respective Affiliates, all as
if the Administrative Agent were not the Administrative Agent and without any
duty to account therefor to any Lenders.

 

87

--------------------------------------------------------------------------------


 

35.4                           Indemnification of Administrative Agent

 

Each Committed Lender agrees to indemnify the Administrative Agent (to the
extent not reimbursed by the Transaction Parties), ratably according to its
Lender Group’s Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by the Administrative Agent under this Agreement
or any other Transaction Document; provided that no Committed Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence, fraud or willful misconduct.

 

35.5                           Delegation of Duties

 

The Administrative Agent may execute any of its duties through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

35.6                           Action or Inaction by Administrative Agent

 

(a)                                  The Administrative Agent shall in all cases
be fully justified in failing or refusing to take action under any Transaction
Document unless it shall first receive such advice or concurrence of the Lenders
and assurance of its indemnification by the Lenders, as it deems appropriate.

 

(b)                                 The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Transaction Document in accordance with a request or at the
direction of the Majority Lenders or all the Funding Agents and such request or
direction and any action taken or failure to act pursuant thereto shall be
binding upon all Lenders and the Funding Agents.

 

35.7                           Notice of Facility Events

 

(a)                                  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Facility Event or
any other default or termination event under the Transaction Documents unless
the Administrative Agent has received notice from the Collateral Agent, any
Funding Agent, any Lender, the Master Servicer or the Company stating that such
event has occurred and describing such termination event or default.

 

(b)                                 If the Administrative Agent receives such a
notice, it shall promptly give notice thereof to the Funding Agents, the Lenders
and to the Collateral Agent (but only if such notice received by the
Administrative Agent was not sent to such Persons).

 

88

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent may take such
action concerning a Facility Event or any other matter hereunder as may be
directed by the Majority Lenders or all the Funding Agents (subject to the other
provisions of this Section 35 but until the Administrative Agent receives such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, as the Administrative Agent
deems advisable.

 

35.8                           Non-Reliance on Administrative Agent by Other
Parties

 

(a)                                  Each Lender and Funding Agent expressly
acknowledges that neither the Administrative Agent nor any of the Administrative
Agent’s directors, officers, agents or employees has made any representations or
warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Transaction Parties, shall be deemed
to constitute any representation or warranty by the Administrative Agent.

 

(b)                                 Each Lender and Funding Agent represents and
warrants to the Administrative Agent that, independently and without reliance
upon the Administrative Agent, the Collateral Agent, any other Funding Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Transaction Parties and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by the Administrative Agent to
any Lender, any Funding Agent, or the Collateral Agent, the Administrative Agent
shall not have any duty or responsibility to provide any Funding Agent, any
Lender or the Collateral Agent with any information concerning the Transaction
Parties or any of their Affiliates that comes into the possession of the
Administrative Agent or any of its directors, officers, agents, employees,
attorneys in- fact or Affiliates.

 

35.9                           Successor Administrative Agent

 

(a)                                  The Administrative Agent may, upon at least
thirty (30) days notice to the Collateral Agent, the Company, the Master
Servicer, the Funding Agents and the Lenders resign as Administrative Agent.

 

(b)                                 Such resignation shall not become effective
until a successor Administrative Agent is appointed by the Lenders and has
accepted such appointment.

 

(c)                                  If no successor Administrative Agent shall
have been so appointed within thirty (30) days after the departing
Administrative Agent ‘s giving of notice of resignation, then the departing
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which successor Administrative Agent shall be either a
commercial bank having short-term debt ratings of at least A-1 from S&P and P-1
from Moody’s or an Affiliate of such an institution.

 

89

--------------------------------------------------------------------------------


 

(d)                                 Upon such acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from any further duties and obligations
under the Transaction Documents.

 

(e)                                  After the Administrative Agent’s
resignation hereunder, the provisions of Section 12, Section 37.12  and this
Section 35.9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent.

 

35.10                     Reliance on Administrative Agent

 

Unless otherwise advised in writing by the Administrative Agent, each party to
this Agreement may assume that:

 

(a)                                  the Administrative Agent is acting for the
benefit and on behalf of each of the Lenders and Funding Agents, as well as for
the benefit of each assignee or other transferee from any such Person; and

 

(b)                                 each action taken by the Administrative
Agent has been duly authorized and approved by all necessary action on the part
of the Lenders or the Funding Agents (as applicable).

 

35.11                     Reports

 

The Administrative Agent shall provide to the Collateral Agent any Monthly
Settlement Reports and Daily Reports received pursuant to this Agreement
reasonably promptly following a request by the Collateral Agent for any such any
such Monthly Settlement Reports or Daily Reports.

 

35.12                     Consent to Scope of Audit

 

Each Lender, by becoming a party to this Agreement, authorizes the
Administrative Agent:

 

(a)                                  to execute on its behalf a letter agreement
with respect to the limited engagement of, and consenting to the Scope of Audit
to be performed by, a firm of nationally recognized independent public
accountants acceptable to the Administrative Agent, in consultation with the
Lenders, in connection with the transactions contemplated by the Transaction
Documents; and

 

(b)                                 to approve additional audit procedures.

 

90

--------------------------------------------------------------------------------


 

PART 11
ADMINISTRATION

 

36.                                 PAYMENTS AND COMPUTATIONS, ETC.

 

36.1                           Payments

 

(a)                                  All amounts to be paid by or on behalf of
the Company to the Collateral Agent, the Administrative Agent, any Lender or any
Facility Indemnified Party hereunder shall be paid no later than 9:45 a.m. (New
York time) (or such earlier time as may be specified herein) on the day when due
in immediately available funds (without counterclaim, set-off, deduction,
defense, abatement, suspension or deferment) to the account of the
Administrative Agent. All amounts to be deposited by or on behalf of the Company
into the Company Concentration Account or any other account shall be deposited
in immediately available funds no later than 9:45 a.m. (New York time) on the
date when due.  The Administrative Agent will endeavour to process funds
received after 9:45 a.m. (New York time) on a same day basis, but shall not be
required to do so.

 

(b)                                 The Company shall, to the extent permitted
by Requirements of Law, pay interest on any amount not paid or deposited by it
or on its behalf when due hereunder (after as well as before judgment), at an
interest rate per annum equal to the Default Interest Rate, payable on demand.

 

(c)                                  All computations of Interest, Fees, and
other amounts hereunder shall be made on the basis of a year of 360 days, for
the actual number of days (including the first but excluding the date of
payment) elapsed.

 

(d)                                 Whenever any payment or deposit to be made
hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.

 

(e)                                  Any computations by the Administrative
Agent or a Funding Agent of amounts payable by the Company hereunder shall be
binding upon the Company absent manifest error.

 

(f)                                    All payments of principal and Interest in
respect of any Loan shall be made in U.S. Dollars.  All payments to be made by
or on behalf of the Company hereunder shall be made in accordance with the
provision of this Agreement.

 

(g)                                 The Administrative Agent shall remit in like
funds to each Lender (or its Funding Agent) its applicable pro rata share (based
on the amount each such Lender’s Principal Balance of Loans represents of the
Principal Balance of all Loans) of each such payment received by the
Administrative Agent for the account of the Lenders.

 

37.                                 MISCELLANEOUS

 

37.1                           Liability of the Company

 

(a)                                  Except as set forth below in Section 37.2,
the Company shall be liable for all obligations, covenants, representations and
warranties of the Company arising under or related to this Agreement or any
other Transaction Document. Except as provided in the preceding sentence and
otherwise herein, the Company shall

 

91

--------------------------------------------------------------------------------


 

be liable only to the extent of the obligations specifically undertaken by it in
its capacity as Company hereunder.  Notwithstanding any other provision hereof
or of any Agreement, the sole remedy of the Collateral Agent (in its individual
capacity or as Collateral Agent), the Lenders, the other Secured Parties or any
other Person in respect of any obligation, covenant, representation, warranty or
agreement of the Company under or related to this Agreement or any other
Transaction Document shall be against the assets of the Company, subject to the
payment priorities contained herein. Neither the Collateral Agent, the Lenders,
the other Secured Parties nor any other Person shall have any claim against the
Company to the extent that the Company’s assets are insufficient to meet such
obligations, covenant, representation, warranty or agreement (the difference
being referred to herein as a “Shortfall”) and all claims in respect of such
Shortfall shall be extinguished.

 

(b)                                 The provisions of this Section 37.1 shall
survive termination of this Agreement.

 

37.2                           Limitation on Liability of the Company

 

(a)                                  Subject to Sections 37.1 and 37.11, none of
the members, independent managers, managing members, directors, officers,
employees or agents of the Company shall be under any liability to the
Collateral Agent, the Lenders, the other Secured Parties or any other Person for
any action taken or for refraining from the taking of any action pursuant to
this Agreement or any other Transaction Document whether or not such action or
inaction arises from express or implied duties under any Transaction Document;
provided, however, that this provision shall not protect such Persons against
any liability which would otherwise be imposed by reason of willful misconduct,
bad faith fraud or gross negligence in the performance of any duties or by
reason of reckless disregard of any obligations and duties hereunder

 

(b)                                 The provisions of this Section 37.2 shall
survive termination of this Agreement.

 

37.3                           Merger or Consolidation of, or Assumption of the
Obligations of, Huntsman International

 

(a)                                  Huntsman International shall not
consolidate with or merge into any other corporation or convey, transfer or
dispose of its properties and assets (including in the case of Huntsman
International its consolidated Subsidiaries as property and assets)
substantially as an entirety to any Person, or engage in any corporate
restructuring or reorganization, or liquidate or dissolve unless:

 

(i)                                     the business entity formed by such
consolidation or into which Huntsman International is merged or the Person which
acquires by conveyance, transfer or disposition of the properties and assets of
Huntsman International substantially as an entirety, if Huntsman International
is not the surviving entity shall expressly assume, by an agreement hereto,
executed and delivered to the Collateral Agent, the Funding Agents and the
Administrative Agent, in form and substance reasonably satisfactory to the
Collateral Agent, the Funding Agents

 

92

--------------------------------------------------------------------------------


 

and the Administrative Agent, the performance of every covenant and obligation
of Huntsman International under the Transaction Documents;

 

(ii)                                  Huntsman International has delivered to
the Collateral Agent, Funding Agents and the Administrative Agent a Certificate
of a Responsible Officer and an Opinion of Counsel (which, as to factual
matters, may be based on a certificate by Huntsman International) each stating
that such consolidation, merger, restructuring, reorganization, conveyance,
transfer or disposition or engagement in any corporate restructuring or
reorganization and such supplemental agreement comply with this Section 37.3,
that such agreement is a valid and binding obligation of such surviving entity
enforceable against such surviving entity in accordance with its terms, except
as such enforceability may be limited by Applicable Insolvency Laws and except
as such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity), and that all conditions precedent
herein provided for relating to such transaction have been complied with; and

 

(iii)                               the Company shall have delivered to the
Collateral Agent, the Funding Agents and the Administrative Agent a Tax Opinion,
dated the date of such consolidation, merger, restructuring, reorganization,
conveyance or transfer, with respect thereto.

 

(b)                                 The obligations of the Company hereunder
shall not be assigned nor shall any Person succeed to the obligations of the
Company hereunder.

 

37.4                           Protection of Right, Title and Interest to
Collateral

 

The Company (or the Master Servicer on behalf of the Company) shall cause this
Agreement, the Servicing Agreement and any other relevant Transaction Document,
all amendments thereto and/or all financing statements and continuation
statements and any other necessary documents covering the Collateral Agent’s
right, title and interest to the Collateral to be promptly recorded, registered
and filed, and at all times to be kept recorded, registered and filed, all in
such manner and in such places as may be required by law fully to preserve and
protect the right, title and interest of the Collateral Agent hereunder to all
property comprising the Collateral. The Company (or the Master Servicer on
behalf of the Company) shall deliver to the Collateral Agent copies of, or
filing receipts and acknowledgment copies for, any document recorded, registered
or filed as provided above, as soon as available following such recording,
registration or filing.  In the event that the Master Servicer fails to file
such financing or continuation statements and the Collateral Agent reasonably
believes that such filing is necessary to fully preserve and to protect the
Collateral Agent’s right, title and interest in any Collateral, then the
Collateral Agent shall have the right to file the same on behalf of the Master
Servicer, the Company, but shall be under no obligation to do so and shall incur
no liability for failing to do so, and the Collateral Agent shall be reimbursed
and indemnified by the Company for making such filing. The Company shall
cooperate fully with the Master Servicer in connection with the obligations set
forth above and will execute any and all documents reasonably required to
fulfill the intent of this Section 37.4.

 

93

--------------------------------------------------------------------------------


 

37.5                           Effectiveness

 

This Agreement shall be binding on the parties hereto with effect as at the
Closing Date.

 

37.6                           Further Assurances

 

Each of the Company and the Master Servicer agrees, from time to time, to do and
perform any and all acts and to execute any and all further instruments required
or reasonably requested by the Administrative Agent or the Funding Agents more
fully to give effect to the purposes of this Agreement and the other Transaction
Documents, the grant of security interest in the Collateral and the making of
the loans hereunder, including, the authorization or execution of any financing
or registration statements or similar documents or notices or continuation
statements relating to the Collateral for filing or registration under the
provisions of the relevant UCC or similar legislation of any applicable
jurisdiction.

 

37.7                           Power of Attorney

 

The Company authorizes the Collateral Agent, and hereby irrevocably appoints the
TrusteeCollateral Agent, as its agent and attorney in fact coupled with an
interest, with full power of substitution and with full authority in place of
the Company, to take any and all steps in the Company’s name and on behalf of
the Company, that are necessary or desirable, in the determination of the
TrusteeCollateral Agent to collect amounts due under the Receivables and the
other Receivable Assets, including: (a) endorsing the Company’s name on checks
and other instruments representing Collections of Receivables and the other
Receivable Assets and enforcing the Receivable Assets; (b) taking any of the
actions provided for under Section 7.03 of the Contribution Agreement (or the
corresponding provisions of any Origination Agreement); and (c) enforcing the
Receivables and the other Receivable Assets, including to ask, demand, collect,
sue for, recover, compromise, receive and give aquittance and receipts for
moneys due and to become due under or in connection with therewith and to file
any claims or take any action or institute any proceedings that the Collateral
Agent (or any designee thereof) may deemed to be necessary or desirable for the
collection thereof or to enforce compliance with the other terms and conditions
of, or to perform any obligations or enforce any rights of the Company in
respect of, the Receivables and the other Receivable Assets.  The rights under
this Section 37.7 shall not be exercisable with respect to the Company unless an
Originator Termination Event has occurred and is continuing with respect to a
relevant Originator (and then only to Receivables originated by such Originator)
or a Program Termination Event as set forth in Section 7.02(a) of the
Contribution Agreement or a Termination Event has occurred and is continuing.

 

37.8                           Certain Information

 

The Master Servicer and the Company shall promptly provide to the Collateral
Agent such information in computer tape, CD-ROM or other electronic image media
or format, hard copy or other form regarding the Receivables or other Collateral
as the Collateral Agent may reasonably determine to be necessary to perform its
obligations hereunder.

 

94

--------------------------------------------------------------------------------


 

37.9                           Third-Party Beneficiaries

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. Except as provided
in this Section 37.9 or to the extent provided in relation to any Facility
Indemnified Parties, no other Person will have any right or obligation
hereunder.

 

37.10                     Merger and Integration

 

Except as specifically stated otherwise herein, this Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement and
the Servicing Agreement. This Agreement and the Servicing Agreement may not be
modified, amended, waived, or supplemented except as provided herein.

 

37.11                     Responsible Officer Certificates; No Recourse

 

Any certificate executed and delivered by a Responsible Officer of the Master
Servicer, the Company or the Collateral Agent pursuant to the terms of the
Transaction Documents shall be executed by such Responsible Officer not in an
individual capacity but solely in his or her capacity as an officer of the
Company or the Collateral Agent, as applicable, and such Responsible Officer
will not be subject to personal liability as to matters contained in the
certificate. A director, officer, employee or equityholder, as such, of the
Company shall not have liability for any obligation of the Company hereunder or
under any Transaction Document or for any claim based on, in respect of, or by
reason of, any Transaction Document, unless such claim results from the gross
negligence, fraudulent acts or willful misconduct of such director, officer,
employee or equityholder.

 

37.12                     Costs and Expenses

 

The Company agrees to pay all reasonable fees and out of pocket costs and
expenses of the Collateral Agent, the Back-Up Servicer, the Administrative
Agent, each Funding Agent and each Lender (including reasonable fees and
disbursements of counsel to the Collateral Agent, the Back-Up Servicer, the
Administrative Agent, each Funding Agent and each Lender) in connection with
(i) the preparation, execution and delivery of this Agreement and the other
Transaction Documents and amendments or waivers of any such documents, (ii) the
reasonable enforcement by the Collateral Agent, the Administrative Agent, any
Funding Agent or any Lender of the obligations and liabilities of the Company
and the Master Servicer under this Agreement, the other Transaction Documents or
any related document, (iii) any restructuring or workout of this Agreement or
any related document and (iv) any inspection of the Company’s and/or the Master
Servicer’s offices, properties, books and records and any discussions with the
officers, employees and the Independent Public Accountants of the Company or the
Master Servicer; provided, however, that in respect of payments of out-of-pocket
costs and expenses incurred pursuant to clause (iv) above, the Company agrees to
pay such out-of-pocket costs and expenses (a) in connection with not more than
two inspections conducted in any year (measured as an anniversary of the Closing
Date) prior to the occurrence of a Termination Event or a Master Servicer
Default; provided, however, that it is anticipated that the frequency of such
inspections will be annual, but any Funding Agent may, with prior reasonable
notice

 

95

--------------------------------------------------------------------------------


 

to the Company and the Master Servicer, request more frequent inspections; and
(b) in connection with any inspection conducted following the occurrence and
during the continuance of a Termination Event, a Potential Termination Event or
a Master Servicer Default.  The Administrative Agent and the Funding Agents
shall perform such inspections together and shall cooperate with one another to
establish the Scope of Audit and timing of such inspections.

 

37.13                     No Waiver; Cumulative Remedies

 

No failure to exercise and no delay in exercising, on the part of the Collateral
Agent, the Administrative Agent, any Funding Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exhaustive of any rights,
remedies, powers and privileges provided by law.

 

37.14                     Amendments

 

(a)                                  Subject to Section 37.14(b), this Agreement
may be amended in writing from time to time by the Master Servicer, the Company,
the Administrative Agent and the Collateral Agent with the written consent of
each Funding Agent and the Majority Lenders for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement; provided, however, that no such amendment shall, unless signed
or consented to in writing by all Lenders, (i) extend the time for payment, or
reduce the amount, ofScheduled Commitment Termination Date or the date of any
payment or deposit of Collections by the Company or the Master Servicer,
(ii) reduce the rate or extend the time of payment of Interest (or any component
of Interest), (iii) reduce any amount of money payable to or for the account of
any Lender under any provision of this Agreement, extend the Commitment
Termination Date, (ii) subject any Lender to any additional obligation
(including, any change in the determination of any amount payable by any Lender)
or (iii) change the Pro Rata Shares or the Aggregate Commitment or the
percentage of Lenders or Principal Balance of Loans which shall be required for
any action under this Section 37.14 or any other provision of this Agreement or
any other Transaction Document(iv) change the Maximum Available Borrowing or any
component thereof, (v) amend, modify or waive any provision of the definition of
Majority Lenders or this Section 37.14(a), (vi) consent to or permit the
assignment or transfer by the Company of any of its rights and obligations under
this Agreement or (vii) amend or modify any defined term (or any defined term
used directly or indirectly in such defined term) used in clauses (i) through
(vii) above in a manner that would circumvent the intention of the restrictions
set forth in such clauses.

 

(b)                                 NoNotwithstanding clause (a) above, no
amendment to this Agreement shall be effective unless the prior written consent
of each Funding Agent is obtainedthat is a party hereto on or prior to April 18,
2011 is obtained; provided that if the Majority Lenders consent to an amendment
pursuant to Section 37.14(a) (other than an amendment requiring the signature or
consent of all Lenders under the proviso thereto, or an amendment that would
change

 

96

--------------------------------------------------------------------------------


 

the definition of “Commitment,” “Eligible Receivable,” “Loss Reserve Ratio,”
“Dilution Reserve Ratio,” “Yield Reserve Ratio,” “Servicing Reserve Ratio,”
“Servicing Fee Percentage,” “Required Reserves Ratio” or “Required Reserve
Factor Floor,” or amend or modify any defined term used directly or indirectly
in such defined term), the consent of any remaining Funding Agent cannot
unreasonably be withheld or delayed.

 

37.15                     Severability

 

If any provision hereof is void or unenforceable in any jurisdiction, such
status shall not affect the validity or enforceability of (i) such provision in
any other jurisdiction or (ii) any other provision hereof in such or any other
jurisdiction.

 

37.16                     Notices

 

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
(i) delivered by hand, (ii) upon the earlier of actual receipt or physical
delivery attempt, if deposited in the mail, postage prepaid or sent by
recognized courier service, or, (iii) in the case of telecopy, when received, in
each case, addressed to the address set forth below in case of the Company, the
Master Servicer and the Collateral Agent and in the case of any Funding Agent or
Lender at their addresses set forth below their names on the signature
pages hereto or, if applicable, Attachment 1 to any Commitment Transfer
Supplement, or to such other address as may be hereafter notified by the
respective parties hereto:

 

The Company:

 

Huntsman Receivables Finance II LLC
c/o Huntsman International LLC
500 Huntsman Way
Salt Lake City, Utah 84108
Attention: Office of General Counsel
Telephone No.: 1 (801) 532-5700
Facsimile No.: 1 (801) 584-5782
with a copy to the Master Servicer

 

The Master Servicer:

 

Vantico Group S.á.r.l

68-70, Boulevard de la Pétrusse, L-2320 Luxembourg

R.C.S. Luxembourg B 72.959

Hunstman

 

(Europe)

 

BVBA

 

Everslaan

 

 

 

45

 

B-3078

 

 

 

Everberg

 

Belgium

 

 

 

 

 

Attention:

 

Treasury

 

Department

 

Frank Van Opstal

 

 

 

 

 

Phone

No.Number:

 

32

 

2 

758

9211

 

9656

 

 

 

 

 

 

97

--------------------------------------------------------------------------------


 

Facsimile No.Number:  32 2 759 5501758 9186

 

The Collateral Agent:

 

WachoviaWells Fargo Bank, National Association
171 17th Street N.W.
Atlanta, Georgia 30363
Attention: William Rutkowski
Telephone: (404) 214 6398
Telecopier: (404) 214 7299

 

Notices, requests and demands hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Master
Servicer, the Administrative Agent, the Funding Agents and the Collateral Agent.
The Master Servicer, the Administrative Agent, the Funding Agents and the
Collateral Agent may, each in its discretion, agree to accept notices, requests
and demands to it hereunder by electronic communications pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications.  Notwithstanding the foregoing, the
parties hereto agree that the Daily Reports delivered pursuant to Section 20.1
may be delivered by electronic communications.

 

37.17                     Successors and Assigns

 

(a)                                  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

(b)                                 Any Lender may at any time assign to one or
more Eligible Assignees (any such assignee shall be referred to herein as
“Acquiring Lender”) all or a portion of its interests, rights and obligations
under this Agreement and the Transaction Documents; provided, however, that:

 

(i)                                     the amount of the Commitment of an
assigning Committed Lender subject to each such assignment (determined as of the
date the Transfer Agreement with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 (or, if less, the
entire remaining amount of such Lender’s Commitment);

 

(ii)                                  the parties to each such assignment shall
execute and deliver to the Administrative Agent and the related Funding Agent a
transfer agreement, substantially in the form of Schedule 5 (each, a “Transfer
Agreement”), together with, in the case of any assignment to a Person other than
an Eligible Assignee (excluding clause (B) of the definition thereof), a
processing and recordation fee payable to the Administrative Agent of $3,500;
and

 

(iii)                               the Acquiring Lender, if it shall not
already be a Lender or Liquidity Provider, shall deliver to the Administrative
Agent and the related Funding Agent an administrative questionnaire,
substantially in the form of Schedule 4 (each, an “Administrative
Questionnaire”);

 

98

--------------------------------------------------------------------------------


 

and, provided, further, that any Conduit Lender may assign all or a portion of
its interests, rights and obligations under this Agreement and the Transaction
Documents to its Liquidity Provider or a Conduit Assignee of such Lender, which
Conduit Assignee is rated at least “A-1” by S&P and at least “P-1” by Moody’s,
without consent.  Upon acceptance and recording pursuant to Section 37.17(e),
from and after the effective date of such transfer (A) the Acquiring Lender
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Transfer Agreement, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned pursuant to Transfer Agreement, be released from its
obligations under this Agreement and the other Transaction Documents (and, in
the case of a Transfer Agreement covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement and the other
Transaction Documents, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 9, 10, 12, 14 and 37.12, as
well as to any fees accrued for its account and not yet paid).

 

(c)                                  By executing and delivering a Transfer
Agreement, the assigning Lender thereunder and the Acquiring Lender thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows:

 

(i)                                     such assigning Lender warrants that it
is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim and that its Commitment and Loans being assigned,
in each case without giving effect to assignments thereof which have not become
effective, are as set forth in such Transfer Agreement;

 

(ii)                                  except as set forth in sub-clause
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Transaction Document,
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement, any other Transaction Document or any other
instrument or document furnished pursuant hereto or thereto, or the financial
condition of any Originator, the Master Servicer or the Company or the
performance or observance by any Originator, the Master Servicer or the Company
of any of their respective obligations under this Agreement, any other
Transaction Document or any other instrument or document furnished pursuant
hereto or thereto;

 

(iii)                               such Acquiring Lender represents and
warrants that it is legally authorized to enter into such Transfer Agreement;

 

(iv)                              such Acquiring Lender confirms that it has
received a copy of this Agreement orand any other Transaction Document and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Transfer Agreement;

 

99

--------------------------------------------------------------------------------


 

(v)                                 such Acquiring Lender will independently and
without reliance upon the Administrative Agent, any Funding Agent, the
Collateral Agent, the assigning Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement or any other Transaction Document;

 

(vi)                              such Acquiring Lender appoints and authorizes
the Administrative Agent and its related Funding Agent and the Collateral Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement and the other Transaction Documents as are delegated to the
Administrative Agent and its related Funding Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and

 

(vii)                           such Acquiring Lender agrees that it will
perform in accordance with its terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

 

(d)                                 The Administrative Agent shall maintain at
one of its offices a copy of each Transfer Agreement delivered to it and a
register for the recordation of the names and addresses of the Lender, and the
Commitments of each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register as provided in this
Section 37.17(d) shall be conclusive and the Company, the Master Servicer, the
Lenders, the Registrar, the Administrative Agent, the Funding Agents and the
Collateral Agent shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In determining whether the
holders of the requisite Loans or Commitments have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, any Loans or
Commitments owned by the Company, the Master Servicer, the PerformanceServicer
Guarantor, any Originator or any Affiliate thereof, shall be disregarded and
deemed not to be outstanding, except that, in determining whether the Collateral
Agent shall be protected in relying upon any such request, demand,
authorization, direction, notice, consent or waiver, only as Loans of
Commitments which a Responsible Officer of the Collateral Agent actually knows
to be so owned shall be so disregarded. The Register shall be available for
inspection by the Company, the Master Servicer, any Originator, the Lenders and
the Collateral Agent, at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)                                  Upon its receipt of a duly completed
Transfer Agreement executed by an assigning Lender, and a Acquiring Lender, an
Administrative Questionnaire completed in respect of the Acquiring Lender
(unless the Acquiring Lender shall already be a Lender hereunder) and the
processing and recordation fee referred to in Section 37.17(b) above, (i) the
Administrative Agent and the related Funding Agent shall accept such Transfer
Agreement, (ii) the Administrative Agent shall record the information contained
therein in the Register and (iii) the related Funding Agent shall give prompt
written notice thereof to the Lender, the Company, the Master Servicer and the
Collateral

 

100

--------------------------------------------------------------------------------


 

Agent. No assignment shall be effective unless and until it has been recorded in
the Register as provided in this Section 37.17(e).

 

(f)                                    Any Lender may sell participations to one
or more banks or other entities (the “Participants”) in all or a portion of its
rights and obligations under this Agreement and the other Transaction Documents
(including all or a portion of its Commitment); provided, however, that:

 

(i)                                     such Lender’s obligations under this
Agreement shall remain unchanged;

 

(ii)                                  such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;

 

(iii)                               the Participants shall be entitled to the
benefit of the cost protection provisions contained in Sections 9, 10 and 12,
14, and shall be required to provide the tax forms and certifications described
in Section 11.2(d), to the same extent as if they were Lenders; provided that no
such Participant shall be entitled to receive any greater amount pursuant to
such Sections than a Lender, as applicable, would have been entitled to receive
in respect of the amount of the participation sold by such Lender to such
Participant had no sale occurred;

 

(iv)                              the Company, the Master Servicer, the other
Lenders, the Administrative Agent, the Funding Agents and the Collateral Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce its rights under this Agreement and to approve
any amendment, modification or waiver of any provision of this Agreement (other
than amendments, modifications or waivers decreasing any fees payable hereunder
or the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans or increasing or extending the Commitments);
and

 

(v)                                 the sum of the aggregate amount of any
Commitment plus the portion of the Principal Balance subject to such
participation shall not be less than $10,000,000.

 

(g)                                 Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 37.17, disclose to the Acquiring Lender or Participant or proposed
Acquiring Lender or Participant any information relating to any Originator, the
Master Servicer, or the Company furnished to such Lender by or on behalf of such
entities.

 

(h)                                 Neither the Company nor the Master Servicer
shall assign or delegate any of its rights or duties hereunder or under the
Servicing Agreement other than to an Affiliate thereof without the prior written
consent of the Funding Agents, the Administrative Agent, the Collateral Agent
and each Lender, and any attempted assignment without such consent shall be null
and void.

 

101

--------------------------------------------------------------------------------


 

(i)                                     Notwithstanding any other provisions
herein, no transfer or assignment of any interests or obligations of any Lender
hereunder or any grant of participation therein shall be permitted if such
transfer, assignment or grant would result in a prohibited transaction under
Section 4975 of the Internal Revenue Code or Section 406 of ERISA or cause the
Collateral to be regarded as “plan assets” pursuant to 29 C.F.R. § 2510.3 101.

 

(j)                                     No provision of the Transaction
Documents shall in any manner restrict the ability of any Lender to assign,
participate, grant security interests in, or otherwise transfer any portion of
their respective Principal Balance. Without limiting the foregoing, each Lender
may, in one or a series of transactions, transfer all or any portion of its
Principal Balance, and its rights and obligations under the Transaction
Documents to a Conduit Assignee.

 

(k)                                  Any Lender may at any time pledge or grant
a security interest in all or any portion of its Loan and its rights under this
Agreement and the Transaction Documents to secure obligations of such Lender to
a Federal Reserve Bank, European Central Bank, Bank of England or other central
bank and this Section 37.17(k) shall not prohibit or otherwise limit to any such
pledge or grant of a security interest; provided that no such pledge or grant of
a security interest shall release a Lender from any of its obligations
hereunder, or substitute any such pledgee or grantee for such Lender as a party
hereto.

 

(l)                                     The Company and the Master Servicer
agree to assist each Lender, upon its reasonable request, in syndicating its
respective Commitments hereunder or assigning its rights and obligations
hereunder, including making management and representatives of the Master
Servicer and the Company reasonably available to participate in informational
meetings with potential assignees.

 

37.18                 Counterparts

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts and delivered via fax, e-mail
or other electronic means, each of which when so executed and delivered shall be
deemed to be an original, and all of which taken together shall constitute one
and the same agreement.

 

37.19                 Adjustments; Setoff

 

(a)                                  If any Lender (a “Benefited Lender”), other
than the Swingline Lender, with respect to any Swingline Loan or portion of
Principal Balance relating to a Swingline Loan only, shall at any time receive
in respect of its Principal Balance any distribution of any amount, including
interest or other fees, or any interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by setoff, or otherwise)
in a greater proportion than any such distribution (if any) received by any
other Lender in respect of such other Lender’s Principal Balance, or interest
thereon, such Benefited Lender shall purchase for cash from the other Lenders
such portion of each such other Lender’s Loan, or shall provide such other
Lenders with the benefits of any such collateral, or the proceeds thereof, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral or proceeds ratably with each of the Lenders;
provided, however,

 

102

--------------------------------------------------------------------------------


 

that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest. The Master Servicer and the Company agree that each Lender so
purchasing a Loan (or interest therein) may exercise all rights of payment
(including rights of setoff) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Company, any such notice being expressly waived by the Company, to
the extent permitted by applicable law, upon any amount becoming due and payable
by the Company hereunder to setoff and appropriate and apply against any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender to or for the credit or the
account of the Company. Each Lender agrees promptly to notify the Company, the
Administrative Agent and the Funding Agents after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

(c)                                  If and to the extent, but without double
counting, the Collateral Agent, the Administrative Agent or any Lender (the
“Recipients”) shall be required for any reason to pay over to an Obligor or to
any other Person any amount received from the Company under this Agreement, such
amount shall be deemed not to have been received by the relevant Recipient but
rather to have been retained by the Company and, accordingly, such Recipient
shall have a claim against the Company for such amount, payable when and to the
extent that any distribution from or on behalf of such Obligor is made in
respect thereof.

 

37.20                 Limitation of Payments by the Company

 

The Company’s obligations under Sections 10, 12 and 14  shall be limited to the
funds available to the Company which have been properly distributed to the
Company pursuant to this Agreement and the other Transaction Documents and
neither the Administrative Agent, nor any Funding Agent nor any Lender nor any
other Secured Party shall have any actionable claim against the Company for
failure to satisfy such obligation because it does not have funds available
therefor from amounts properly distributed.

 

37.21                 No Bankruptcy Petition; No Recourse

 

(a)                                  The Administrative Agent, each Funding
Agent, each Lender, the Master Servicer and the Collateral Agent hereby
covenants and agrees that it will not institute against, or join any other
Person in instituting against, the Company, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other similar proceedings
under any Applicable Insolvency Laws.

 

103

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything elsewhere herein
contained, the sole remedy of the Administrative Agent, each Funding Agent, the
Master Servicer, the Collateral Agent, each Lender or any other Person in
respect of any obligation, covenant, representation, warranty or agreement of
the Company under or related to this Agreement shall be against the assets of
the Company, subject to the payment priorities contained in Sections 17 and 18.
Neither the Administrative Agent, nor any Funding Agent, nor any Lender, nor the
Collateral Agent, nor the Master Servicer, nor any other Person shall have any
claim against the Company to the extent that such assets are insufficient to
meet any such obligation, covenant, representation, warranty or agreement (the
difference being referred to herein as “shortfall”) and all claims in respect of
the shortfall shall be extinguished. A director, member, independent manager,
managing member, officer or employee, as applicable, of the Company shall not
have liability for any obligation of the Company hereunder or under any
Transaction Document or for any claim based on, in respect of, or by reason of,
any Transaction Document, unless such claim results from the gross negligence,
fraudulent acts or willful misconduct of such director, member, independent
manager, managing member, officer or employee.

 

(c)                                  Notwithstanding any other provision of this
Agreement or any other Transaction Document, each Lender (other than in the case
of a Conduit Lender with respect to itself), the Company, the Master Servicer,
the Administrative Agent and each Funding Agent each hereby covenant and agree
that prior to the date which is one year (or, if longer, such preference period
as is then applicable) and one day after the latest of (i) the last day of the
Amortization Period, (ii) the date on which all Secured Obligations are repaid
in full, and (iii) the date on which all outstanding Commercial Paper of each
Lender is paid in full, it will not institute against, or join any other Person
in instituting against, any Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other similar proceedings
under any Applicable Insolvency Laws.

 

(d)                                 Notwithstanding any other provision of this
Agreement (including Section 37.21 (c)), each of the parties hereto hereby
agrees with each of Regency and Market Street that it shall not (i) take, assist
or join any corporate action or other steps or legal proceedings for the
winding-up, dissolution, examinership or organisation or for the appointment of
a receiver, administrator, administrative receiver, trustee, liquidator,
examiner, sequestrator or similar officer of Regency or Market Street, as
applicable or of any or all its revenues and assets; or (ii) have any right to
take any steps for the purpose of obtaining payment of any amounts payable to it
under this Agreement by Regency or Market Street, as applicable and shall not
take any steps to recover any debts whatsoever owing to it by Regency or Market
Street, as applicable.

 

(e)                                  The provisions of this Section 37.21 shall
survive termination of this Agreement.

 

104

--------------------------------------------------------------------------------


 

37.22                 Limited Recourse

 

(a)                                  Notwithstanding any other provision of this
Agreement or any other Transaction Document, each of the parties hereto agrees
that the respective obligations of each Conduit Lender under this Agreement or
any other Transaction Document are solely the corporate obligations of such
Conduit Lender and, in the case of obligations of each Conduit Lender other than
Commercial Paper, shall be payable at such time as funds are received by or are
available to such Conduit Lender in excess of funds necessary to pay in full all
outstanding Commercial Paper issued by such Conduit Lender and, to the extent
funds are not available to pay such obligations, the claims relating thereto
shall not constitute a claim against such Conduit Lender but shall continue to
accrue. Each party hereto agrees that the payment of any claim (as defined in
Section 101 of Title 11 of the Bankruptcy Code) of any such party against such
Conduit Lender shall be subordinated to the payment in full of all Commercial
Paper of such Conduit Lender

 

(b)                                 Notwithstanding any other provision of this
Agreement (including Section 37.22 (a)), each party hereto agrees and
acknowledges with each of Regency and Market Street that (i) it will only have
recourse in respect of any amount, claim or obligation due or owing to it by
Regency (theor Market Street, as applicable (the applicable “Claims”) to the
extent of available funds pursuant to (A) in the case of Regency, Clause 10.5 of
the Management Agreement and subject to the proviso in such Clause, which shall
be applied, subject to and in accordance with the terms thereof and after all
other prior ranking claims in respect thereof have been satisfied and discharged
in full and (B) in the case of Market Street, in accordance with the priority of
allocation established in Market Street’s conduit program documents;
(ii) following the application of funds following enforcement of the security
interests created under the Regency Security Documents or the Market Street
conduit program documents, as applicable, (x) with respect to Regency, subject
to and in accordance with Clause 10.5 of the Management Agreement, Regency will
have no assets available for payment of its obligations under the Regency
Security Documents and this Agreement other than as provided for pursuant to the
Management Agreement, and that any Claims will accordingly be extinguished to
the extent of any shortfall and (y) with respect to Market Street, subject to
and in accordance with its conduit program documents, Market Street will have no
assets available for payment of its obligations thereunder and under this
Agreement other than as provided for pursuant to the such conduit program
documents, and that any Claims will accordingly be extinguished to the extent of
any shortfall; and (iiiii) the obligations of (1) Regency under the Regency
Security Documents, the Management Agreement and this Agreement and (2) Market
Street under its conduit program documents and this agreement, in each case,
will not be obligations or responsibilities of, or guaranteed by, any other
person or entity.

 

(c)                                  The provisions of this Section 37.22 shall
survive termination of this Agreement.

 

PART 12
GOVERNING LAW AND ENFORCEMENT

 

105

--------------------------------------------------------------------------------


 

37.23                 Governing Law and Jurisdiction

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO ANY CONFLICT OF LAW PRINCIPLES (OTHER
THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

37.24                 Consent to Jurisdiction

 

(a)                                  Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in New York City in any action or proceeding arising out of or relating
to this Agreement, and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)                                 Each of the Company, the Master Servicer,
the Collateral Agent and the Originators consent to the service of any and all
process in any such action or proceeding by the mailing of copies of such
process to it at its address specified in Section 37.16.  Nothing in this
Section 37.24 shall affect the right of any Lender, the Collateral Agent, any
Funding Agent or the Administrative Agent to serve legal process in any other
manner permitted by law.

 

(c)                                  With respect to service of process in the
United States, the Master Servicer and each Originator hereby appoint CT
Corporation as their respective agent for service of process in the United
States.

 

37.25                 Confidentiality

 

Unless otherwise required by applicable law, and subject to Section 37.17(g),
each of the parties hereto undertakes to maintain the confidentiality of this
Agreement in its communications with third parties and otherwise.  None of the
parties shall disclose to any Person any information of a confidential nature of
or relating to either the Contributor, the Administrative Agent, the Collateral
Agent, any Lender, any Funding Agent or the Borrower, which such party may have
obtained as a result of the Transaction (the “Confidential Information”).

 

The provisions of this Section 37.25 shall not apply:

 

(i)            to the disclosure of any information already known to the
recipient or which is or becomes public knowledge otherwise than as a result of
the conduct of the recipient;

 

(ii)           to the disclosure of any information to the parties to any of the
Transaction Documents (other than information regarding one-time fees (e.g.
upfront fees or

 

106

--------------------------------------------------------------------------------


 

amendment fees), which may not be so disclosed), or, with respect to disclosure
by any Lender or related Funding Agent, to the applicable Liquidity Provider;

 

(iii)          to the extent that the recipient needs to disclose the same for
the exercise, protection or enforcement of any of its rights under any of the
Transaction Documents or any Contract or against any Obligor or for the purpose
of discharging its duties or obligations under or in connection with the
Transaction Documents in each case to such persons as require to be informed of
such information for such purposes;

 

(iv)          to the extent that the recipient is required to disclose the same
pursuant to any requirement of law or any regulatory direction with which the
recipient is accustomed or obliged to comply;

 

(v)           to the disclosure of any information in response to any order of
any court or Governmental Authority;

 

(vi)          to the extent that the recipient needs to disclose the same to any
of its employees agents or delegates provided that before any such disclosure
each party shall make the relevant employees, agents or delegates aware of its
obligations of confidentiality under the relevant Transaction Document or
Contract;

 

(vii)         to the disclosure of any information to professional advisers who
receive the same under a duty of confidentiality; or

 

(viii)        to the disclosure of any information to any nationally recognized
statistical rating organization for purposes of compliance with Rule 17g-5 under
the Securities Exchange Act or other applicable law, provided that such
nationally recognized statistical rating organization agrees in writing (which
includes any click-through confidentiality provision for website access) to keep
such information confidential; or

 

(ix) to other Persons with the consent of the affected party.

 

107

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Master Servicer, the Collateral Agent, the
Administrative Agent, the Funding Agents and the Lenders have caused this
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

HUNTSMAN RECEIVABLES FINANCE II LLC,

 

 

as Company

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

HUNTSMAN (EUROPE) BVBAVANTICO GROUP S.Á.R.L,

 

 

as Master Servicer

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

WACHOVIAWELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

not in its individual capacity but solely as Collateral Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

108

--------------------------------------------------------------------------------


 

WACHOVIAWELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as the Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

WACHOVIAWELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as a Funding Agent and Committed Lender

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

109

--------------------------------------------------------------------------------


 

HSBC BANK PLC,

 

 

as a Funding Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATIONPLC,

 

 

as a Committed Lender

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

REGENCY ASSETS LIMITED,

 

 

as a Conduit Lender

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

110

--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as a Funding Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as a Committed Lender

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

MARKET STREET FUNDING LLC,

 

 

as a Conduit Lender

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

111

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED as of the day and year first written above solely for
purposes of the Sections listed on Schedule 13 hereto:

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

112

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS

 

Commitments and Lender Groups

 

Funding Agent

 

Conduit Lender, if any

 

Committed Lender

 

Committed Lender
Commitment

WachoviaWells Fargo Bank, National Association

 

 

 

WachoviaWells Fargo Bank, National Association

 

$

125,000,00095,000,000

HSBC Bank plc

 

Regency Assets Limited

 

HSBC Bank USA, National Associationplc

 

$

125,000,00060,000,000

PNC Bank, National Association

 

Market Street Funding LLC

 

PNC Bank, National Association

 

$

95,000,000

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

FORM OF BORROWING REQUEST

 

From:      HUNTSMAN RECEIVABLES FINANCE II LLC

 

To:          WACHOVIAWELLS FARGO BANK, NATIONAL ASSOCIATION

 

Dated:

 

Dear Sirs

 

HUNTSMAN RECEIVABLES FINANCE II LLC — U.S. Receivables Loan Agreement dated
[       ], 2009 (the “Agreement”)

 

1.                                       We refer to the Agreement. This is a
Borrowing Request. Terms defined in the Agreement have the same meaning in this
Borrowing Request unless given a different meaning in this Borrowing Request.

 

2.                                       We wish to borrow the following Loans
on the following terms:

 

 

·

 

Proposed Borrowing Date

 

[  ]

 

·

 

Amount of each Loan

 

[  ] [  ]

 

 

 

 

 

[  ] [  ]

 

 

 

 

 

[  ] [  ]

 

·

 

Interest Period

 

[  ]

 

 

 

(number of days and ending date)

 

 

 

3.                                       Pro Rata Shares:

 

 

Lender

 

Loan in U.S.

 

 

 

Dollars

 

[name of Lender]

 

$[  ]

 

[name of Lender]

 

$[  ]

 

[name of Lender]

 

$[  ]

 

4.                                       We confirm that each condition
specified in Sections 3.2 and 6.2 of the Agreement is satisfied on the date of
this Borrowing Request.

 

5.                                       We certify that, after giving effect to
the proposed Borrowing, the Maximum Available Borrowing is not exceeded.

 

6.                                       The proceeds of these Loans should be
credited to the Company Receipts Account.

 

Yours faithfully

 

--------------------------------------------------------------------------------


 

 

 

 

Authorized signatory for

 

HUNTSMAN RECEIVABLES FINANCE II LLC

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

DEFINITIONS

 

“Accrued Expense Adjustment” shall mean, for any Business Day in any Settlement
Period, the amount (if any) which may be less than zero, equal to the difference
between:

 

(a)                                  the entire amount of (i) the sum of all
accrued and unpaid Daily Interest Expense from the beginning of such Settlement
Period to and including such Business Day, (ii) the Monthly Servicing Fee,
(iii) the aggregate amount of all previously accrued and unpaid Periodic
Interest for prior Settlement Dates, (iv) the aggregate amount of all accrued
and unpaid Additional Interest and (v) all accrued Program Costs, in each case
for such Settlement Period determined as of such day; and

 

(b)                                 the aggregate of the amounts transferred to
the Interest Payments Reserve Account on or before such day in respect of such
Settlement Period pursuant to Section 17.1(a) of the U.S. Receivables Loan
Agreement, before giving effect to any transfer made in respect of the Accrued
Expense Adjustment on such day.

 

“Accrued Expense Amount” shall mean, for each Business Day during an Settlement
Period, the sum of:

 

(a)                                  in the case of the last day of each
Interest Period, an amount equal to the amount of accrued and unpaid Interest in
respect of such Loan;

 

(b)                                 the aggregate amount of all previously
accrued and unpaid Interest for prior Interest Payment Dates; and

 

(c)                                  the aggregate amount of all accrued and
unpaid Additional Interest; and

 

(d)                                 any amounts in respect of the Monthly
Servicing Fee or Program Costs that the Master Servicer, in its reasonable
business judgment shall determine.

 

“Acquired Line of Business” shall mean any business acquired by an Approved
Originator after the Initial Borrowing Date.

 

“Acquired Line of Business Receivables” shall mean Receivables generated by an
Approved Originator arising from an Acquired Line of Business.

 

“Acquiring Lender” shall have the meaning assigned to such term in
Section 37.17(b) of the U.S. Receivables Loan Agreement.

 

“Additional Interest” shall mean all amounts payable by the Company in
accordance with Section 7.3 of the U.S. Receivables Loan Agreement.

 

“Additional Originator” shall mean any Originator added as an Approved
Originator pursuant to Section 27 of the U.S. Receivables Loan Agreement after
the Initial Borrowing Date.

 

“Additional Originator Joinder Agreement” shall mean a joinder agreement in
substantially the form set forth in Schedule 3 attached to the U.S. Receivables
Purchase Agreement.

 

--------------------------------------------------------------------------------


 

“Adjusted Dilution Ratio” shall mean, at any time, the rolling average of the
Dilution Ratio for a period equal to the past 12 Settlement Periods then most
recently ended.

 

“Adjustment Payments” shall mean the collective reference to payments of
Originator/Contributor Adjustment Payment, Originator/Contributor Dilution
Adjustment Payment or Originator/Contributor Indemnification Payment, any
Contributor Adjustment Payment, Contributor Dilution Adjustment Payment or
Contributor Indemnification Payment, and (iii) any other payment made in
accordance with Sections 2.05 and 2.06 (or corresponding section) of the
applicable Origination Agreement, Section 29 of the U.S. Receivables Loan
Agreement and Section 4.05 of the Servicing Agreement.

 

“Administrative Agent” shall mean WachoviaWells Fargo Bank, National Association
or any other administrative agent appointed on behalf of the Funding Agents and
the Lenders, and its successors and assigns in such capacity.

 

“Administrative Questionnaire” shall have the meaning assigned in
Section 37.17(b).

 

“Adverse Claim” shall mean a lien, security interest, pledge, charge,
encumbrance or other right or claim of any Person.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such specified Person. For purposes of this definition
“control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Aggregate Commitment” shall mean, with respect to any Business Day, the
aggregate amount of the Commitments of all Lenders on such date, as reduced from
time to time or terminated in their entirety pursuant to Section 4.3 of the U.S.
Receivables Loan Agreement.

 

“Aggregate Daily Collections” shall mean, with respect to any Business Day, the
aggregate amount of all Collections in immediately available funds deposited
into the Company Concentration Account on such day by 9:30 a.m. New York time.

 

“Aggregate Obligor Country Overconcentration Amount” shall mean, on any date of
determination, the aggregate Principal Amount of non-Defaulted Receivables due
from Obligors in Approved Obligor Countries which, when expressed as a
percentage of the Principal Amount of all Pool Receivables which are Eligible
Receivables at such date of determination, exceeds the Approved Obligor Country
Overconcentration Limit.

 

“Aggregate Obligor Overconcentration Amount” shall mean, on any date of
determination, the Principal Amount of Pool Receivables which are non-Defaulted
Receivables due from an Eligible Obligor at such date, that when expressed as a
percentage of the Principal Amount of all Eligible Receivables at such date of
determination, exceeds (i) with respect to each Obligor other than a Designated
Obligor, the Obligor Limit set forth in Schedule 8 to the U.S. Receivables Loan
Agreement under “Obligor Limit” and (ii) with respect to each Designated
Obligor, the Designated Obligor Limit set forth in Schedule 8 to the U.S.
Receivables Loan Agreement under “Designated Obligor Limit”.

 

--------------------------------------------------------------------------------


 

“Aggregate Principal Balance” shall mean, at any time, the sum of (i) the
aggregate Principal Balance of all Loans outstanding at such time and (ii) all
unreimbursed LC Disbursements at such time.

 

“Aggregate Receivables Amount” shall mean, on any date of determination, without
duplication, the aggregate Principal Amount of all Pool Receivables which are
Eligible Receivables owned by the Company at the end of the Business Day
immediately preceding such date minus (i) the Aggregate Obligor
Overconcentration Amount minus (ii) the Aggregate Obligor Country
Overconcentration Amount.

 

“Aggregate Unpaids” shall mean, at any time, an amount equal to the sum of:

 

(a)                                  the Aggregate Principal Balance;

 

(b)                                 the aggregate amount of all previously
accrued and unpaid Interest for prior Settlement Dates;

 

(c)                                  the aggregate amount of all accrued and
unpaid Additional Interest;

 

(d)                                 any Commitment Fee; and

 

(e)                                  all other amounts owed (whether due or
accrued) under the Transaction Documents by the Company or the Master Servicer
to the Collateral Agent, the Administrative Agent, the Lenders or, the Funding
Agents or any other Secured Party or Facility Indemnified Party at such time.

 

“Alternate Base Rate” shall mean for any day, the rate per annum equal to the
higher as of such day of (i) the Prime Rate, or (ii) one-half of one percent
(0.50%) above the Federal Funds Effective Rate.  For purposes of determining the
Alternate Base Rate for any day, changes in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the date of each such change.

 

“Amortization Period” shall mean the period commencing on the Business Day
following the Revolving Period and ending on the date when the Aggregate Unpaids
shall have been reduced to zero and all other Secured Obligations shall have
been indefeasibly paid in full.

 

“Applicable Insolvency Laws” shall mean, with respect to any Person, any
applicable bankruptcy, insolvency or other similar United States or foreign law
now or hereafter in effect.

 

“Applicable Margin” shall mean, with respect to any Lender, the percentage set
forth in the applicable Fee Letter.

 

“Applicable Notice Provisions” shall mean the notice provisions set forth in
Section 8.11 of the U.S. Receivables Purchase Agreement or Section 8.10 of the
Contribution Agreement, as applicable.

 

“Applicable Rate” shall mean, with respect to any Lender, the rate set forth in
the applicable Fee Letter.

 

“Approved Acquired Line of Business” shall mean each Acquired Line of Business
approved by the Administrative Agent and the Funding Agents in accordance with
the

 

--------------------------------------------------------------------------------


 

proviso in the definition of Eligible Receivables, with effect on and after the
date of such approval.

 

“Approved Obligor Country” shall mean (i) the United States, (ii) Canada and
(iii) any other country as may be agreed by the Company, the Administrative
Agent and each Funding Agent in writing.

 

“Approved Obligor Country Overconcentration Limit” shall mean, with respect to
(i) the United States, 100%, (ii) Canada, 7.5% and (iii) any other country, such
percentage as may be agreed by the Company, the Administrative Agent and each
Funding Agent in writing, in each case, such percentage representing with
respect to each such country the maximum aggregate percentage of Receivables
that may constitute the Pool Receivables where the related Obligors are
residents in such country.

 

“Approved Originator” shall mean (i) Tioxide Americas Inc.LLC, Huntsman
Propylene Oxide LLC, Huntsman International Fuels LLC, Huntsman Ethyleneamines
LLC, Huntsman International LLC, Huntsman Advanced Materials Americas LLC and
Huntsman Petrochemical LLC; and (ii) any entity that may be approved as an
Additional Originator pursuant to, and in accordance with, the provisions of
Section 27 of the U.S. Receivables Loan Agreement.

 

“Approved Originator Joinder Agreement” shall mean the agreement in the form of
Schedule 3 (or corresponding schedule) attached to the applicable Origination
Agreement.

 

“Available Commitment” shall mean, the Commitment of a Committed Lender minus:

 

(a)                                  the outstanding principal amount of the
Loans funded by such Lender’s Lender Group; and

 

(b)                                 in relation to any proposed Borrowing, its
Lender Group’s Pro Rata Share of the relevant Loans (other than the proposed
Borrowing) that are due to be made on or before the proposed Borrowing Date;
provided that such Lender Group’s Pro Rata Share of any Loans that are due to be
repaid on or before the proposed Borrowing Date shall not be deducted.

 

“Back-Up Servicer” means a Person with experience in servicing assets similar in
type to the Receivables who shall be reasonably acceptable to the Company, the
Administrative Agent and each Funding Agent.

 

“Back-Up Servicing Agreement” means that certain Back-Up Servicing Agreement to
be entered into by and among the Company, the Administrative Agent and the
Back-Up Servicer, as such agreement may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Bankruptcy Code” shall mean the United States Federal Bankruptcy Code, 11
U.S.C. §§ 101 1330, as amended.

 

“Benefited Lender” shall have the meaning assigned in Section 37.19 of the U.S.
Receivables Loan Agreement.

 

--------------------------------------------------------------------------------


 

“Board” shall mean, with respect to any entity, such entity’s board of directors
(in the case of a corporation), board of managers (in the case of a limited
liability company) or equivalent governing body in other cases.

 

“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Borrowing” has the meaning specified in Section 2.3 of the U.S. Receivables
Loan Agreement.

 

“Borrowing Date” has the meaning specified in Section 3.1 of the U.S.
Receivables Loan Agreement.

 

“Borrowing Request” has the meaning specified in Section 3.1 of the U.S.
Receivables Loan Agreement.

 

“Broken Funding Costs” shall mean for any Loan which (i) is repaid without
compliance by the Company with the notice requirements of the U.S. Receivables
Loan Agreement or (ii) is assigned under a Liquidity Agreement (unless such
assignment does not occur at the request of the Company or as a result of a
failure of the Company to satisfy any term or condition of this Agreement, in
which case this clause (ii) shall not apply) or is terminated prior to the date
on which it was originally scheduled to end; an amount equal to the excess, if
any, of (A) the Interest that would have accrued during the remainder of the
Interest Period relating to such Loan subsequent to the date of such reduction,
assignment or termination, over (B) the sum of (x) to the extent all or a
portion of the fundings allocated to such Loan is allocated to another Loan, the
amount of Interest actually accrued during the remainder of such period on such
amount for the new Loan, and (y) to the extent the fundings allocated to such
Loan is not allocated to another Loan, the income, if any, actually received
during the remainder of such period by the maker of such Loans from investing
the portion of such fundings not so allocated.

 

“Business Day” shall mean any day other than (i) a Saturday or a Sunday and
(ii) any other day on which commercial banking institutions or trust companies
in (A) the State of New York, (B) Charlotte, North Carolina or (C) London,
England and which, in each case, are authorized or obligated by law, executive
order or governmental decree to be closed.

 

“Capital Stock” shall mean (i) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including each class
of common stock and preferred stock of such Person and (ii) with respect to any
Person that is not a corporation, any and all partnership, membership or other
equity interests of such Person.

 

“Carrying Cost Reserve Ratio” shall mean, as of any Settlement Report Date and
continuing until (but not including) the next Settlement Report Date, an amount
(expressed as a percentage) equal to the product of (a) (i) the 12 month high of
(A) the Day Sales Outstanding plus (B) 30 days divided by (ii) 360 times (b) the
product of (i) 1.50 times (ii) the sum of (A) the Alternate Base Rate plus
(B) the Applicable Margin, each as in effect as of such day.

 

“Certificate of Formation” shall mean the certificate of formation with respect
to the Company filed with the Secretary of State of Delaware pursuant to
Section 18-201 of the

 

--------------------------------------------------------------------------------


 

Delaware Limited Liability Company Act, and any and all amendments thereto and
restatements thereof.

 

“Change in Law” shall mean:

 

(a)           the adoption of any Requirement of Law after the Closing Date;

 

(b)                                 any change in Requirement of Law or in the
interpretation or application thereof by any Governmental Authority, after the
Closing Date; or

 

(c)                                  compliance by any Facility Indemnified
Party (or, for purposes of Section 11 of the U.S. Receivables Loan Agreement, by
any lending office of such Indemnified Party or by such Indemnified Party’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority or Taxation Authority
made or issued after the Closing Date.

 

“Change of Control” shall mean:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) (“person” or “group”),
other than Mr. Jon M. Huntsman, his spouse, direct descendants, an entity
controlled by any of the foregoing and/or by a trust of the type described
hereafter, and/or a trust for the benefit of any of the foregoing (the “Huntsman
Group”), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all securities that such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time) (“Beneficial Owner”), directly or indirectly, of 35% or more of the
then outstanding voting capital stock of Parent Company or Huntsman
International other than in a transaction having the approval of the Board of
the Parent Company; provided, that in each case, at least a majority of the
members of such approving Board are Continuing Directors of such entity; or

 

(b)                                 Continuing Directors cease to constitute at
least a majority of the members of the Board of Parent Company or of the Board
of Huntsman International; or

 

(c)                                  any person or group, other than the
Huntsman Group, is or becomes the Beneficial Owner, directly or indirectly, of
35% or more of the then outstanding voting capital stock of Parent Company or
Huntsman International and the long-term corporate credit rating of Parent
Company or Huntsman International, as applicable, has been reduced to “B-” or
below by S&P or “B3” or below by Moody’s as a result thereof; or

 

(d)                                 with respect to the Company, the Contributor
shall cease to own, directly or indirectly, 100% of the outstanding voting
equity interests of the Company; or shall pledge, hypothecate or transfer an
interest in such equity interests other than to the Collateral Agent.

 

“Charged-Off Receivables” shall mean, with respect to any Settlement Period, all
Pool Receivables which, in accordance with the Policies have or should have been
written off during such Settlement Period as uncollectible, including the Pool
Receivables of any Obligor which becomes the subject of any voluntary or
involuntary bankruptcy proceeding.

 

“Closing Date” shall mean October 16, 2009.

 

--------------------------------------------------------------------------------


 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder from time to time.

 

“Collateral” shall have the meaning assigned to such term in Section 15 of the
U.S. Receivables Loan Agreement.

 

“Collateral Agent” shall mean the institution executing the U.S. Receivables
Loan Agreement as Collateral Agent, or its successor in interest, or any
successor Collateral Agent appointed as therein provided.

 

“Collection Account Agreements” shall mean (i) on the Initial Borrowing Date,
each of the Collection Account Agreements, dated on or before the Closing Date,
between the Company and a Collection Account Bank, and (ii) after the Initial
Borrowing Date, any other collection account agreement entered into by the
Company and an Eligible Institution, in each case in the form reasonably
satisfactory to the Administrative Agent and each Funding Agent.

 

“Collection Account Bank” shall mean any bank holding a Collection Account which
will be an Eligible Institution appointed by the Company.

 

“Collection Accounts” shall mean the accounts established and maintained by the
Company in accordance with the Collection Account Agreements and into which
Collections shall be deposited.

 

“Collections” shall mean all collections and all amounts received in respect of
the Pool Receivables, including Recoveries, Adjustment Payments, indemnification
payments made by the Master Servicer, and payments received in respect of
Dilution Adjustments, together with all collections received in respect of the
Related Property in the form of cash, checks, wire transfers or any other form
of cash payment, and all proceeds of Receivables and collections thereof
(including collections evidenced by an account, note, instrument, letter of
credit, security, contract, security agreement, chattel paper, general
intangible or other evidence of indebtedness or security), whatever is received
(if derecognition of assets is sought under GAAP, by entities other than the
Contributor or the Company) upon the sale, exchange, collection or other
disposition of, or any indemnity, warranty or guaranty payable in respect of,
the foregoing and all “proceeds” of the Receivables as defined in
Section 9-102(a)(64) of the applicable UCC.

 

“Commercial Paper” shall mean, as the context requires, the short term
promissory notes issued by or on behalf of any Conduit Lender in the United
States or European commercial paper markets.

 

“Commission” shall means a payment made to a third party vendor or distributor
who on-sells products to Obligors.

 

“Commitment” or “Commitments” shall mean, as to any Committed Lender (a) its
obligation to make Loans pursuant to Section 3.2 and without duplication to
purchase a participation in the Swingline Loans pursuant to Section 3.4, not to
exceed in the aggregate at any one time outstanding the amount set forth
opposite such Lender’s name on Schedule 1 of the U.S. Receivables Loan Agreement
or in its Commitment Transfer Supplement as such amount may be reduced from time
to time pursuant to Section 4.3 of the U.S. Receivables Loan Agreement;
collectively, as to all Committed Lenders, such obligations to make Loans

 

--------------------------------------------------------------------------------


 

and without duplication to purchase participations in the Swingline Loans, the
“Commitments”.

 

“Commitment Termination Date” shall mean the earliest to occur of (a) the date
on which all amounts due and owing to the Lenders in respect of the Loans have
been indefeasibly paid in full to the Lenders (as certified by each of the
Funding Agents with respect to its Lender Group), and the Aggregate Commitment
has been reduced to zero pursuant to Section 4.3 of the U.S. Receivables Loan
Agreement and (b) the latest occurring Scheduled Commitment Termination Date
with respect to a Lender.

 

“Committed Lender” shall mean each entity designated as a “Committed Lender” on
Schedule 1 to the U.S. Receivables Loan Agreement and any Acquiring Lender
designated as a Committed Lender in the applicable Transfer Agreement.

 

“Company” shall mean Huntsman Receivables Finance II LLC, a limited liability
company organized under the laws of the State of Delaware.

 

“Company Account Bank” shall mean WachoviaWells Fargo Bank, National
Association.

 

“Company Concentration Account” shall mean the account (number XXXXXXXXXXXXX,[on
file with Administrative Agent], ABA No.: 053000221) in the name of the Company
held with the Company Account Bank under the exclusive control and dominion of
the Collateral Agent and any replacement account or accounts.

 

“Company Receipts Account” means the account (number XXX – XXXX,[on file with
Administrative Agent], ABA No.: 043000261) 043000096) in the name of Huntsman
International, held with ThePNC Bank of New York Mellon, National Association
and any replacement account or accounts, or such other account as the Company
may notify to the Administrative Agent from time to time upon 10 Business Day’s
written notice (or such lesser period as the Administrative Agent may agree to).

 

“Conduit Assignee” shall mean any special purpose vehicle issuing indebtedness
in the commercial paper market that is administered by a Funding Agent, its
Affiliate or any other special purpose vehicle issuing indebtedness, in each
case that meets the conditions set forth in Section 37.17 of the U.S.
Receivables Loan Agreement.

 

“Conduit Lender” shall mean a Lender that funds its Loans from the proceeds of
Commercial Paper issued by it or on its behalf.

 

“Confidential Information” shall have the meaning assigned to such term in
Section 8.16 of the Contribution Agreement.”Contingent Reserve Amount” shall
mean, at any time following the first day on which a Lender Group becomes a
Nonrenewing Lender Group, the product of (A) the Aggregate Receivables Amount on
such day and (B) 15.0%.37.25 of the U.S. Receivables Loan Agreement.

 

“Continuing Directors” shall mean, as of any date and with respect to any
entity, the collective reference to:

 

(a)           all members of the Board of such entity who have held office
continuously since the date of this Agreement, and

 

--------------------------------------------------------------------------------


 

(b)           all members of the Board of such entity who assumed office after
the date of this Agreement and whose appointment or nomination for election by
the holders of voting capital stock of such entity was approved by a vote of at
least 50% of the Continuing Directors in office immediately prior to such
appointment or nomination or by the Huntsman Group.

 

“Contract” shall mean an agreement between an Originator and an Obligor
(including but not limited to, a written contract, an invoice, a purchase order
or an open account) pursuant to or under which such Obligor shall be obligated
to make payments in respect of any Receivable or any Related Property to such
Originator from time to time.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contributed Receivables” shall have the meaning set forth in
Section 2.01(a)(ii) of the Contribution Agreement.

 

“Contribution Agreement” shall mean the U.S. Contribution Agreement, dated as of
the Closing Date between Huntsman International, as contributor, and the
Company.

 

“Contribution Date” shall have the meaning set forth in Section 2.01(a)(i) of
the Contribution Agreement.

 

“Contribution Value” shall have the meaning set forth in Section 2.02 of the
Contribution Agreement.

 

“Contributor” shall mean Huntsman International.

 

“Contributor Adjustment Payment” shall have the meaning assigned to such term in
Section 2.06(a) of the Contribution Agreement.

 

“Contributor Dilution Adjustment Payment” shall have the meaning assigned to
such term in Section 2.05 of the Contribution Agreement.

 

“Contributor Indemnification Payment” shall have the meaning assigned to such
term in Section 2.06(b) of the Contribution Agreement.

 

“CP Rate” shall mean, for any Interest Period for any Loan, and for any Lender
to which it applies, to the extent such Lender funds such Loan by issuing
Commercial Paper, the per annum rate equivalent to the weighted average cost of
issuing Commercial Paper as determined by such Lender, and which shall include
(without duplication):

 

(a)                                  the fees and commissions of placement
agents and dealers;

 

(b)                                 incremental carrying costs incurred with
respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Lender; and

 

(c)                                  any other costs associated with the
issuance of Commercial Paper or related to the issuance of Commercial Paper that
are allocated, in whole or in part, by such Lender to fund or maintain such Loan
(and which may also be allocated in part to the funding of other assets of the
Lender); and

 

--------------------------------------------------------------------------------


 

(d)                                 provided, however, that if any component of
any such rate is a discount rate, in calculating the “CP Rate” for such Loan for
such Interest Period, the relevant Lender shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum.

 

“CT Corporation” shall mean CT Corporation Inc.

 

“Daily Interest Expense” shall mean, for any Business Day, an amount equal to
(i) the amount of accrued and unpaid Interest in respect of such day plus
(ii) the aggregate amount of all previously accrued and unpaid Interest that has
not yet been deposited in the Payments Reserve Accounts plus (iii) the aggregate
amount of all accrued and unpaid Additional Interest.

 

“Daily Report” shall mean a report prepared by the Master Servicer pursuant to
Section 4.01 of the Servicing Agreement on each Business Day, substantially in
the form of Schedule 11 attached to the U.S. Receivables Loan Agreement.

 

“Days Sales Outstanding” shall mean, as of any Settlement Report Date and
continuing until (but not including) the next Settlement Report Date, the number
of days equal to the product of (i) 91 and (ii) the amount obtained by dividing
(A) the aggregate Principal Amount of Receivables as of the last day of the
Settlement Period immediately preceding such earlier Settlement Report Date, by
(B) the aggregate Principal Amount of all Receivables acquired by the Company
for the three Settlement Periods immediately preceding such earlier Settlement
Report Date.

 

“Default Horizon Ratio” shall mean, as of the last day of each Settlement
Period, the ratio (expressed as a decimal) computed by dividing (i) the
aggregate Receivables generated by the Originators during the three Settlement
Periods (or such other Settlement Periods or fractions thereof as the
Administrative Agent may request based on the results of an inspection conducted
pursuant to Section 26.2(c), if the results of such inspection indicate that the
requested number of Settlement Periods is more representative of the actual
default horizon) ending on such day, by (ii) the Aggregate Receivables Amount as
of such day.

 

“Default Interest Rate” means the rate which is the aggregate of: (A) the
Alternate Base Rate plus (B) Applicable Margin plus (C) two percent (2.0%) per
annum.

 

“Defaulted Receivable” shall mean any Pool Receivable (a) which is unpaid in
whole or in part (other than as a result of a Dilution Adjustment) for more than
sixty (60) days after its original due date or (b) which is a Charged-Off
Receivable prior to sixty (60) days after the original due date.

 

“Defaulted Receivables Ratio” shall mean, as of the last day of each Settlement
Period, the percentage equivalent of a fraction, the numerator of which shall be
the sum of (a) the aggregate unpaid balance of Pool Receivables that were 61 to
90 days past due and (b) the aggregate amount of Pool Receivables that were
charged off as uncollectible prior to the day that is 61 days after its original
due date during such Settlement Period, and the denominator of which shall be
the aggregate Principal Amount of Receivables acquired by the Company during the
third prior Settlement Period (including the Settlement Period ended on such
day).

 

“Delinquency Ratio” shall mean, as of the last day of each Settlement Period,
the percentage equivalent of a fraction, the numerator of which shall be the
aggregate unpaid balance of Pool

 

--------------------------------------------------------------------------------


 

Receivables that were thirty one (31) to sixty (60) days past due during such
Settlement Period, and the denominator of which shall be the aggregate Principal
Amount of Receivables acquired by the Company during the second prior Settlement
Period (including the Settlement Period ended on such day).

 

“Designated Line of Business” shall mean any line of business which the Master
Servicer can identify by means of product, ledger, code or other means of
identification so that Receivables originated with respect to such line of
business are identifiable and distinguished from all other Receivables of the
relevant Originator or Originators.

 

“Designated Obligor” shall mean each Obligor designated as such from time to
time in a writing agreed upon between the Administrative Agent and the Company.

 

“Dilution Adjustment” shall mean, at any time, any payment adjustments
(including payment adjustments arising as a result of any reconciliation) of any
Pool Receivables, and the amount of any other reduction or cancellation of the
Principal Amount of aof any payment under any Pool Receivable due to (i) any
defective or rejected goods or services, any cash discount or any other
adjustment by any Originator or any affiliate thereof, or as a result of any
governmental or regulatory action, (ii) any setoff in respect of any claim by
the Obligor thereof (whether such claim arises out of the same or a related or
an unrelated transaction), (iii) any rebate or refund, (iv) any misstatement of
the amount thereof, or (v) any misrepresentation; provided, however, , in each
case granted or made by an Originator to the related Obligor; provided, however,
that a “Dilution Adjustment” shall not include (1) any Collection on a
Receivable or Charged-Off Receivable or (2) any Timely Payment Discount,
Commission or any Volume Rebate for which a reserve is maintained to account for
any potential offset; provided, further, that for purposes of determining the
Dilution Ratio, with respect to Dilution Adjustments relating to invoices where
the entire invoice balance has been cancelled or credited (each referred to as
“credited”) and a rebilled invoice subsequently issued for the same item
(together called “credit and re-bills”), the Dilution Adjustment shall include:
(i) the net difference (only if a positive value) between the original invoice
amount and the subsequent rebilled amount so long as the rebilled invoice is
issued within 5 Business Days after the original invoice being credited, which
was credited in its entirety or (ii) the entire amount of the cancelled or
credited invoice should the subsequent rebilled invoice be issued after 5
Business Days after the original invoice being credited in its entirety. For
credit and re-bills in which the credit and re-bill occur in separate Settlement
Periods, the amount of the Dilution Adjustment, as calculated above will be
listed as occurring in the Settlement Period of the original invoice date.

 

“Dilution Horizon” shall mean in relation to any Pool Receivable the number of
days from the date on which such Pool Receivable was created to the date on
which a Dilution Adjustment with respect to such Pool Receivable is issued by
the Originator. Dilution Horizon relating to invoices where the entire invoice
balance has been cancelled or credited and a rebilled invoice subsequently
issued for the same item (together called “credit and re-bills”) shall mean the
number of days from the date on which the invoice reflecting such Pool
Receivable was first created to the date of the re-billed invoice.

 

“Dilution Horizon Ratio” shall mean, as of the last day of each Settlement
Period, a fraction (expressed as a decimal), the numerator of which is the
aggregate weighted average Dilution Horizonnumber calculated in accordance with
the following formula:

 

{(ACS) + [(DHRF - 30) / 30] * ALS]} / (Aggregate Receivables Balance)

 

--------------------------------------------------------------------------------


 

Where:

 

ACS

 

=

 

The aggregate sales of the Originators (based upon the Dilution Adjustment of
the selected Receivables) for such

period. for such Settlement Period

 

 

 

 

 

DHRF

 

=

 

The Dilution Horizon Ratio Factor, as defined below

 

 

 

 

 

ALS

 

=

 

The aggregate sales of the Originators for the immediately preceding Settlement
Period

 

“Dilution Horizon Ratio Factor” shall be calculated by the Master Servicer each
June and December by selecting a random sample of 50 Dilution Adjustments per
each Originator over the preceding three months, with the exception of Huntsman
Petrochemical LLC in which case the random sample shall include 100 Dilution
Adjustments created during such period. The Master Servicer will prepare a table
by originator for the Funding Agents which will include for each Dilution
Adjustment the original invoice date, invoice amount, Obligor, amount of the
credit or net from credit and re-bill, if applicable (see Dilution Adjustment),
and a description of each Dilution Adjustment. A weighted average Dilution
Horizon per Originator in days will be computed therefrom based on the amount of
Dilution Adjustment per item and the Dilution Horizon per item.  A weighted
average for the program will be computed therefrom by weighting the weighted
average Dilution Horizon per Originator by the average amount of Dilution
Adjustments by originator over the preceding three months. The denominator for
“Dilution Horizon Ratio” shall be 30; it being understood, that if If the
required sample size of Dilution Adjustments is not available, the Master
Servicer will compute the preceding calculations on such other amount available;
it being further understood, that the random sample shall not include any
adjustments resulting from any Timely Payment Discount, Commission or any Volume
Rebate for which a reserve is maintained to account for any potential offset.

 

“Dilution Ratio” shall mean, as of the last day of each Settlement Period, a
ratio (expressed as a percentage), computed by dividing (i) the total amount of
Dilution Adjustments made during such Settlement Period, by (ii) the aggregate
sales generated by the Originators during the Settlement Period twoone (21)
periodsperiod prior to such day.

 

“Dilution Reserve Ratio” shall mean, for any Settlement Period, the product
(expressed as a percentage) of: (a) the sum of (i) 2.50 times the Adjusted
Dilution Ratio as of the last day of the immediately preceding Settlement
Period, plus (ii) the Dilution Volatility Component as of the last day of the
immediately preceding Settlement Period, times (b) the Dilution Horizon Ratio as
of the last day of the immediately preceding Settlement Period.

 

“Dilution Volatility Component” shall mean the product (expressed as a
percentage) of (i) the difference between (a) the highest three (3)-month
rolling average Dilution Ratio over a period equal to the past 12 Settlement
Periods and (b) the Adjusted Dilution Ratio, and (ii) a fraction, the numerator
of which is equal to the amount calculated in (i)(a) of this definition and the
denominator of which is equal to the amount calculated in (i)(b) of this
definition.

 

“Discounted Percentage” shall mean (i) with respect to the calculation of the
Contribution Value attributed to the Receivables and the other Receivable Assets
related thereto to be contributed by the Contributor to the Company, a
percentage agreed upon by the Contributor, and consented to by the
Administrative Agent and each Funding Agent (such consent not to be unreasonably
withheld) from time to time that reflects, among other factors, the historical

 

--------------------------------------------------------------------------------


 

rate at which Receivables are charged off in accordance with the Policies and
(ii) with respect to the calculation of the related Contribution Value or
Originator Purchase Price, a percentage agreed upon by the related Originator
and the Contributor and consented to by the Administrative Agent and each
Funding Agent (such consent not to be unreasonably withheld) from time to time
that reflects, among other factors, the historical rate at which Receivables are
charged off in accordance with the Policies of the related Originator.

 

“Dollars”, “United States Dollars”, “U.S. Dollars” and “$” shall mean the legal
currency of the United States of America.

 

“Early Amortization Period” shall have the definition assigned to such term in
Section 21.1.

 

“Early Originator Termination” shall have the meaning assigned in Section 7.01
(or other corresponding Section) of the applicable Origination Agreement.

 

“Early Program Termination” shall have the meaning assigned in Section 7.02 (or
other corresponding Section) of the applicable Origination Agreement.

 

“Eligible Assignee” shall mean (i) with respect to any Conduit Lender, the
related Program Support Providers and any Conduit Assignee, and (ii) with
respect to any Committed Lender, any Person that (A) is an existing Lender; or
(B) with the consent of the Company (not to be unreasonably withheld), is a
financial institution formed under the laws of any OECD Country; provided that
such Person, if not a financial institution organized under the laws of the
United States, is either (1) acting through a branch or agency located in the
United States or (2) shall have delivered the forms required pursuant to
Section 11.2(d) and provided further that, if any Termination Event or Potential
Termination Event shall have occurred and be continuing, the consent of the
Company shall not be required.

 

“Eligible Institution” shall mean (a) with respect to accounts in the United
States a depositary institution or trust company (which may include the
Collateral Agent and its Affiliates) organized under the laws of the United
States or any one of the States thereof or the District of Columbia; provided,
however, that at all times (i) such depositary institution or trust company is a
member of the Federal Deposit Insurance Corporation, (ii) the unsecured and
uncollateralized debt obligations of such depositary institution or trust
company are rated in one of the two highest long-term or short-term rating
categories by each Rating Agency and (iii) such depositary institution or trust
company has a combined capital and surplus of at least $100,000,000 and (b) with
respect to accounts outside the United States an entity authorized to accept
deposits in the relevant jurisdiction which has unsecured and uncollateralized
debt obligations rated in one of the two highest long-term or short-term rating
categories by each Rating Agency.

 

“Eligible Obligor” shall mean, as of any date of determination, each Obligor in
respect of a Receivable that satisfies the following eligibility criteria:

 

(a)

 

it is located in an Approved Obligor Country;

 

 

 

(b)

 

it is not Huntsman International or an Affiliate thereof; and

 

 

 

(c)

 

it is not the subject of any voluntary or involuntary bankruptcy proceeding; and

 

 

 

(d)

 

it is not a Government Obligor or an individual.

 

--------------------------------------------------------------------------------


 

“Eligible Receivable” shall mean, as of any date of determination, each
Receivable owing by an Eligible Obligor that as of such date satisfies the
following eligibility criteria:

 

(a)                                  it is not a Defaulted Receivable;

 

(b)                                 the goods related to it shall have been
shipped and the services related to it shall have been performed and such
Receivable shall have been billed to the related Obligor;

 

(c)                                  it arose in the ordinary course of business
from the sale of goods, products and/or services by the related Originator and
in accordance with the Policies of such Originator and, at such date of
determination, the related Origination Agreement has not been terminated as to
such Originator;

 

(d)                                 it does not contravene any applicable law,
rule or regulation and the related Originator is not in violation of any law,
rule or regulation in connection with it, in each case which in any way would
render such Receivable unenforceable or would otherwise impair in any material
respect the collectibility of such Receivable;

 

(e)                                  it is not a Receivable for which an
Originator has established a specific offsetting reserve; provided that a
Receivable subject only in part to the foregoing shall be an Eligible Receivable
to the extent not so subject;

 

(f)                                    it is not a Receivable with original
payment terms in excess of one hundred twenty (120) days from the first day of
the month following the month in which an invoice was created (“Net Terms”);
provided that a receivable may have Net Terms greater than one hundred twenty
(120) days if each Funding Agent has consented thereto;

 

(g)                                 the related Originator or Obligor is not in
default in any material respect under the terms of the Contract, if any, from
which such Receivable arose;

 

(h)                                 (i) all right, title and interest in such
Receivable has been legally and validly, directly or indirectly, sold to
Huntsman International by the related Originator and contributed by Huntsman
International to the Company pursuant to the related Origination Agreement, or
(ii) all right, title and interest in such Receivable has been legally and
validly, directly or indirectly, transferred, assigned or sold to the Company by
the related Originator pursuant to the related Origination Agreement;

 

(i)                                     (i) the Company will either have legal
and beneficial ownership therein or a continuing first priority perfected
security interest therein free and clear of all Liens and (ii) such Receivable
is subject to the grant of a continuing first priority perfected security
interest therein from the Company to the Collateral Agent free and clear of all
Liens;

 

(j)                                     the Contract related to such Receivables
(i) expressly prohibits any offset, counterclaim, or defense with respect to
such Receivables or (ii) does not contain such prohibition but (x) the Obligor
with respect to such Receivables is not a supplier of goods or services
purchased by the Originator of such Receivables or (y) the Aggregate Receivables
Amount has been reduced by the Potential Offset Amount; provided that the
aggregate Principal Amount of all such Receivables described in item (ii) above
does not exceed 10% of the Aggregate Receivables Amount;

 

--------------------------------------------------------------------------------


 

(k)                                  it is at all times the legal, valid and
binding obligation of the Obligor thereon, enforceable against such Obligor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law);

 

(l)                                     neither of the Company nor any
Originator has (i) taken any action in contravention of the terms of any
Transaction Document that would impair the rights of the Collateral Agent or the
Secured Parties in such Receivable or (ii) failed to take any action required to
be taken by the terms of any Transaction Document that was necessary to avoid
impairing the rights therein of the Collateral Agent or Secured Parties with
respect to such Receivables;

 

(m)                               as of the date of the conveyance of such
Receivable to the Company, each of the representations and warranties made in
the applicable Origination Agreement by the related Originator with respect to
such Receivable is true and correct in all material respects;

 

(n)                                 at the time any such Receivable was
contributed by the Contributor to the Company under the Contribution Agreement,
no Insolvency Event had occurred with respect to the Contributor or the Company;

 

(o)                                 the governing law of the related Contract is
the law of the United States or any one of the States thereof or the District of
Columbia;

 

(p)                                 it is not subject to any withholding taxes
of any applicable jurisdiction or political subdivision and is assignable free
and clear of any sales or other tax, impost or levy, unless an appropriate
reserve, as determined by the Administrative Agent, is made for such tax
liability;

 

(q)                                 the Obligor of which is not a Government
Obligor or an individual; [reserved];

 

(r)                                    either (i) the Contract related to such
Receivable does not expressly prohibit, or require consent to be obtained from
the related Obligor in connection with, a sale, transfer, assignment or
conveyance of such Receivable, (ii) if such consent is required, the related
Obligor has consented in writing in accordance with the terms of the Contract
and applicable laws or (iii) the Contract related to such Receivable is governed
by the laws of a State of the United States, the assignment thereof is subject
to Sections 9-406 and 9-407 of the UCC (or similar applicable provision) of such
State which permits the effective assignment of such Receivable and the related
rights under such Contract against the Obligor of such Receivable
notwithstanding the failure of the assignor to obtain the consent of the Obligor
in connection with such assignment;

 

(s)                                  [reserved];

 

(t)                                   the Obligor of which has not defaulted on
any payment obligation to an Originator at any time during the three year period
preceding the contribution or sale of such Receivable to the Company, other than
any payments which the Obligor has disputed in good faith;

 

--------------------------------------------------------------------------------


 

(u)                                 either the Company is excluded from the
definition of “investment company” pursuant to Rule 3a-7 under the 1940 Act, or
such Receivable is an account receivable representing all or part of the sales
price of merchandise, insurance or services within the meaning of
Section 3(c)(5) of the 1940 Act;

 

(v)                                 all required consents, approvals,
authorizations or notifications necessary for the creation and enforceability of
such Receivable and the effective contribution by the Contributor to the Company
and grant of a security interest by the Company to the Collateral Agent shall
have been obtained or made with respect to such Receivable;

 

(w)                               constitutes an account (and not an
“instrument” or “chattel paper” unless such “instrument” or “chattel paper” has
been stamped in the manner set forth in Section 2.02(f) of the Servicing
Agreement) within the meaning of Section 9-102 of the UCC that governs the
perfection of the interest granted therein);

 

(x)                                   no Originator Termination Event has
occurred with respect to the Originator of such Receivable;

 

(y)                                 is denominated and payable only in United
States dollars in the United States,

 

(z)                                   arises under a Contract which by its terms
or by virtue of Section 9-404, 9-405, 9-406 or 9-408 of the UCC, does not
require the Obligor under such Contract to consent to the transfer, sale or
assignment of the rights and duties of the applicable Originator or any of its
assignees under such Contract;[reserved];

 

(aa)                            satisfies in all material respects all
applicable requirements of the Policies;

 

(bb)                          the related Obligor has been instructed to make
payments in respect of such Receivable to the relevant Collection Account and
such instructions have not been modified or revoked;

 

(cc)                            with respect to which no Timely Payment Discount
shall have been granted under the applicable Contract, provided, that any
Receivable as to which a Timely Payment Discount shall have been grantedaccrued
shall not be an Eligible Receivable only to the extent of the aggregate
outstanding Timely Payment Discount granted in respect of such Receivable;

 

(dd)                          with respect to which no Volume Rebate shall have
been granted under the applicable Contract, provided, that any Receivable as to
which a Volume Rebate shall have been grantedaccrued shall not be an Eligible
Receivable only to the extent of the aggregate outstanding Volume Rebate granted
in respect of such Receivable; and

 

(ee)                            with respect to which no Potential Offset Amount
shall be anticipated, provided, that any Receivable as to which a Potential
Offset Amount shall be anticipated shall not be an Eligible Receivable only to
the extent of the aggregate Potential Offset Amount anticipated in respect of
such Receivable;

 

provided that (A) Acquired Line of Business Receivables originated by an
Eligible Obligor shall constitute Eligible Receivables only to the extent that
the requirements of Section 27 of the U.S. Receivables Loan Agreement have been
satisfied and all other criteria with respect to Eligible Receivables set forth
in the definition thereof are satisfied with respect to any such Acquired Line
of Business Receivable and (B) Receivables originated with respect to

 

--------------------------------------------------------------------------------


 

Excluded Designated Lines of Business shall constitute Eligible Receivables only
to the extent provided in Section 28(c) of the U.S. Receivables Loan Agreement
and so long as all criteria with respect to Eligible Receivables set forth in
the definition thereof are satisfied with respect to any such Receivable
originated with respect to an Excluded Designated Line of Business.

 

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended.

 

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) that is a member of a group of which such Person
is a member and which is treated as a single employer under Section 414 of the
Code.

 

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.

 

“Excluded Designated Line of Business” shall mean any Designated Line of
Business identified by notice given pursuant to Section 28 of the U.S.
Receivables Loan Agreement as an “Excluded Designated Line of Business”.

 

“Extension Request” means a request by the Company to extend the Scheduled
Commitment Termination Date with respect to a Lender for an additional period
not to exceed 364 daysthree years in the aggregate.

 

“Facility Event” shall mean any Termination Event, Potential Termination Event,
Master Servicer Default, Potential Master Servicer Default, Originator
Termination Event, Potential Originator Termination Event, Program Termination
Event or Potential Program Termination Event.

 

“Facility Indemnified Party” mean the Collateral Agent, the Funding Agents, the
Administrative Agent, the Lenders, from and after the appointment of a Back-Up
Servicer, the Back-Up Servicer, the Program Support Providers, or any of their
respective officers, directors, agents, employees, controlling Persons or
Affiliates of any of the foregoing.

 

“Facility Termination Date” shall mean the earliest to occur of (i) the date on
which an Early Amortization Period is declared to commence or automatically
commences and (ii) the Commitment Termination Date.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (i) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (ii) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately
11:30 a.m. (New York time) for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

“Fee Letters” means the fee agreements each dated the dateas of this
AgreementApril 18, 2011 and each between the Company and each of the Persons to
whom fees are payableLenders and the Issuing Bank, and any amendments,
restatements, supplements or modifications thereto.

 

--------------------------------------------------------------------------------


 

“Final Payout Date” means the date after the Facility Termination Date on which
all the Secured Obligations have been reduced to zero by payment in full in
cash.

 

“Fiscal Period” shall have the meaning assigned to such term in the Servicing
Agreement.

 

“Force Majeure Event” shall mean acts of God, fires or other casualty, flood or
weather condition, earthquakes, acts of a public enemy, acts of war, terrorism,
insurrection, riots or civil commotion, explosions, strikes, boycotts,
unavailability of parts, equipment or materials through normal supply sources,
the failure of any utility to supply its services for reasons beyond the control
of the party whose performance is to be excused, or other cause or causes beyond
such party’s reasonable control.

 

“Foreign Government Obligor” shall mean any government of a nation or territory
outside the United States or any subdivision thereof or any agency, department
or instrumentality thereof.

 

“Funding Agent” shall mean (i) with respect to the Lender Group for which
Wachovia Bank National Association acts as Committed Lender, Wachovia BankWells
Fargo Bank, National Association acts as Committed Lender, Wells Fargo Bank,
National Association, (ii) with respect to the Lender Group for which HSBC Bank
USA, National Association acts as Committed Lender, PLC acts as Committed
Lender, HSBC Bank plc, and (iii) for each other Lender Group, the entity
designated as such in the Transfer Agreement or joinder agreement pursuant to
which the members of such Lender Group become party to this Agreement.

 

“GAAP” shall mean generally accepted accounting principles in the respective
jurisdiction of incorporation of the relevant entity, as in effect from time to
time.

 

“General Opinion” shall mean, with respect to any action of the Master Servicer,
the Company or an Originator, an Opinion of Counsel to the effect that (i) such
action has been duly authorized by all necessary corporate action on the part of
the Master Servicer, the Company or such Originator, as the case may be,
(ii) any agreement executed in connection with such action constitutes a legal,
valid and binding obligation of the Master Servicer, the Company or an
Originator, as the case may be, enforceable against such party in accordance
with the terms thereof, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereinafter in effect, affecting the enforcement of creditors’ rights and except
as such enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity or subject to similar
exceptions), (iii) such action does not violate any organizational documents or
require any consent or filing thereunder, (iv) such action does not result in a
breach of, or default under any material contractual obligation of such party,
or creation of any Lien, pursuant thereto and (v) any condition precedent to any
such action specified in the applicable Transaction Document, if any, has been
complied with.

 

“Government Obligor” shall mean any U.S. Government Obligor, any U.S.
State/Local Government Obligor or Foreign Government Obligor.

 

“Governmental Authority” shall mean any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, or any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, regulatory or administrative powers or functions of

 

--------------------------------------------------------------------------------


 

or pertaining to government, or any accounting board or authority (whether or
not a part of government) which is responsible for the establishment or
interpretation of national or international accounting principles.

 

“Guaranteed Obligations” shall have the meaning assigned to such term in the
Guaranty.

 

“Guaranteed Servicing Obligations” shall have the meaning assigned to such term
in the Servicing Agreement.

 

“Guarantor” shall mean Huntsman Corporation, as guarantor under the Guaranty.

 

“Guaranty” shall mean that certain Guaranty, dated as of the Closing Date, by
the Guarantor for the benefit of the Administrative Agent.

 

“Historical Receivables Information” means historical numerical information
regarding Receivables relating to periods prior to the date on which any
Originator became an Additional Originator or the date on which an Acquired Line
of Business has become an Approved Acquired Line of Business, to the extent that
such information is necessary to calculate, among other things, the Defaulted
Receivables Ratio, the Loss Reserve Ratio, the Delinquency Ratio, the Dilution
Ratio, the Dilution Reserve and the Day Sales Outstanding and such calculations
require numerical information relating to periods prior to such date; provided
that with respect to any Additional Originator or Approved Acquired Line of
Business such calculation shall, to the extent applicable, be performed using
Historical Receivables Information with respect to such Additional Originator or
Approved Acquired Line of Business.

 

“Huntsman Group” shall have the meaning assigned to such term within the
definition of “Change of Control”.

 

“Huntsman International” shall mean Huntsman International LLC, a Delaware
limited liability company.

 

“Huntsman Propylene” means Huntsman Propylene Oxide LLC, a limited partnership
organized under the laws of Texas.

 

“Indebtedness” shall mean, with respect to any Person at any date, (i) all
indebtedness of such Person for borrowed money, (ii) any obligation owed for the
deferred purchase price of property or services which purchase price is
evidenced by a note or similar written instrument, (iii) note payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money, (iv) that portion of obligations of such Person
under capital leases which is properly classified as a liability on a balance
sheet in conformity with GAAP and (v) all liabilities of the type described in
the foregoing Sections (i) through (iv) secured by any Lien (other than
Permitted Liens and Liens on receivables that are not Receivables) on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.

 

“Indemnified Amounts” shall have the meaning assigned to such term in Section 14
of the U.S. Receivables Loan Agreement.

 

“Independent Manager” shall mean a Manager of the Company designated as an
“Independent Director” who (i) shall not have been at the time of such Person’s
appointment or at any time during the preceding five years, and shall not be as
long as such Person is a

 

--------------------------------------------------------------------------------


 

director of the Company, (A) a director, officer, employee, partner,
equityholder, member, manager or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): the Master Servicer, any Originator,
or any of their respective Subsidiaries or Affiliates (other than the Company or
Huntsman Receivables Finance LLC), (B) a supplier to any of the Independent
Parties, (C), a Person controlling or under common control with any partner,
equityholder, member, manager, Affiliate or supplier of any of the Independent
Parties, or (D) a member of the immediate family of any director, officer,
employee, partner, shareholder, member, manager, Affiliate or supplier of any of
the Independent Parties; (ii) has prior experience as an independent director
for a corporation or limited liability company whose charter documents required
the unanimous consent of all independent directors thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy; and
(iii) has at least three years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, independent director, management or placement services to issuers or
securitization or structured finance instruments, agreements or securities.

 

“Independent Public Accountants” shall mean, with respect to any Person, any
independent certified public accountants of nationally recognized standing, or
any successor thereto, (who may also render other services to the Company, the
Master Servicer or an Originator); provided that such firm is independent with
respect to such Person within the meaning of Rule 2-01(b) of Regulation S-X
under the Securities Act.

 

“Ineligibility Determination Date” shall have the meaning assigned in Section 29
of the U.S. Receivables Loan Agreement.

 

“Ineligible Receivable” shall, (i) as used in the Origination Agreements, have
the meaning specified in each Origination Agreement, and (ii) as used in all
other Transaction Documents, have the meaning specified in Section 29 of the
U.S. Receivables Loan Agreement.

 

“Initial Borrowing Date” shall have the meaning the first Borrowing Date (if
any) pursuant to which a Loan is made in accordance with the terms of the U.S.
Receivables Loan Agreement.

 

“Initial Contribution” shall mean the first contribution (if any) of Receivables
and Receivables Assets related thereto, made pursuant to Section 2.01 of the
Contribution Agreement.

 

“Initial Contribution Date” shall mean the date on which the Initial
Contribution is made.

 

“Insolvency Event” shall mean, with respect to any Person, (i) a court having
jurisdiction shall enter a decree or order for relief in respect of such Person
in an involuntary case under Applicable Insolvency Laws, which decree or order
is not stayed or any other similar relief shall be granted under any applicable
federal, state or foreign law now or hereafter in effect and shall not be
stayed; (ii)(A) an involuntary case is commenced against such Person under any
Applicable Insolvency Law now or hereafter in effect, a decree or order of a
court having jurisdiction for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Person, or over all or a substantial part of the property of such Person,
shall have been entered, an interim receiver, trustee or other custodian of such
Person for all or a substantial part of the property of such Person is
involuntarily appointed, a warrant of attachment, execution or similar process
is issued

 

--------------------------------------------------------------------------------


 

against any substantial part of the property of such Person, and (B) any event
referred to in clause (ii)(A) above continues for 60 days unless dismissed,
bonded or discharged; (iii) such Person shall at its request have a decree or an
order for relief entered with respect to it or commence a voluntary case under
any Applicable Insolvency Law now or hereafter in effect, or shall consent to
the entry of a decree or an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such Applicable
Insolvency Law, consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; (iv) the admission by such Person in writing its inability to pay its
debts generally or the making by such Person of any general assignment for the
benefit of creditors; (v) the inability or failure of such Person generally to
pay its debts as such debts become due; or (vi) the Board of Directors of such
Person authorizes action to approve any of the foregoing.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of on
or about the date hereof, by, among others, the Collateral Agent, the
Administrative Agent and JPMorgan Chase, N.A. (as successor by assignment to
Deutsche Bank AG, New York Branch) in its capacities thereunder as “Bank
Administrative Agent”, “Collateral Agent, “ and “Mortgagee”.

 

“Interest” means the aggregate amount of interest payable by the Company in
respect of a Loan calculated in accordance with Section 7 of the U.S.
Receivables Loan Agreement.

 

“Interest Payment Date” means the last day of each Interest Period.

 

“Interest Payments Reserve Account” means the account (number XXXXXXXXXXXXX,[on
file with Administrative Agent], ABA No.: 053000220) held at WachoviaWells Fargo
Bank, National Association and subject to a deposit account control agreement
reasonably acceptable to the Collateral Agent conferring exclusive control and
dominion over such account to the Collateral Agent.

 

“Interest Period” means, in relation to any Loan, (a) initially, the period
commencing on (and including) the relevant Borrowing Date and ending on (but
excluding) the Business Day designated by the Company in the relevant Borrowing
Request occurring not more than 62 days after the relevant Borrowing Date; and
(b) thereafter, each successive period commencing on (and including) the last
day of the immediately preceding Interest Period for such Loan and ending on
(but excluding) the Business Day occurring not more than 62 days after the day
upon which such Interest Period commences as designated by the Company in a
written notice to the Administrative agent and each Funding Agent sent no later
than 10:00 a.m. (New York time) on the second (2nd) Business Day prior to the
first day of such Interest Period; provided that (i) if no Interest Period is
designated by the Company, the relevant Interest Period will end on the next
Settlement Date and (ii) in the case of any Interest Period for any Loan which
commences before the Facility Termination Date and would otherwise end on a date
occurring after the Facility Termination Date, such Interest Period shall end on
the Facility Termination Date.

 

“Interest Rate” means, with respect to any Lender, the sum of:

 

(a)           the Applicable Rate; plus

 

(b)           the Applicable Margin; plus

 

--------------------------------------------------------------------------------


 

(c)           Mandatory Costs (without duplication if incorporated into the
Applicable Rate), if applicable,

 

provided, that at all times following the occurrence and during the continuation
of a Termination Event, the Applicable Rate for each Lender shall be an interest
rate per annum equal to the Default Interest Rate.

 

“Investment” shall mean the making by the Company of any advance, loan,
extension of credit or capital contribution to, the purchase of any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or the making by the Company of any other investment in, any
Person.

 

“Issuing Bank” shall mean Wells Fargo Bank, National Association, and any other
financial institution approved by the Administrative Agent (such consent not to
be unreasonably withheld).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit, the outstanding amount of which may subsequently be reimbursed to the
Issuing Bank and thereafter maintained by the Lenders pursuant to Section 2.4.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Company at such time; provided, however, that any Letter of Credit which has
been cash collateralized pursuant to Section 2.4(i) shall not be considered to
be outstanding for purposes of calculating the “LC Exposure” at such time.  The
LC Exposure of any Committed Lender at any time shall be its ratable share of
the related Lender Group’s Pro Rata Share of the total LC Exposure at such time.

 

“LC Fee” has the meaning assigned to such term in the applicable Fee Letter

 

“LC Sub-Limit” means, on any date, the lesser of (a) $50,000,000 and (b) an
amount equal to the product of (i) 0.20 and (ii) the Aggregate Receivables
Balance on such date.

 

“Lender” shall mean each Committed Lender and each Conduit Lender.

 

“Lender Group” shall mean a group consisting of one or more Committed Lenders,
the related Conduit Lender, if any and the Funding Agent for such Lender or
Lenders.

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset; provided,
however, that if a lien is imposed under Section 412(n) of the Code or
Section 302(f) of ERISA for a failure to make a required installment or other
payment to a plan to which Section 412(n) of the Code or Section 302(f) of ERISA
applies, then such lien shall not be treated as a “Lien” from and after the time
(x) (i) any Person who is obligated to make such payment pays to such plan the
amount of such lien determined under Section 412(n)(3) of the Code or
Section 302(f)(3) of ERISA, as the case may be, and provides to the Collateral
Agent and any Funding Agent a written statement of the amount of such lien
together with written evidence of payment of such amount, or (ii) such lien
expires

 

--------------------------------------------------------------------------------


 

pursuant to Section 412(n)(4)(B) of the Code or Section 302(f)(4)(B) of ERISA
and (y) the consent of each Funding Agent is obtained.

 

“Limited Liability Company Agreement” shall mean the Amended and Restated
Limited Liability Company Agreement dated as of October ,16, 2009 between the
Contributor, as Shareholder and Donald J. Puglisi, as the Special Member.

 

“Liquidity Agreement” means any agreement dated on or about the date hereof and
entered into by any Conduit Lender pursuant to which a Liquidity Provider will
extend credit to or have a commitment to purchase Loans (or portions thereof or
participations therein) from a Conduit Lender in each case in connection with
such Conduit Lender’s commercial paper program and includes (i) the agreement
entitled “Liquidity Asset Purchase Agreement” (the “HSBC LAPA”)  executed on the
date hereof between, among others, Regency, HSBC Bank plc (as successor by
assignment to HSBC Bank USA, National Association), Deutsche International
Corporate Services (Ireland) Limited pursuant to which HSBC Bank USA, National
Associationplc, as Purchaser (as this term is defined in the HSBC LAPA), has
agreed to purchase from Regency Percentage Interests (as this term is defined in
the HSBC LAPA) on the terms and conditions set forth in such agreement, when put
to it for sale by Deutsche International Corporate Services (Ireland) Limited as
Manager (as this termsterm is defined in the LAPA)HSBC LAPA) and (ii) (i) the
agreement entitled “Liquidity Asset Purchase Agreement” (the “PNC LAPA”)
executed on April 18, 2011 between, among others, Market Street and PNC as
Administrator and Liquidity Agent pursuant to which PNC, as Purchaser (as this
term is defined in the PNC LAPA), has agreed to purchase from Market Street
Percentage Interests (as this term is defined in the PNC LAPA) on the terms and
conditions set forth in such agreement, when put to it for sale by or on behalf
of Market Street.

 

“Liquidity Provider” means the Person or Persons who provide liquidity or
program support to a Conduit Lender in connection with the issuance by such
Conduit Lender of Commercial Paper or the borrowing by such Conduit Lender of
the proceeds of Commercial Paper and each guarantor of any such Person.  Each
Liquidity Provider shall be a Committed Lender hereunder, unless the
Administrative Agent and the Company shall have otherwise consented to such
Liquidity Provider in writing (such consent not to be unreasonably withheld).

 

“Liquidity Test” means a test that shall be satisfied if the Guarantor, as of
the date hereof and as of the last day of each Settlement Period, maintains
Minimum Available Liquidity in an amount equal to or greater than $400,000,000. 
For purposes of this definition, “Minimum Available Liquidity” shall mean that
the Guarantor, together with Huntsman International LLC and its Subsidiaries
(together, the “Huntsman Liquidity Group”) will have access to liquidity
comprised of (i) domestic cash and cash equivalents on hand plus (ii) the sum of
undrawn availability on the Huntsman Liquidity Group’s revolving loan and
securitization facilities (including any undrawn availability under the
Receivables Loan Agreement), provided, however that undrawn availability under
the immediately preceding clause (ii) shall only be counted in determining
liquidity if and to the extent (A) such revolving loan and/or securitization
facilities, as of any date of determination, mature on a date which is greater
than four months after such date of determination and (B) the applicable member
of the Huntsman Liquidity Group can, as of such date of determination, satisfy
all relevant conditions to drawing thereunder minus (iii) any amount due or
balance outstanding of any revolving loan or other debt facility of the Huntsman
Liquidity Group that is greater than $100,000,000 and that matures or comes due
within four months after such date of

 

--------------------------------------------------------------------------------


 

determination, except for revolving loans or other debt facilities that are
non-recourse to the Huntsman Liquidity Group.

 

“LMIR” shall mean, with respect to the Lender Group for which WachoviaWells
Fargo Bank, National Association acts as Funding Agent, an amount calculated in
accordance with applicable Fee Letter.

 

“Loan” means a loan comprising the whole or part of a Borrowing made by the
Company pursuant to Section 2 of the U.S. Receivables Loan Agreement, including
each Swingline Loan, if any.

 

“Local Business Day” shall mean, with respect to any Originator, any day other
than (i) a Saturday or a Sunday and (ii) any other day on which commercial
banking institutions or trust companies in the jurisdiction in which such
Originator has its principal place of business, are authorized or obligated by
law, executive order or governmental decree to be closed.

 

“Local Servicer” shall have the meaning assigned to such term Section 2.01(c) of
the Servicing Agreement.

 

“Loss Reserve Ratio” means, as of the last day of each Settlement Period, the
product (expressed as a percentage) of (a) 2.50, times (b) the highest
three-month rolling average Defaulted Receivables Ratio during the 12
immediately preceding Settlement Periods, times (c) the Default Horizon Ratio as
of the end of the immediately preceding Settlement Period.

 

“Majority Lenders” shall mean the Lenders having, in the aggregate, more than
50.0% of the Aggregate Commitment; provided, however, that so long as there are
only two Lender Groups, “Majority Lenders” shall mean each Committed Lender, and
provided, further, that at any time there is a Nonrenewing Lender Group and the
preceding proviso does not apply, “Majority Lenders” shall mean the Lenders
having, in the aggregate, more than 50.0% of the aggregateAggregate Principal
Balance of Loans outstanding.

 

“Management Agreement” shall mean the management agreement between, among
others, Regency and the Manager dated 12 December 1997 as restated on 21
September 2005 and as further amended and restated on 14 March 2008  (as amended
and/or restated or otherwise modified from time to time).

 

“Manager” shall mean Deutsche International Corporate Services (Ireland)
Limited.

 

“Mandatory Costs” shall mean, if and so long as any Lender is required to comply
with, reserve assets, liquidity, special deposit, cash margin or other
requirements under the applicable rules or regulations of any monetary or other
governmental authority, as a result of a change in such rules, regulations or
reserve percentages that is adopted, announced, amended or reflected in a new
interpretation issued after the date of this Agreement, in respect of any Loan
bearing interest at a USD LIBOR derived rate, the amount expressed as a
percentage (rounded upwards, if necessary, to the next higher 1/16 of 1%) of the
cost to such Lender of complying with such requirements in relation to such
Loan.

 

“Margin Stock” shall have the meaning given to such term in Regulation U of the
Board of Governors.

 

“Market Street” shall mean Market Street Funding LLC.

 

--------------------------------------------------------------------------------


 

“Master Servicer” shall mean Hunstman (Europe) BVBAVantico Group S.á.r.l., and
any Successor Master Servicer under the Servicing Agreement.

 

“Master Servicer Default” shall have, with respect to any , the meaning assigned
to such term in Section 6.01 of the Servicing Agreement.

 

“Master Servicer Indemnified Person” shall have the meaning assigned to such
term in Section 5.02(a) of the Servicing Agreement.

 

“Material Adverse Effect” shall mean, if used with respect to a Person, (a) a
material impairment of the ability of such Person to perform its obligations
under the Transaction Documents, (b) a materially adverse effect on the
business, operations, property or condition (financial or otherwise) of such
Person, (c) a material impairment of the validity or enforceability of any of
the Transaction Documents against such Person, (d) a material impairment of the
collectibility of the Pool Receivables taken as a whole and (e) a material
impairment of the interests, rights or remedies of the Collateral Agent or the
Secured Parties under or with respect to the Transaction Documents or the Pool
Receivables taken as a whole.

 

“Maturity Date” means the Facility Termination Date.

 

“Maximum Available Borrowing” means, on any Borrowing Datedate, the lesser of:

 

(a)           the Aggregate Commitment on such Borrowing Datedate, less the
amount of the Swinglineoutstanding Loans and LC Exposure; and

 

(b)           the Maximum Potential Borrowing on such Borrowing Datedate.

 

“Maximum Potential Borrowing” means, with respect to any Borrowing Datedate, an
amount equal to:

 

(a)           the Aggregate Receivables Amount on such Borrowing Datedate; less

 

(b)           the sum of (i) the Required Subordinated Amount on such Borrowing
Datedate, (ii) the amount of the outstanding Swingline Loans on such Borrowing
Datedate and (iii) the Contingent Reserve AmountLC Exposure on such Borrowing
Date, if anydate.

 

“Maximum Swingline Loan Amount” means at any time the lesser of (a) $5,000,000
and (b) the amount that would cause the aggregate Loans outstanding to exceed
the Maximum Available Borrowing.

 

“Monthly Servicing Fee” shall have the meaning assigned to such term in
Section 19 of the U.S. Receivables Loan Agreement.

 

“Monthly Settlement Report” shall mean a report prepared by the Master Servicer
for each Settlement Period pursuant to Section 4.02 of the Servicing Agreement,
in substantially the form of Schedule 12 to the U.S. Receivables Loan Agreement.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or its successors and
assigns.

 

“Multiemployer Plan” shall mean, with respect to any Person, a multiemployer
plan as defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m)

 

--------------------------------------------------------------------------------


 

or (o) of Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

“1940 Act” shall mean the United States Investment Company Act of 1940, as
amended.

 

“Non-Conduit Lender Group” means a Lender Group comprised of a Committed Lender
and its related Funding Agent only.

 

“Nonrenewing Lender Group” means any Lender Group that does not consent to an
Extension Request.

 

“Obligor” shall mean, with respect to any Receivable, the party obligated to
make payments with respect to such Receivable, including any guarantor thereof.

 

“Obligor Limit” shall mean the percentage, as set forth in the Receivables
Specification and Exception Schedule attached to the U.S. Receivables Loan
Agreement as Schedule 8 under the heading “Obligor Limit”, which shall
represent, at any date, with respect to an Eligible Obligor, the percentage of
the Principal Amount of all Pool Receivables which are Eligible Receivables at
such date which are due from such Eligible Obligor for the applicable ratings
category of long-term senior debt of that Obligor, or if such Obligor is unrated
and is a wholly owned subsidiary, then the applicable ratings category of long
term senior debt of such Obligor’s parent; provided, however, for purposes of
this definition that all Eligible Obligors that are Affiliates of each other
shall be deemed to be a single Eligible Obligor to the extent the Master
Servicer has actual knowledge of the affiliation and in that case, the
applicable debt rating for such group of Obligors shall be the debt rating of
the ultimate parent of the group.

 

If the ratings given by S&P and Moody’s to the long term senior debt of any
Obligor (or the ultimate parent of the Obligor or the affiliated group of which
such Obligor is a member, as the case may be) would result in different
applicable percentages under Schedule 8 to this Agreement, the applicable
percentage shall be the percentage associated with the lower rating, as between
S&P’s rating and Moody’s rating, of such Obligor’s (or such ultimate parent’s,
as the case may be) long-term senior debt; provided that: (i) if an Obligor (or
such ultimate parent, as the case may be) is not rated by one of the Rating
Agencies, then such Obligor (or the ultimate parent, as the case may be) shall
be deemed to be unrated unless the Rating Agency that does not rate the Obligor
consents to the application of the rating given the Obligor by the Rating Agency
that does give such a rating and (ii) if an Obligor (or such ultimate parent, as
the case may) does not have a long-term senior debt rating from either of the
Rating Agencies, but has a short-term senior debt rating, then the applicable
percentage shall be the percentage associated with the long term senior debt
ratings that are equivalent to such short term senior debt ratings as set forth
in the table set forth in the Receivables Specification and Exception Schedule
attached to the U.S. Receivables Loan Agreement as Schedule 8 under the heading
“Obligor Limit”. The ratings specified in the table are minimums for each
percentage category, so that a rating not shown in the table falls in the
category associated with the highest rating shown in the table that is lower
than that rating.

 

“OECD Country” shall mean a country that is a member of the grouping of
countries that are full members of the Organization of Economic Cooperation and
Development.

 

--------------------------------------------------------------------------------


 

“Opinion of Counsel” shall mean a written opinion or opinions of one or more
counsel (who, unless otherwise specified in the Transaction Documents, may be
internal counsel to the Company, the Master Servicer or an Originator)
designated by the Company, the Master Servicer or an Originator, as the case may
be, that is reasonably acceptable to the Collateral Agent and each Funding
Agent.

 

“Original Principal Amount” shall mean, with respect to any Receivable, the
Principal Amount of such Receivable as of the date on which such Receivable is
contributed, sold or otherwise conveyed to the Contributor or the Company, as
the case may be, under the applicable Origination Agreement.

 

“Origination Agreements” shall mean (i) the Contribution Agreement and each
Receivables Purchase Agreement; and (ii) any contribution agreement, receivables
purchase agreement or corresponding agreement entered into by the Company or the
Contributor (as the case may be) and any Additional Originator.

 

“Originator” shall mean the Contributor and the U.S. Originators.

 

“Originator/Contributor Adjustment Payment” shall have the meaning assigned to
such term in Section 2.06(a) (or corresponding Section) of the Origination
Agreements.

 

“Originator Daily Report” shall mean a report prepared by an Originator on each
date of contribution or sale, as the case may be, of Receivables to the Company
pursuant to and in accordance with the applicable Origination Agreement,
substantially in the form of Schedule 11 to the U.S. Receivables Loan Agreement.

 

“Originator/Contributor Dilution Adjustment Payment” shall have the meaning
assigned to such term in Section 2.05 (or corresponding Section) of the
Origination Agreements.

 

“Originator Documents” shall have the meaning assigned to such term in
Section 7.03(b)(iii) (or corresponding Section) of the Origination Agreements.

 

“Originator/Contributor Indemnification Event” shall have the meaning assigned
to such term in Section 2.06(b) (or corresponding Section) of the Origination
Agreements.

 

“Originator/Contributor Indemnification Payment” shall have the meaning assigned
to such term in Section 2.06(b) (or corresponding Section) of the Origination
Agreements.

 

“Originator/Contributor Indemnified Liabilities” shall have the meaning assigned
to such term in Section 8.02 (or corresponding Section) of the Origination
Agreement.

 

“Originator Purchase Price” shall have the meaning assigned to such term in
Section 2.02 (or corresponding Section) of the Receivables Purchase Agreements.

 

“Originator Termination Date” shall have the meaning assigned to such term in
Section 7.01 (or corresponding Section) of the Origination Agreements.

 

“Originator Termination Event” shall have the meaning assigned to such term in
Section 7.01 (or corresponding Section) of each Origination Agreement, or such
other corresponding provision, as applicable.

 

--------------------------------------------------------------------------------


 

“Outstanding Amount Advanced” shall mean, on any date of determination, the
aggregate of all Servicer Advances remitted by the Master Servicer out of its
own funds pursuant to Section 2.06 of the Servicing Agreement, less the
aggregate of all related Servicer Advance Reimbursement Amounts received by the
Master Servicer.

 

“Parent Company” shall mean Huntsman Corporation and any successor thereto (by
merger or consolidation) for so long as Huntsman Corporation or such successor
entity (as applicable) owns, directly or indirectly, at least a majority of the
voting Capital Stock of Huntsman International.

 

“Payments Reserve Accounts” shall mean each of the Interest Payment Reserve
Account and the Principal Payment Reserve Account.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.

 

“Percentage Factor” shall mean the fraction, expressed as a percentage, computed
on any date of determination as follows: (i) the Target Receivables Amount on
such date, divided by (ii) the Aggregate Receivables Amount. The Percentage
Factor shall be calculated by the Master Servicer on the Initial Borrowing Date.
Thereafter, until the Facility Termination Date, the Master Servicer shall
recompute the Percentage Factor as of the close of business on each Business Day
and report such recomputations to the Administrative Agent and the Funding
Agents in the Daily Report, Monthly Settlement Report and as otherwise requested
by the Administrative Agent or any Funding Agent.

 

“Periodic Interest” shall mean Interest accrued for the relevant Interest
Period.

 

“Permitted Liens” shall mean, at any time, for any Person:

 

(a)                                  Liens created pursuant to any Transaction
Document;

 

(b)                                 Liens for taxes, assessments or other
governmental charges or levies (i) not yet due or (ii) with respect to which are
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of such
Person;

 

(c)                                  Liens of or resulting from any judgment or
award, the time for the appeal or petition for rehearing of which shall not have
expired, or in respect of which such Person shall at any time in good faith be
prosecuting an appeal or proceeding for a review and with respect to which a
reserve or other appropriate provisions are being maintained in accordance with
GAAP; and

 

(d)                                 Liens, or priority claims incidental to the
conduct of business or the ownership of properties and assets (including
mechanics’, carriers’, repairers’, warehousemen’s and statutory landlords’
liens) and deposits, pledges or liens to secure statutory obligations, surety or
appeal bonds or other liens of like general nature incurred in the ordinary
course of business and not in connection with the borrowing of money, provided
in each case, the obligation secured is not overdue, or, if overdue, is being
contested in good faith by appropriate actions or proceedings and with respect
to which a reserve or other appropriate provisions are being maintained in
accordance with GAAP.

 

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

 

“Plan” shall mean, with respect to any Person, any pension plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code which is maintained for employees of such Person or any
ERISA Affiliate of such Person.

 

“Pledge Agreement” shall mean the Pledge Agreement, dated as of August 16, 2005
by and among Huntsman International and certain of its subsidiaries from time to
time party thereto (as Pledgors) and JPMorgan Chase, N.A. (as successor by
assignment to Deutsche Bank AG, New York Branch), as Collateral Agent, as such
document may be amended, restated, supplemented or otherwise modified from time
to time.

 

“PNC” shall mean PNC Bank, National Association.

 

“Policies” shall mean the credit and collection policies of the Approved
Originators, copies of which are in writing, have been previously delivered to
the Collateral Agent and the Administrative Agent, prior to or on the Initial
Borrowing Date, as the same may be amended, supplemented or otherwise modified
from time to time; provided that material changes to such Policies must be
approved by the Administrative Agent (such consent not to be unreasonably
withheld).

 

“Pool Receivable” means any Receivable which has been sold or otherwise assigned
(or purported to be sold, assigned, conveyed, subrogated and or otherwise
transferred) by an Originator or the Contributor to the Company pursuant to an
Origination Agreement.

 

“Potential Master Servicer Default” shall mean an event which, with the giving
of notice or the lapse of time or both, would constitute a Master Servicer
Default under the Servicing Agreement.

 

“Potential Offset Amount” shall mean an amount determined by the Local Servicer
and equal to the amount of any known potential offset, counterclaim, or defense
with respect to an Eligible Receivable, and further aggregated by the Master
Servicer for the purposes of calculating the Aggregate Receivable Amount.

 

“Potential Originator Termination Event” shall mean any condition or act that,
with the giving of notice or the lapse of time or both, would constitute an
Originator Termination Event.

 

“Potential Program Termination Event” shall mean any condition or act that, with
the giving of notice or the lapse of time or both, would constitute a Program
Termination Event.

 

“Potential Termination Event” shall mean an event which, with the giving of
notice and/or the lapse of time, would constitute a Termination Event.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by WachoviaWells Fargo (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Principal Amount” shall mean, with respect to any Receivable, the unpaid
principal amount due thereunder.

 

--------------------------------------------------------------------------------


 

“Principal Balance” means, at any time, the principal amount of any Loan made
under the U.S. Receivables Loan Agreement at such time.

 

“Principal Payments Reserve Account” means (i) on the Closing Date, the account
(number XXXXXXXXXXXXX,[on file with Administrative Agent], ABA No.: 053000219)
in the name of the Administrative Agent held with WachoviaWells Fargo Bank,
National Association (the “WachoviaWells Fargo Account”), and (ii) if
WachoviaWells Fargo Bank, National Association shall cease to be an Eligible
Institution and any Funding Agent shall deliver not less than 10 Business Days’
written notice to the Administrative Agent, the Collateral Agent and the
company, each of (x) the Wachovia Wells Fargo  Account, and (y) such account
held with an Eligible Institution as may be designated by such Funding Agent in
such written notice subject to a deposit account control agreement reasonably
acceptable to the Collateral Agent conferring exclusive control and dominion
over such account to the Collateral Agent.

 

“Pro Rata Share” means, for any Lender Group:

 

(a)           the aggregate Commitment of the Lenders who are members of such
Lender Group, divided by the Aggregate Commitments; and

 

(b)                                 after the Aggregate Commitments have been
terminated, the outstanding principal amount of the Loans funded by such Lender
Group, divided by the outstanding principal amount of the Loans funded by all
Lender Groups.

 

“Program Costs” shall mean, for any Business Day, the sum of:

 

(a)                                  all fees, expenses, indemnities and other
amounts due and payable to all Secured Parties and Facility Indemnified Parties
under the Transaction Documents;

 

(b)                                 all unpaid fees and expenses due and payable
to counsel to, and independent auditors of, the Company (other than fees and
expenses payable on or in connection with the closing of the U.S. Receivables
Loan Agreement); and

 

(c)                                  all unpaid fees and expenses due and
payable to the Rating Agencies by the Company or any Lender.

 

“Program Support Agreement” shall mean and include any agreement (including, at
the Closing Date, the Liquidity Agreement) entered into by any Program Support
Provider providing for the issuance of one or more letters of credit for the
account of a Lender, the issuance of one or more surety bonds for which such
Lender is obligated to reimburse the applicable Program Support Provider for any
drawings thereunder, the sale by such Lender to any Program Support Provider of
the Loans funded by such Lender (or portions thereof or participations therein)
and/or the making of loans and/or other extensions of credit to such Lender in
each case in connection with such Lender’s commercial paper program if and to
the extent used to fund Loans, together with any letter of credit, surety bond,
swap or other instrument issued thereunder.

 

“Program Support Provider” shall mean, with respect to any Lender, any Person
(including any Liquidity Provider) now or hereafter extending credit, or having
a commitment to extend credit to or for the account of, or to make purchases
from, such Lender or issuing a letter of

 

--------------------------------------------------------------------------------


 

credit, surety bond, swap or other instrument to support any obligations arising
under or in connection with such Lender’s securitization program.

 

“Program Termination Date” shall have the meaning assigned to such term in
Section 7.02 (or corresponding Section) of the Origination Agreements.

 

“Program Termination Event” shall have the meaning assigned to such term in
Section 7.02 (or corresponding Section) of the Origination Agreements.

 

“Programme Construction and Interpretation Schedule” shall mean the programme
construction and interpretation schedule relating to the issue of up to USD
20,000,000,000 commercial paper notes by Regency and Regency Markets No. 1, LLC
dated 21 September 2005 and as amended and restated on 14 March 2008 (as amended
and/or restated or otherwise modified from time to time).

 

“Purchase Documents” shall mean the Originator Daily Reports, offers or letters
of offer, acceptances or notifications, quittances subrogatives or other
instruments of transfer, evidence of entries in a current account, and any other
similar documents or entries, in each case which are required by the terms of
the respective Receivables Purchase Agreements to be delivered or to occur to
give effect to the sale or other transfer of Receivables (or interests therein).

 

“Purchaser” means the Company.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, the first (1st) day of that period.

 

“Rating Agencies” shall mean the(i) with respect to any Conduit Lender or such
Conduit Lender’s Commercial Paper or commercial paper program, any nationally
recognized statistical rating organization then rating such Conduit Lender’s
Commercial Paper, and (ii) otherwise, shall be a collective reference to S&P and
Moody’s.

 

“Receivable” shall mean all the indebtedness and payment obligations of an
Obligor to an Originator arising from the sale of merchandise or services by an
Originator (and shall include (a) such indebtedness and payment obligation as
may be evidenced by any invoice issued as a re-invoicing or substitution
invoicing of an original invoice and (b) the right of payment of any interest,
sales taxes, finance charges, returned check or late charges and other
obligations of such Obligor with respect thereto).

 

“Receivable Assets” shall, as used in the Origination Agreements, have the
meaning assigned in Section 2.01(a) thereof/or the respective corresponding
provision of such Originator Agreement.

 

“Receivables Contribution Date” shall mean, with respect to any Receivable, the
Business Day on which the Company receives a contribution of such Receivable
from the Contributor or direct conveyance from an Originator.

 

“Receivables Purchase Agreement” shall mean (i) the U.S. Receivables Purchase
Agreement, and (ii) any receivables purchase agreement entered into by any
Additional Originator and the Contributor or the Company, as the case may be, in
accordance with the Transaction Documents.

 

--------------------------------------------------------------------------------


 

“Recoveries” shall mean all amounts collected (net of out of pocket costs of
collection) in respect of Charged-Off Receivables.

 

“Reference Banks” means the principal London offices of WachoviaWells Fargo
Bank, National Association, Citibank N.A. and HSBC Bank PLCplc or such other
banks as may be appointed by the Administrative Agent in consultation with the
Company.

 

“Regency” shall mean Regency Assets Limited a company incorporated with limited
liability under the laws of Ireland.

 

“Regency Security Documents” shall mean the Security Documents as defined in the
Programme Construction and Interpretation Schedule.

 

“Register” shall have the meaning assigned to such term in Section 37.17(d) of
the U.S. Receivables Loan Agreement.

 

“Regulation T” shall mean Regulation T of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Related Property” shall mean, with respect to any Receivable:

 

(a)                                  all of the applicable U.S. Originator’s
respective interest in the goods, if any, relating to the sale which gave rise
to such Receivable;

 

(b)                                 all other security interests or Liens and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements signed by the applicable
Obligor describing any collateral securing such Receivable; and

 

(c)                                  all guarantees, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the Contract related to
such Receivable or otherwise;

 

including in the case of clauses (b) and (c), any rights described therein
evidenced by an account, note, instrument, contract, security agreement, chattel
paper, general intangible or other evidence of indebtedness or security.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(b) of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate which is considered an
ERISA Affiliate only pursuant to Section (m) or (o) of Section 414 of the Code).

 

“Reported Day” shall have the meaning assigned to such term in Section 4.01 of
the Servicing Agreement.

 

--------------------------------------------------------------------------------


 

“Required Reserve Factor Floor” means, for any Settlement Period, the sum
(expressed as a percentage) of (a) 15.00% plus (b) the product of the Adjusted
Dilution Ratio times the Dilution Horizon Ratio plus (c) the Carrying CostYield
Reserve Ratio plus (d) the Servicing Reserve Ratio, in each case, as of the last
day of the Settlement Period immediately preceding such Settlement Period.

 

“Required Reserves Ratio” shall mean, for any Settlement Period, the greater of
(i) the Required Reserve Factor Floor for such Settlement Period and (ii) the
sum of the Loss Reserve Ratio, the Dilution Reserve Ratio, the Carrying
CostServicing Reserve Ratio and the Yield Reserve Ratio for such Settlement
Period.

 

“Required Subordinated Amount” shall mean:

 

(a)                                  on any date of determination during the
Revolving Period, an amount equal to the product of (i) the Required Reserves
Ratio at such time times (ii) the Aggregate Receivables Amount; and

 

(b)                                 on any date of determination during the
Amortization Period, an amount equal to the Required Subordinated Amount on the
last Business Day of the Revolving Period.

 

“Requirement of Law” shall mean for any Person the certificate of incorporation
and by laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation, or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Resignation Notice” shall have the meaning assigned to such term in
Section 6.02(a) of the Servicing Agreement.

 

“Responsible Officer” shall mean (i) when used with respect to the Collateral
Agent, any officer within the Corporate Trust Office of the Collateral Agent
including any Vice President, any Assistant Vice President, Trust Officer or
Assistant Trust Officer or any other officer of the Collateral Agent customarily
performing functions similar to those performed by any of the above designated
officers and (ii) when used with respect to any other Person, any member of the
Board, the Chief Executive Officer, the President, the Chief Financial Officer,
the Treasurer, any Vice President, the Controller or manager (in the case of a
limited liability company) of such Person; provided, however, that a Responsible
Officer shall not certify in his capacity as a Vice President as to any
financial information.

 

“Restricted Payments” shall have the meaning assigned to such term in
Section 26.3(m) of the U.S. Receivables Loan Agreement.

 

“Restricted Payments Test” shall mean, on any date of determination that the
Aggregate Receivables Amount at such time is at least equal to the Target
Receivables Amount at such time.

 

“Revolving Period” shall mean the period commencing on the Initial Borrowing
Date and terminating on the Facility Termination Date.

 

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. or any successor thereto.

 

--------------------------------------------------------------------------------


 

“Scheduled Commitment Termination Date” shall mean the earlier of (i) with
respect to the Lender Group for which Wachovia Bank National Association acts as
Funding Agent, October 16, 2012 and (ii) with respect to the Lender Group for
which HSBC Bank plc acts as Funding Agent, October 16, 2011, in each case,the
Revolver Termination Date (as such term is defined in that certain Credit
Agreement dated as of August 16, 2005 among inter alia, Huntsman International
as Borrower, the various financial institutions from time to time party thereto
and JPMorgan Chase Bank,  N.A. as Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time)) and
(ii) April 15, 2014, as such date may be extended for an additional 364 days
from time to time in writing by the Lenders members of such Lender Group, the
related Funding Agents and the Company.

 

“Scope of Audit” means the scope of audit in the form agreed between the Master
Servicer and the Administrative Agent, as may be amended from time to time by
agreement between the Master Servicer and the Administrative Agent; it is
anticipated that the scope of audit shall be substantially similar to the scope
of the audit conducted in conjunction with the closing of the facility.

 

“Screen Rate” means the British Bankers Association Interest Settlement Rate for
U.S. Dollars for the period, displayed on the appropriate page of the Telerate
screen.  If the agreed page is replaced or service ceases to be available, the
Administrative Agent may specify another page or service displaying the
appropriate rate after consultation with the Company and the Lenders.

 

“Secured Obligations” shall mean all present and future indebtedness and all
other liabilities and obligations of every nature of the Company including for
commissions, fees, principal, interest, LC Disbursements, letter of credit fees
and charges, expenses and indemnification payments, from time to time owed to
the Collateral Agent, each Funding Agent, each Lender, the Issuing Bank, the
Administrative Agent and each other Secured Party, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or thereafter
incurred, whether on account of commissions, amounts owed and payable, incurred
fees, indemnities, out of pocket costs or expenses (including all reasonable
fees and disbursements of counsel) or otherwise which arise under the U.S.
Receivables Loan Agreement or any Transaction Document.

 

“Secured Parties” means, collectively, each Facility Indemnified Party.

 

“Security Documents” means the this Agreement and each other security agreement,
deed of charge or other agreement, if any, executed or delivered from time to
time by any Transaction Party pursuant to, or in connection with, the
transaction contemplated by the Transaction Documents.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

“Servicer Advance” shall mean amounts deposited by the Master Servicer out of
its own funds into any Company Concentration Account pursuant to
Section 2.06(a) of the Servicing Agreement.

 

“Servicer Advanced Reimbursement Amount” means any amount received or deemed to
be received by the Master Servicer pursuant to Section 2.06(b) of the Servicing
Agreement of a Servicer Advance made out of its own funds.

 

--------------------------------------------------------------------------------


 

“Servicer Guarantor” shall mean Huntsman International, LLC.

 

“Servicing Agreement” shall mean the U.S. Servicing Agreement, dated as of the
Closing Date among the Company, the Master Servicer, the Servicer Guarantor,
each of the U.S. Originators, as local servicers, the Administrative Agent and
the Collateral Agent.

 

“Servicing Fee Percentage” shall mean 1.0% per annum.

 

“Servicing Reserve Ratio” means, for any Settlement Period, the product
(expressed as a percentage) of (a) 1%, times (b) a fraction, the numerator of
which is the highest Days Sales Outstanding for a period equal to the most
recent 12 Settlement Periods then most recently ended plus 30 days and the
denominator of which is 360.

 

“Settlement Date” shall mean, the 15th day of the month, or if such 15th day is
not a Business Day, the next succeeding Business Day.

 

“Settlement Period” shall mean initially the period commencing October 16, 2009
and ending on October 31, 2009. Thereafter, Settlement Period shall mean each
fiscal month of the Master Servicer.

 

“Settlement Report Date” shall mean, except as otherwise set forth in the
applicable U.S. Receivables Loan Agreement, the 12th day of each calendar month
or, if such 12th day is not a Business Day, the next succeeding Business Day.

 

“Share” shall mean a membership interest held in the Company as described in the
Limited Liability Company Agreement comprising all rights held and obligations
owed by the holder of such membership interests under the terms of the Limited
Liability Company Agreement and applicable law.

 

“Shareholder” shall mean a holder of Shares in the Company.

 

“Significant Subsidiary” shall mean a subsidiary of Huntsman International whose
assets comprise five percent (5%) or more of the Consolidated Total Assets of
Huntsman International and its consolidated subsidiaries.

 

“Specified Bankruptcy Opinion Provisions” shall mean the factual assumptions
(including those contained in the factual certificate referred to therein) and
the actions to be taken by each U.S. Originator and the Company in the legal
opinion of Baker & McKenzie LLP relating to certain bankruptcy matters delivered
on the Initial Borrowing Date.

 

“State/Local Government Obligor” shall mean any state of the United States or
local government thereof or any subdivision thereof or any agency, department,
or instrumentality thereof.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

--------------------------------------------------------------------------------


 

“Successor Master Servicer” shall mean (a) prior to the occurrence of a Master
Servicer Default, such Person as may have been appointed as Successor Master
Servicer pursuant to the Servicing Agreement and (b) following the occurrence of
a Master Servicer Default, (x) from the Back-Up Servicer Commencement Date, the
back-up servicer designated under the Back-Up Servicing Agreement and
(y) otherwise, such Person as may be appointed by the Collateral Agent which, at
the time of its appointment as Servicer (i) is legally qualified and has the
corporate power and authority to service the Receivables, (ii) is approved by
each Funding Agent, (iii) has demonstrated the ability to service a portfolio of
similar receivables in accordance with high standards of skill and care in the
sole determination of the Master Servicer or the Collateral Agent, and (iv) has
accepted its appointment by a written assumption in a form acceptable to the
Collateral Agent, provided, that no Person shall be an Successor Servicer if it
is a direct competitor of Huntsman International LLC or any Significant
Subsidiary.

 

“Swingline Lender” shall mean WachoviaWells Fargo Bank, National Association,
and its successors and assigns.

 

“Swingline Loan” shall have the meaning assigned to such term in Section 3.4 of
the U.S. Receivables Loan Agreement.

 

“Target Receivables Amount” shall mean, on any date of determination, the sum of
(ia) the aggregate Principal Balance of the Loans outstanding on such day plus
(iib) the sum of (iaggregate LC Exposure on such day plus (c) the Required
Subordinated Amount on such day and (ii) the Contingent Reserve Amount on such
Borrowing Date, if any, on such day.

 

“Tax” shall mean any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions, withholdings of any other charge of
a similar nature, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (including any penalty or interest in
connection with any failure to pay, or delay in paying, the same).

 

“Tax Credit” means a credit against, relief or remission for or repayment of
Tax.

 

“Tax Deduction” means any deduction or withholding for or on account of Tax from
a payment made under the Transaction Documents.

 

“Tax Opinion” shall mean, unless otherwise specified in the Receivables Loan
Agreement with respect to any action, an Opinion of Counsel of one or more
outside law firms to the effect that, for United States federal income tax
purposes, (i) such action will not adversely affect the characterization as debt
of any Loans and (ii) the Company will be disregarded as an entity separate from
Huntsman International for U.S. federal income tax purposes.

 

“Tax Payment” shall have the meaning assigned to such term in Section 11.1 of
the U.S. Receivables Loan Agreement.

 

“Taxation Authority” means any taxing, revenue, or other authority (whether
within, or outside the United States) competent to impose any liability to, or
to assess or collect, any tax.

 

“Termination Event” shall have the meaning assigned in Section 21.1.

 

--------------------------------------------------------------------------------


 

“Termination Notice” shall have the meaning assigned to such term in
Section 6.01 of the Servicing Agreement.

 

“Timely Payment Discount” shall mean, with respect to any date of determination,
a cash discount relating to the Receivables contributed by the Contributor to
the Company (directly or indirectly), and granted by the Originators to the
Obligors, as stipulated in the Contract.

 

“Tioxide Americas” shall mean Tioxide Americas Inc., a corporationLLC, an
exempted limited company organized under the laws of Thethe Cayman Islands, and
its successors and permitted assigns.

 

“Transaction Documents” shall mean the collective reference to the U.S.
Receivables Loan Agreement, the Servicing Agreement, the Origination Agreements,
the Guaranty, the Back-Up Servicing Agreement, the Program Support Agreements
and any other documents delivered pursuant to or in connection therewith.

 

“Transaction Parties” means, collectively:

 

(a)                                  the Company;

 

(b)                                 each Originator;

 

(c)                                  the Master Servicer;

 

(d)                                 the Lenders;

 

(e)                                  the Administrative Agent; and

 

(f)                                    the Funding Agents,

 

and “Transaction Party” means any of them.

 

“Transactions” shall mean the transactions contemplated under each of the
Transaction Documents.

 

“Transfer Agreement” shall have the meaning assigned in Section 37.17(b).

 

“Transfer Issuance Date” shall mean the date on which a Commitment Transfer
Supplement becomes effective pursuant to the terms of such Commitment Transfer
Supplement.

 

“Transferred Agreements” shall have the meaning assigned to such term in
Section 15(b) of the U.S. Receivables Loan Agreement.

 

“UCC” shall mean the Uniform Commercial Code, as amended from time to time, as
in effect in any specified jurisdiction.

 

“United States” for purposes of geographic description shall mean the United
States of America (including the States and the District of Columbia), its
territories, its possessions (including Puerto Rico, the U.S. Virgin Islands,
Guam, American Samoa, Wake Island and the Northern Mariana Islands) and other
areas subject to its jurisdictions.

 

--------------------------------------------------------------------------------


 

“United States Person” shall mean an individual who is a citizen or resident of
the United States, or a corporation, partnership or other entity created or
organized in or under the laws of the United States or any political subdivision
thereof, or an estate or trust the income of which is subject to U.S. federal
income taxation regardless of its source.

 

“USD LIBOR” means, in relation to any Loan or other calculation denominated in
U.S. Dollars:

 

(a)                                  the applicable Screen Rate; or

 

(b)                                 (if no Screen Rate is available for the
Interest Period of that Loan) the arithmetic mean of the rates (rounded upwards
to four decimal places) as supplied to the Agent at its request quoted by the
Reference Banks to leading banks in the London interbank market,

 

as of 11:00 am (New York time) on the Quotation Day for the offering of deposits
in U.S. Dollars and for a period of: (i) one week in the case of a determination
for the purposes of the Alternate Rate definition; and (ii) one month in all
other cases.

 

“U.S. Government Obligor” shall mean the United States government or any
subdivision thereof or any agency, department or instrumentality thereof.

 

“U.S. Originator” shall mean (i) Huntsman International LLC, (ii) Tioxide
Americas Inc.LLC, (iii) Huntsman Propylene Oxide LLC, (iv) Huntsman
International Fuels LLC, (v) Huntsman Ethyleneamines LLC, (vi) Huntsman
Petrochemical LLC, (vii) Huntsman Advanced Materials Americas LLC and
(viii) after the Initial Borrowing Date, any Approved Originator which
originates Receivables to Obligors located in the United States.

 

“U.S. Receivables” shall mean the Receivables originated by a U.S. Originator
and contributed, transferred, assigned and conveyed to the Company directly or
indirectly and thereafter participated by the Company to the Lenders.

 

“U.S. Receivables Purchase Agreement” means the U.S. Receivables Purchase
Agreement, dated as of the Closing Date, among Huntsman International LLC, as
purchaser, and Tioxide Americas Inc.LLC, Huntsman Propylene Oxide LLC, Huntsman
International Fuels LLC, Huntsman Advanced Materials Americas LLC, Huntsman
Petrochemical LLC and Huntsman Ethyleneamines LLC, each as an Originator.

 

“Volume Rebate” shall mean a discount periodically granted by the Originator to
Obligor, as stipulated in the Contract for achieving certain sales volume.

 

“Yield Reserve Ratio” means, for any Settlement Period, the product (expressed
as a percentage) of (i) 1.5 times (ii) (a) the Alternate Base Rate as of the
last day of the immediately preceding Settlement Period plus (b) 1.65% times
(iii) a fraction, the numerator of which is the highest Days Sales Outstanding
for a period equal to the most recent 12 Settlement Periods then most recently
ended plus 30 days and the denominator of which is 360.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

Please accurately complete the following information and return via Telecopy to
the attention of [                          ] at [                        ] as
soon as possible, at Telecopy No. (   ) [                    ].

 

PURCHASER LEGAL NAME TO APPEAR IN DOCUMENTATION:

 

GENERAL INFORMATION:

 

Institution Name:

 

 

Street Address:

 

 

City, State, Zip Code:

 

 

POST CLOSING, ONGOING CREDIT CONTRACTS/NOTIFICATION METHODS:

 

CREDIT CONTACTS:

 

Primary Contact:

 

 

 

Street Address:

 

 

 

City, State, Zip Code:

 

 

 

Phone Number:

 

 

 

Telecopy Number:

 

 

 

Backup Contact:

 

 

 

Street Address:

 

 

 

City, State, Zip Code:

 

 

 

Phone Number:

 

 

Telecopy Number:

 

 

TAX WITHHOLDING:

 

Nonresident Alien

Y*

N

 

--------------------------------------------------------------------------------

* Form W-8ECI Enclosed

 

Tax ID Number

 

--------------------------------------------------------------------------------


 

POST CLOSING, ONGOING ADMINISTRATIVE CONTACTS/NOTIFICATION METHODS:

 

ADMINISTRATIVE CONTACTS - PAYMENTS, FEES, ETC.

 

Contact:

 

 

 

Street Address:

 

 

 

City, State, Zip Code:

 

 

 

Phone Number:

 

 

 

Telecopy Number:

 

 

PAYMENT INSTRUCTIONS:

 

Name of Bank to which funds are to be transferred:

 

 

 

Routing Transit/ABA number of Bank to which funds are to be transferred:

 

 

 

Name of Account, if applicable:

 

 

 

Account Number:

 

 

Additional information:

 

 

 

 

 

 

It is very important that all the above information be accurately completed and
that this questionnaire be returned to the person specified in the introductory
paragraph of this questionnaire as soon as possible.  If there is someone other
than yourself who should receive his questionnaire, please notify us of that
person’s name and telecopy number and we will telecopy a copy of the
questionnaire.  If you have any questions about this form, please call
[                   ] at (    ) [            ].

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

FORM OF TRANSFER SUPPLEMENT

 

TRANSFER SUPPLEMENT, dated as of                             [, ]among
[                                  ] (the “Transferor”), each purchaser listed
as an Acquiring Lender on the signature pages hereof (each, an “Acquiring
Lender”) and [                                  ], as Funding Agent for the
Transferor and certain other Lenders under the U.S. Receivables Loan Agreement
described below (in such capacity, the “Funding Agent”).

 

W I T N E S S E T H :

 

WHEREAS this Commitment Transfer Supplement is being executed and delivered in
accordance with Section [•] of the U.S. Receivables Loan Agreement, dated as of
[•] (as from time to time amended, supplemented or otherwise modified; terms
defined therein being used herein as therein defined), among the Company, the
Master Servicer, the Lenders from time to time parties thereto, the Collateral
Agent and the Administrative Agent;

 

WHEREAS each Acquiring Lender (if it is not already a Lender party to the U.S.
Receivables Loan Agreement) wishes to become a Lender party to the U.S.
Receivables Loan Agreement; and

 

WHEREAS the Transferor is selling and assigning to each Acquiring Lender,
rights, obligations and commitments under the U.S. Receivables Loan Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                                       Upon the execution and delivery of this
Commitment Transfer Supplement by each Acquiring Lender, the Transferor and the
Funding Agent and compliance with Section [•] of the U.S. Receivables Loan
Agreement (the “Transfer Issuance Date”), each Acquiring Lender shall be a
Lender party to the U.S. Receivables Loan Agreement for all purposes thereof.

 

2.                                       This Commitment Transfer Supplement is
being delivered to the Funding Agent together with (i) if the Acquiring Lender
is organized under the laws of a jurisdiction outside the United States, the
forms specified in Sections 11.02(d)(i) and 11.01(d)(ii) of the U.S. Receivables
Loan Agreement, duly completed and executed by such Acquiring Lender, (ii) if
the Acquiring Lender is not already a Lender under the U.S. Receivables Loan
Agreement, [an Administrative Questionnaire in the form of [•] to the U.S.
Receivables Loan Agreement] and (iii) a processing and recordation fee of
$3,500.

 

3.                                       The Transferor acknowledges receipt
from each Acquiring Lender of an amount equal to the purchase price, as agreed
between the Transferor and such Acquiring Lender (the “Purchase Price”), of the
portion being purchased by such Acquiring Lender (such Acquiring Lender’s
“Purchased Percentage”) of the undivided interest in the Loan owed by, and other
amounts owing to, the Transferor under the U.S. Receivables Loan Agreement. The
Transferor hereby irrevocably sells, assigns and transfers to each Acquiring
Lender, without recourse, representation or warranty (except as set forth in
paragraph 8(i) below), and each Acquiring Lender hereby irrevocably purchases,
takes and assumes from the Transferor, such Acquiring

 

--------------------------------------------------------------------------------


 

Lender’s Purchased Percentage of the commitment of the Transferor to increase
its Loan Amount under, and the portion of the undivided interest in, the Loan
owned by, and other amounts owing to, the Transferor, in each case under the
U.S. Receivables Loan Agreement together with all instruments, documents and
collateral security pertaining thereto.

 

4.                                       The Transferor has made arrangements
with each Acquiring Lender with respect to (i) the portion (if any) to be paid,
and the date or dates for payment, by the Transferor to such Acquiring Lender of
any Unused Fee or Utilization Fee heretofore received by the Transferor pursuant
to the U.S. Receivables Loan Agreement prior to the Transfer Issuance Date and
(ii) the portion (if any) to be paid, and the date or dates for payment, by such
Acquiring Lender to the Transferor of Unused Fee or Utilization Fee or Periodic
Interest received by such Acquiring Lender pursuant to the U.S. Receivables Loan
Agreement from and after the Transfer Issuance Date.

 

5.                                       From and after the Transfer Issuance
Date, amounts that would otherwise be payable to or for the account of the
Transferor pursuant to the U.S. Receivables Loan Agreement shall, instead, be
payable to or for the account of the Transferor and the Acquiring Lenders, as
the case may be, in accordance with their respective interests as reflected in
this Commitment Transfer Supplement, whether such amounts have accrued prior to
the Transfer Issuance Date or accrue subsequent to the Transfer Issuance Date.

 

6.                                       Prior to or concurrently with the
execution and delivery hereof, the Funding Agent will, at the expense of the
Transferor, provide to each Acquiring Lender (if it is not already a Lender
party to the U.S. Receivables Loan Agreement) photocopies of all documents
delivered to the Funding Agent on the Issuance Date in satisfaction of the
conditions precedent set forth in the U.S. Receivables Loan Agreement.

 

7.                                       Each of the parties to this Commitment
Transfer Supplement agrees that at any time and from time to time upon the
written request of any other party, it will execute and deliver such further
documents and do such further acts and things as such other party may reasonably
request in order to effect the purposes of this Commitment Transfer Supplement.

 

8.                                       By executing and delivering this
Commitment Transfer Supplement, the Transferor and each Acquiring Lender confirm
to and agree with each other and the Lenders as follows:  (i) the Transferor
warrants that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim and that its Commitment, and
the outstanding balance of its Loan,  in each case without giving effect to
assignments thereof which have not become effective, are [                    ]
and [                  ], respectively; (ii) except as set forth in (i) above,
the Transferor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the U.S. Receivables Loan Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the U.S.
Receivables Loan Agreement, any other Transaction Document or any other
instrument or document furnished pursuant hereto or thereto, or the financial
condition of the Master Servicer, any Originator or the Company or the
performance or observance by the Master Servicer, any Originator or the Company
of any of their respective obligations under the U.S. Receivables Loan
Agreement, any other Transaction Document or any other instrument or document

 

--------------------------------------------------------------------------------


 

furnished pursuant hereto or thereto; (iii) the Acquiring Lender represents and
warrants that it is legally authorized to enter into this Commitment Transfer
Supplement; (iv) the Acquiring Lender confirms that it has received a copy of
the U.S. Receivables Loan Agreement, the other Transaction Documents and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment Transfer Supplement;
(v) the Acquiring Lender will independently and without reliance upon the
Funding Agent, the Collateral Agent, the assigning Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the U.S. Receivables Loan Agreement or any other Transaction Document;
(vi) the Acquiring Lender appoints and authorizes the Funding Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the U.S. Receivables Loan Agreement as are delegated to the Funding
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) the Acquiring Lender
agrees that it will perform in accordance with their terms all the obligations
which by the terms of the U.S. Receivables Loan Agreement are required to be
performed by it as a Lender.

 

9.                                       The Acquiring Lender confirms that, by
executing and delivering this Commitment Transfer Supplement, it shall be deemed
to have made the representations and warranties in Section 8.05 of the U.S.
Receivables Loan Agreement.

 

10.                                 Schedule I hereto sets forth the revised Pro
Rata Shares of the Transferor and each Acquiring Lender as well as
administrative information with respect to each Acquiring Lender.

 

11.                                 This Commitment Transfer Supplement shall be
governed by and construed in accordance with the laws of the State of New York
without reference to any conflict of law principles (other than Section 5-1401
of the New York General Obligations Law).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

[NAME OF SELLING PURCHASER],
as Transferor,

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME OF PURCHASING PURCHASER],

 

as Acquiring Lender,

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF FUNDING AGENT]

 

as Funding Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

List of Addresses for Notices
and of Pro Rata Shares

 

[TRANSFEROR]

 

Address:

 

Prior Pro Rata Share:

 

Revised Pro Rata Share:

 

[ACQUIRING LENDER]

 

Address:

 

[Prior] Pro Rata Share:

 

[Revised Pro Rata Share:]

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

Collection AccountsCOLLECTION ACCOUNTS

 

 

 

 

 

COLLECTION ACCOUNTS

 

 

 

 

 

 

Bank Name

 

Location

 

Bank Address

 

Account
Number

 

Account
Currency

 

Originator

JPMorgan Chase

 

New York, NY

 

One Chase Manhattan Plaza
New York, NY 10005

 

XXX – XXXXXX

 

US Dollars

 

Huntsman Petrochemical LLC

The Bank of New York Mellon

 

Pittsburgh, PA

 

Mellon Client Service Center
500 Ross Street
Pittsburgh, PA 15262

 

XXX – XXXX

 

US Dollars

 

Huntsman Ethylenearnines LLC

The Bank of New York Mellon

 

Pittsburgh, PA

 

Mellon Client Service Center
500 Ross Street
Pittsburgh, PA 15262

 

XXX – XXXX

 

US Dollars

 

Huntsman International Fuels LLC

The Bank of New York Mellon

 

Pittsburgh, PA

 

Mellon Client Service Center
500 Ross Street
Pittsburgh, PA 15262

 

XXX – XXXX

 

US Dollars

 

Huntsman International LLC, Polyurethanes Division

The Bank of New York Mellon

 

Pittsburgh, PA

 

Mellon Client Service Center
500 Ross Street
Pittsburgh, PA 15262

 

XXX – XXXX

 

US Dollars

 

Huntsman Propylene Oxide LLC

The Bank of New York Mellon

 

Pittsburgh, PA

 

Mellon Client Service Center
500 Ross Street
Pittsburgh, PA 15262

 

XXX – XXXX

 

US Dollars

 

Tioxide Americas Inc.

The Bank of New York Mellon

 

Pittsburgh, PA

 

Mellon Client Service Center
500 Ross Street
Pittsburgh, PA 15262

 

XXX – XXXX

 

US Dollars

 

Huntsman Advanced Materials LLC

 

Part A

 

[On file with Administrative Agent]

 

Part B

 

[On file with Administrative Agent]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

Location of Records of the Company

 

Huntsman Receivables Finance II LLC
c/o Huntsman International LLC
500 Huntsman Way
Salt Lake City, Utah 84108

 

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

Receivables Specification and Exception Schedule

 

 

Obligor Limit

 

Obligor Short-Term Rating
(S&P / Moody’s)

 

Obligor Long-Term Rating
(S&P / Moody’s)

 

Obligor Limit

 

 

 

 

 

 

 

A-1+/P-1

 

AA-/Aa3 and above

 

12.515.00

%

 

 

 

 

 

 

A-2, A-1/P-2, P-1

 

A, A+/A2, A1

 

9.0010.00

%

 

 

 

 

 

 

A-2/P-2

 

BBB+, A-, A/Baa1, A3

 

6.257.50

%

 

 

 

 

 

 

A-3/P-3

 

BBB, BBB-/Baa2, Baa3

 

4.175.00

%

 

 

 

 

 

 

NR/NP

 

Below BBB-/Baa3 and NR

 

3.00

%

 

 

 

 

 

Designated Obligor Limit

 

Obligor Short-Term Rating
(S&P / Moody’s)

 

Obligor Long-Term Rating
(S&P / Moody’s)

 

Obligor Limit

 

 

 

 

 

 

 

A-1+/P-1

 

AA-/Aa3 and above

 

10.50

%

 

 

 

 

 

 

A-2, A-1/P-2, P-1

 

A, A+/A2, A1

 

7.00

%

 

 

 

 

 

 

A-2/P-2

 

BBB+, A-, A/Baa1, A3

 

4.25

%

 

 

 

 

 

 

A-3/P-3

 

BBB, BBB-/Baa2, Baa3

 

2.17

%

 

 

 

 

 

 

NR/NP

 

Below BBB-/Baa3 and NR

 

1.00

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

Designated Lines of Business[Reserved]

 

Designated Lines of Business shall mean lines of business with respect to which
Commodities Receivables are originated.

 

“Commodities Receivables” shall mean all of the following:

 

(i)                                     all Receivables of Huntsman
Petrochemical Corporation and Huntsman International that pertain to the Base
Chemicals and Polymers segments (as such segments are described and reported in
Huntsman International’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2005); and

 

(ii)                                  all Receivables of Huntsman Petrochemical
Corporation that relate to the sale of Ethylene Oxide and Ethylene Glycol
products by such company.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

Form of Annual Opinion of Counsel

 

Provisions to be included
in Annual Opinion of Counsel delivered pursuant to 22.1(b)
of this Agreement on September 30, of each year
commencing with September 30, 2010

 

The opinion set forth below, which is to be delivered pursuant to
Section 26.1(a) of the U.S. Receivables Loan Agreement dated as of October 16,
2009 among Huntsman Receivables Finance II LLC (the “Company”), Huntsman
(Europe) BVBAVantico Group S.á.r.l, as Master Servicer and WachoviaWells Fargo
Bank, National Association, as Collateral Agent and others (as amended,
restated, supplemented or otherwise modified from time to time, the “U.S.
Receivables Loan Agreement”), may be subject to certain qualifications,
assumptions, limitations and exceptions taken or made in the opinions of counsel
delivered on or after the Closing Date with respect to similar matters.

 

1.                                       [With respect to the grant of a
security interest by the Company to the Collateral Agent in relation to all of
the Company’s right, title and interest in, to and under the Receivables and the
other Receivables Assets (collectively, the “Secured Property”) pursuant to the
terms of the U.S. Receivables Loan Agreement, no filing or other action, other
than such filing or action described in the opinions of counsel delivered on the
Initial Borrowing Date or the opinions delivered on September 30 of the prior
year pursuant to Section 26.1(a) of the U.S. Receivables Loan Agreement with
respect to similar matters is necessary from the date of such opinions through
90 days into the following calendar year to continue the perfected status of the
interest of the Collateral Agent in such Secured Property.

 

2.                                       Set forth in this opinion or on
Schedule 1 hereto is a list of all UCC financing statements (or other similar
filings) which have been filed by the Company relating to the Secured Property
and the earliest and latest date under the applicable UCC (or other applicable
laws) on which

 

Subject to such assumptions and qualifications as are typical and customary, as
of the date hereof, under Article 9 of the Uniform Commercial Code as now in
effect in the State of Delaware, the [UCC Financing Statements] [to be defined]
filed in connection with the security interest created by Section 15 of the U.S.
Receivables Loan Agreement will remain effective and no additional financing
statements, continuation statements may be filed for each such financing
statement.]or amendments with respect to the [UCC Financing Statements] will be
required to be filed in the State of Delaware from the date hereof through the
end of the Annual Period (as defined below) to maintain the perfection of the
security interest of the U.S. Receivables Loan Agreement as such security
interest otherwise exists on the date hereof.

 

Our opinions set forth in the immediately preceding paragraph are subject to
such qualifications as are typical and customary, including, without limitation,
that the U.S. Receivables Loan Agreement and the [UCC Financing Statements] have
not been, subsequent to April 18, 2011 in the case of the U.S. Receivables Loan
Agreement, and subsequent to October 16, 2009 in the case of the [UCC Financing
Statements],

 

--------------------------------------------------------------------------------


 

and will not be, prior to the expiration of the period beginning on and
including the date hereof and ending on the first anniversary of such date (the
“Annual Period”), amended, modified, supplemented, released, or terminated, and
that the Secured Parties have not waived and will not waive any rights pursuant
to the U.S. Receivables Loan Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

Form of Daily Report

 

--------------------------------------------------------------------------------


 

SCHEDULE 12

 

Form of Monthly Settlement Report

 

--------------------------------------------------------------------------------


 

SCHEDULE 13

 

Obligations of Huntsman International LLCForm of Letter of Credit Request
Agreement

 

--------------------------------------------------------------------------------